Exhibit 10.49

 

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

between

SBA PROPERTIES, INC. AND ANY ADDITIONAL BORROWER OR BORROWERS THAT

MAY BECOME A PARTY HERETO

as Borrowers

and

SBA CMBS-1 DEPOSITOR LLC

as Lender

Dated November 18, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINITIONS    Section 1.1    Certain Defined Terms
   3 Section 1.2    Accounting Terms    24 Section 1.3    Other Definitional
Provisions    24 ARTICLE II    TERMS OF THE LOAN    Section 2.1    Loan    25
Section 2.2    Interest    26 Section 2.3    Additional Borrowers    27 Section
2.4    Payments    28 Section 2.5    Maturity    30 Section 2.6    Prepayment   
30 Section 2.7    Outstanding Balance    30 Section 2.8    Reserved    31
Section 2.9    Reasonableness of Charges    31 Section 2.10    Servicing/Special
Servicing    31 ARTICLE III    CONDITIONS TO LOAN    Section 3.1    Conditions
to Funding of the Loan on the Closing Date    31 Section 3.2    Conditions to
any Loan Increase    34 ARTICLE IV    REPRESENTATIONS AND WARRANTIES    Section
4.1    Organization, Powers, Capitalization, Good Standing, Business    36
Section 4.2    Authorization of Borrowing, etc.    36 Section 4.3    Financial
Statements    37 Section 4.4    Indebtedness and Contingent Obligations    37
Section 4.5    Title to the Sites    37 Section 4.6    Zoning; Compliance with
Laws    38 Section 4.7    Leases; Agreements    38

 

-i-



--------------------------------------------------------------------------------

Section 4.8    Condition of the Sites    39 Section 4.9    Litigation; Adverse
Facts    39 Section 4.10    Payment of Taxes    39 Section 4.11    Adverse
Contracts    39 Section 4.12    Performance of Agreements    40 Section 4.13   
Governmental Regulation    40 Section 4.14    Employee Benefit Plans and ERISA
Affiliates    40 Section 4.15    Broker’s Fees    40 Section 4.16    Solvency   
40 Section 4.17    Disclosure    41 Section 4.18    Use of Proceeds and Margin
Security    41 Section 4.19    Insurance    41 Section 4.20    Investments    41
Section 4.21    No Plan Assets    41 Section 4.22    Plans    41 Section 4.23   
Not Foreign Person    41 Section 4.24    No Collective Bargaining Agreements   
41 Section 4.25    Ground Leases    42 Section 4.26    Easements    43 Section
4.27    Principal Place of Business    44 Section 4.28    Environmental
Compliance    44 Section 4.29    Separate Tax Lot    44 Section 4.30    Sites
Generally    44 ARTICLE V    COVENANTS OF BORROWER PARTIES    Section 5.1   
Financial Statements and Other Reports    45 Section 5.2    Existence;
Qualification    48 Section 5.3    Payment of Impositions and Claims    49
Section 5.4    Maintenance of Insurance    49 Section 5.5    Operation and
Maintenance of the Sites; Casualty; Condemnation    51 Section 5.6    Inspection
   54 Section 5.7    Compliance with Laws and Contractual Obligations    54
Section 5.8    Further Assurances    55 Section 5.9    Performance of Agreements
and Leases    55 Section 5.10    Leases    55 Section 5.11    Management
Agreement    56 Section 5.12    Deposits; Application of Receipts    57 Section
5.13    Estoppel Certificates    57 Section 5.14    Indebtedness    58 Section
5.15    No Liens    58 Section 5.16    Contingent Obligations    58 Section 5.17
   Restriction on Fundamental Changes    58 Section 5.18    Transactions with
Related Persons    58

 

-ii-



--------------------------------------------------------------------------------

Section 5.19    Bankruptcy, Receivers, Similar Matters    59 Section 5.20   
ERISA    59 Section 5.21    Ground Leases    60 Section 5.22    Easements    64
Section 5.23    Lender’s Expenses    67 Section 5.24    Post-Closing Covenants
   67 ARTICLE VI    RESERVES    Section 6.1    Security Interest in Reserves;
Other Matters Pertaining to Reserves    68 Section 6.2    Funds Deposited with
Lender    68 Section 6.3    Impositions and Insurance Reserve    69 Section 6.4
   Advance Rents Reserve Sub-Account    70 Section 6.5    Cash Trap Reserve   
70 ARTICLE VII   

DEPOSIT ACCOUNT;

LOCK BOX ACCOUNT; CASH MANAGEMENT

   Section 7.1    Establishment of Deposit Account and Central Account    71
Section 7.2    Application of Funds in Central Account    72 Section 7.3   
Application of Funds After Event of Default    72 ARTICLE VIII    DEFAULT,
RIGHTS AND REMEDIES    Section 8.1    Event of Default    73 Section 8.2   
Acceleration and Remedies    75 Section 8.3    Performance by Lender    77
Section 8.4    Evidence of Compliance    77 ARTICLE IX   

LIMITED-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

WARRANTIES AND COVENANTS

   Section 9.1    Applicable to Borrowers    78 Section 9.2    Applicable to
Borrower Parties    80

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X    PLEDGE OF OTHER COMPANY COLLATERAL    Section 10.1    Grant of
Security Interest/UCC Collateral    81 ARTICLE XI   

RESTRICTIONS ON LIENS, TRANSFERS; ASSUMABILITY;

RELEASE OF PROPERTIES

   Section 11.1    Restrictions on Transfer and Encumbrance    82 Section 11.2
   Transfers of Beneficial Interests    83 Section 11.3    Defeasance    83
Section 11.4    Release of Sites    84 Section 11.5    Substitution of a
Mortgaged Site    87 Section 11.6    Substitution of Other Pledged Sites    90
Section 11.7    Addition of an Additional Site or Additional Borrower Site    92
Section 11.8    Determination of Allocated Loan Amounts    96 ARTICLE XII   
RECOURSE; LIMITATIONS ON RECOURSE    Section 12.1    Limitations on Recourse   
97 Section 12.2    Partial Recourse    97 Section 12.3    Miscellaneous    98
ARTICLE XIII    WAIVERS OF DEFENSES OF GUARANTORS AND SURETIES    Section 13.1
   Waivers    98 ARTICLE XIV    MISCELLANEOUS    Section 14.1    Expenses and
Attorneys’ Fees    100 Section 14.2    Indemnity    100 Section 14.3   
Amendments and Waivers    101 Section 14.4    Retention of the Borrowers’
Documents    101 Section 14.5    Notices    101 Section 14.6    Survival of
Warranties and Certain Agreements    103 Section 14.7    Failure or Indulgence
Not Waiver; Remedies Cumulative    103 Section 14.8    Marshalling; Payments Set
Aside    103

 

-iv-



--------------------------------------------------------------------------------

Section 14.9    Severability    103 Section 14.10    Headings    103 Section
14.11    APPLICABLE LAW    103 Section 14.12    Successors and Assigns    104
Section 14.13    Sophisticated Parties, Reasonable Terms, No Fiduciary
Relationship    104 Section 14.14    Reasonableness of Determinations    105
Section 14.15    Limitation of Liability    105 Section 14.16    No Duty    105
Section 14.17    Entire Agreement    106 Section 14.18    Construction;
Supremacy of Loan Agreement    106 Section 14.19    CONSENT TO JURISDICTION   
106 Section 14.20    WAIVER OF JURY TRIAL    106 Section 14.21    Counterparts;
Effectiveness    107 Section 14.22    Servicer    107 Section 14.23   
Obligations of Borrower Parties    107 Section 14.24    Additional Inspections;
Reports    107 Section 14.25    Cross-Default; Cross-Collateralization; Waiver
of Marshalling of Assets    107

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Loan Agreement”) is
dated as of November 18, 2005, and entered into by and between SBA PROPERTIES,
INC., a Florida corporation (“SBA Properties”, also the “Initial Borrower”), and
the ADDITIONAL BORROWER OR BORROWERS that may become a party hereto
(collectively and, together with Initial Borrower, the “Borrowers” and,
individually, each, a “Borrower”), and SBA CMBS-1 DEPOSITOR LLC, a Delaware
limited liability company (together with its successors and assigns, “Lender”).

RECITALS

WHEREAS, SBA Senior Finance, Inc. (“SBA Finance”) entered into that certain
Credit Agreement with Lehman Brothers Inc. and Deutsche Bank Securities Inc., as
joint lead arrangers and bookrunners, General Electric Capital Corporation, as
co-lead arranger and co-syndication agent, TD Securities (USA) Inc., as
documentation agent, and Lehman Commercial Paper Inc., as administrative agent,
and the lenders set forth therein (collectively, the “Existing Lenders”), dated
as of January 30, 2004 (as amended through the date hereof, the “Existing Credit
Agreement”), pursuant to the terms of which the Existing Lenders advanced
certain funds (the “Existing Indebtedness”) to SBA Finance;

WHEREAS, SBA Communications Corporation, SBA Telecommunications Inc., SBA
Finance and certain of its subsidiaries entered into that certain Amended and
Restated Guarantee and Collateral Agreement, dated January 30, 2004 (the
“Existing Guaranty”), in favor of Lehman Commercial Paper, Inc., as
administrative agent under the Existing Credit Agreement;

WHEREAS, the Initial Borrower has (i) assumed the rights and obligations of SBA
Finance under the Existing Credit Agreement and of SBA Towers, Inc. (“SBA
Tower”) and Tampa Towers, Inc. (“Tampa Towers”) under the Existing Guaranty, in
each case pursuant to an Assignment and Acceptance Agreement (the “Assumption
Agreement”) dated as of November 18, 2005, among Lender, Initial Borrower, SBA
Finance, SBA Towers and Tampa Towers and (ii) delivered mortgages, deeds of
trust, and/or deeds to secure debt as additional security for the obligations
under the Existing Credit Agreement;

WHEREAS, Lender has (i) succeeded to the rights and obligations of the Existing
Lenders under the Existing Credit Agreement and the rights and obligations of
SBA Towers and Tampa Towers under the Existing Guaranty, and (ii) has become the
Administrative Agent and the sole lender thereunder, all pursuant to the terms
of the Existing Credit Agreement (for the avoidance of doubt, there shall be no
Administrative Agent under this Loan Agreement);

WHEREAS, the Initial Borrower and the Lender have agreed to (i) modify the terms
and conditions of the Existing Indebtedness and the Existing Guaranty and
(ii) provide for



--------------------------------------------------------------------------------

an additional advance in an amount (the “Increased Indebtedness”) such that the
Principal Amount of the Loan outstanding as of the Closing Date will be
$405,000,000 pursuant to the terms hereof;

WHEREAS, to secure the additional obligations under the Increased Indebtedness,
the Initial Borrower has agreed to deliver certain additional collateral to
Lender pursuant to the terms hereof;

WHEREAS, the Borrower and the Lender have agreed to treat each Component as a
separate loan for U.S. federal income tax purposes;

WHEREAS, the Borrowers and Lender intend these recitals to be a material part of
this Loan Agreement; and

WHEREAS, all things necessary to make this Loan Agreement the valid and legally
binding obligation of the Borrowers in accordance with its terms, for the uses
and purposes herein set forth, have been done and performed.

NOW, THEREFORE, to evidence and secure the payment of the principal of, Yield
Maintenance (if any) and interest on the indebtedness under the Existing Credit
Agreement, the Increased Indebtedness and any Loan Increase and all other
obligations, liabilities or sums due or to become due pursuant to the Loan
Documents, the Initial Borrower and Lender have executed and delivered this Loan
Agreement and the Initial Borrower and Lender by these presents and by the
execution and delivery hereof do hereby irrevocably agree as follows:

The terms, covenants and provisions of the Existing Credit Agreement as herein
modified, amended and restated are hereby modified, ratified and confirmed in
all respects by the Initial Borrower and the terms, covenants and provisions of
the Existing Credit Agreement are hereby modified, amended and restated so that
henceforth, the terms, covenants and provisions of this Loan Agreement shall
supersede the terms, covenants and provisions of the Existing Credit Agreement
and the terms, covenants and provisions of the Existing Credit Agreement shall
read the same as the following text:

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, agreements, provisions and covenants herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Initial Borrower and Lender agree as follows:

 

-2-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. The terms defined below are used in this Loan
Agreement as so defined. Terms defined in the preamble and recitals to this Loan
Agreement are used in this Loan Agreement as so defined.

“Acceptable Manager” means SBA Network Management, Inc. or another Manager, in
each case, as provided in Section 5.11(C).

“Account Collateral” means all of the Borrowers’ right, title and interest in
and to the Accounts, the Reserves, all monies and amounts which may from time to
time be on deposit therein, all monies, checks, notes, instruments, documents,
deposits, and credits from time to time in the possession of Lender representing
or evidencing such Accounts and Reserves and all earnings and investments held
therein and proceeds thereof.

“Accounts” means, collectively, the Deposit Account, the Central Account, the
Sub-Accounts thereof, and any other accounts pledged to Lender pursuant to this
Loan Agreement or any other Loan Document.

“Addition” has the meaning set forth in Section 11.7.

“Additional Borrower Site” and “Additional Borrower Sites” means, individually
or collectively, any properties (including land and Improvements) and all
related facilities that are owned or leased by an Additional Borrower.

“Additional Borrower” and “Additional Borrowers” means, individually or
collectively, any additional borrower that becomes a party hereto pursuant to
Section 2.3.

“Additional Closing Date” means the date on which any Additional Closing occurs.

“Additional Closing” means any funding of a Loan Increase pursuant to a Loan
Agreement Supplement and the consummation of the other transactions contemplated
by such Loan Agreement Supplement.

“Additional Site” and “Additional Sites” means, individually or collectively,
any additional properties (including land and Improvements) and all related
facilities that become owned or leased by a Borrower after, in the case of the
Initial Borrower, the Closing Date, and, in the case of any other Borrower, the
date on which such Borrower became a Borrower, in each case, in accordance with
Section 11.7.

“Additional Trust Fund Expenses” has the meaning set forth in the Trust
Agreement.

“Administrative Fees” has the meaning set forth in Section 2.10.

 

-3-



--------------------------------------------------------------------------------

“Advance Interest” has the meaning assigned thereto in the Trust Agreement.

“Advance Rents Reserve” has the meaning set forth in Section 6.4.

“Advance Rents Reserve Deposit” has the meaning set forth in the Cash Management
Agreement.

“Advance Rents Reserve Sub-Account” has the meaning set forth in Section 6.4.

“Affiliate” means in relation to any Person, any other Person: (i) directly or
indirectly controlling, controlled by, or under common control with, the first
Person; (ii) directly or indirectly owning or holding fifty percent (50%) or
more of the voting stock or other equity interest in the first Person; or
(iii) fifty percent (50%) or more of whose voting stock or other equity interest
is directly or indirectly owned or held by the first Person. For purposes of
this definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise. Where expressions such as “[name of
party] or any Affiliate” are used, the same shall refer to the named party and
any Affiliate of the named party. Further, the Affiliates of any Person that is
an entity shall include all natural persons who are officers, agents, directors,
members, partners, or employees of the entity Person.

“Allocated Loan Amount” means (a) for any Site, other than a Replacement Site
prior to the first Allocated Loan Amount Determination Date following the date
on which such Site became a Replacement Site, (i) during the period from and
including the Closing Date to but excluding the first Allocated Loan Amount
Determination Date following the Closing Date, the amount with respect to such
Site set forth on Exhibit A and (ii) during the period from and including the
first Allocated Loan Amount Determination Date following the Closing Date or any
Allocated Loan Amount Determination Date thereafter to but excluding the next
succeeding Allocated Loan Amount Determination Date, the amount with respect to
such Site determined by the Lender for such period in accordance with
Section 11.8 and (b) for any Replacement Site prior to the first Allocated Loan
Amount Determination Date following the date on which such Site became a
Replacement Site, an amount equal to the Allocated Loan Amount for the related
Substituted Site or Substituted Sites.

“Allocated Loan Amount Determination Date” means any of the following dates: an
Additional Closing Date, the date of any Addition or the date of any Release.

“Amended Deed of Trust” means an amendment to the Deed of Trust originally
encumbering the Mortgaged Site for which an Amended Easement or an Amended
Ground Lease has been executed, the effect of which is to add additional
property (including land and improvements) to the existing Mortgage Site and to
spread the lien of the existing Deed of Trust to encumber the existing Mortgaged
Site and such additional property subject to the Amended Easement or Amended
Ground Lease, as applicable.

“Amended Easement” has the meaning set forth in Section 5.22.

 

-4-



--------------------------------------------------------------------------------

“Amended Ground Lease” has the meaning set forth in Section 5.21.

“Amortization Period” means the period which shall commence (i) at such time as
the Lender determines that as of the end of any calendar quarter the Debt
Service Coverage Ratio fell below the Minimum DSCR for such calendar quarter and
will continue to exist until the Lender determines that as the end of any
calendar quarter the Debt Service Coverage Ratio exceeds the Minimum DSCR for
such calendar quarter or (ii) on such Anticipated Repayment Date if any
Component is not repaid in full on or prior to the Anticipated Repayment Date
for such Component, and will continue to exist until such Component is repaid in
full.

“Annual Advance Rents Reserve Deposit” has the meaning set forth in the Cash
Management Agreement.

“Annualized Run Rate Net Cash Flow” means, for any Site as of any date of
determination, the Annualized Run Rate Revenue for such Site as of such date
(including site maintenance fees paid, license and easement fees and similar
fees and revenues), less the sum, as of such date, of (i) current year annual
real and personal property taxes (including payments in lieu of taxes), current
year annual insurance expenses and ground lease payments, if applicable,
annualized as of such date of determination with respect to such Site, and
amounts payable to a Third Party Owner under a Site Management Agreement, if
applicable, (ii) trailing twelve (12) month expenses in respect of such Site for
maintenance (including maintenance capital expenditures, which for each Tower on
a Site are assumed to be the per Tower average of the Maintenance Capital
Expenditures during such period), utilities, licenses and permits (excluding
portfolio support personnel), and (iii) a Management Fee equal to ten percent
(10%) of the Annualized Run Rate Revenue for such Site. For purposes of
clause (ii) of this definition, for any Additional Site or Additional Borrower
Site, the calculation of the trailing twelve (12) month expenses shall be based
on, at the time of, acquisition of such Site and through three (3) full calendar
months thereafter, the applicable Borrower’s annual budgeted expenses in respect
of such Site for maintenance (including maintenance capital expenditures, which
for each Tower on a Site are assumed to be the per Tower average of the
Maintenance Capital Expenditures during such period), utilities, licenses and
permits (excluding portfolio support personnel), and following the third full
calendar month following the acquisition of such Site and through the date that
the Site ceases to be an Unseasoned Site, actual expenses in respect of such
Site for maintenance (including maintenance capital expenditures, which for each
Tower on a Site are assumed to be the per Tower average of the Maintenance
Capital Expenditures during such period), utilities, licenses and permits
(excluding portfolio support personnel) annualized based upon the number of full
calendar months of ownership of such Site.

“Annualized Run Rate Revenue” means, at any point in time, the net annualized
rent payable by Lessees for occupancy of a Site at such time.

“Anticipated Repayment Date” for each Component, has the meaning set forth in
the Loan Agreement Supplement relating to such Component.

“Approved Accounting Firm” means any nationally recognized accounting firm,
reasonably acceptable to Lender.

 

-5-



--------------------------------------------------------------------------------

“ARD Component Rate” for each Component, has the meaning set forth in the Loan
Agreement Supplement relating to such Component

“Assignment of Management Agreement” means the Collateral Assignment of
Management Agreement of even date herewith among the Initial Borrower, any
Additional Borrower that becomes a party thereto, and the Manager, constituting
an Assignment of the Management Agreement as Collateral for the Loan, as same
may be amended or modified from time to time.

“Assumption Agreement” has the meaning set forth in the Recitals.

“Available Funds” has the meaning set forth in the Cash Management Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and all rules and regulations promulgated thereunder.

“Borrower” and “Borrowers” have the meanings set forth in the preamble; provided
that, (i) following a Borrower Release, “Borrowers” will mean each of the
Borrowers remaining as a party to the Loan Documents and “Borrower” will mean
any of such remaining parties, and (ii) following the addition of an Additional
Borrower as provided by Section 2.3, “Borrower” will include such Additional
Borrower as a Borrower for all purposes hereunder.

“Borrower Party” and “Borrower Parties” means, individually or collectively, the
Initial Borrower, any Additional Borrower, the Guarantor, and SBA Holdings.

“Borrower Party Secretary” has the meaning set forth in Section 3.1.

“Borrower Release” has the meaning set forth in Section 11.4(F).

“Business Day” means any day excluding (i) Saturday, (ii) Sunday, (iii) a legal
holiday in the State of New York, the State of Florida, the state where the
primary servicing office of the Servicer is located, or the state in which the
corporate trust office of the Trustee is located, and (iv) any day on which
banking institutions located in any such state are generally not open for the
conduct of regular business.

“CapEx Budget” means the annual budget covering the planned Capital Expenditures
for the period covered by such budget. The CapEx Budget shall not include
Capital Expenditures consisting of discretionary expenditures made to acquire
fee or easement interests with respect to any Ground Lease Site, one-time
payments made to obtain long-term extensions of Ground Leases, or non-recurring
expenditures made to enhance the operating revenues of a Site.

“Capital Expenditures” means expenditures for Capital Improvements.

“Capital Improvements” means capital improvements, repairs or alterations,
fixtures, equipment and other capital items (whether paid in cash or property or
accrued as

 

-6-



--------------------------------------------------------------------------------

liabilities) made by the Borrowers that, in conformity with GAAP, would not be
included in the Borrowers’ annual financial statements as an operating expense.

“Cash Management Agreement” means the Cash Management Agreement of even date
herewith among the Initial Borrower, any Additional Borrower that becomes a
party thereto, Lender, Manager, and Central Account Bank.

“Cash Trap Condition” has the meaning set forth in Section 6.5.

“Cash Trap DSCR” means 1.30:1.

“Cash Trap Reserve” has the meaning set forth in Section 6.5.

“Central Account” and “Central Account Bank” have the meanings set forth in
Section 7.1.

“Certificate” has the meaning set forth in the Trust Agreement.

“Claims” has the meaning set forth in Section 5.3.

“Closing” means the modification of the terms and conditions of the Existing
Indebtedness and the funding of the Increased Indebtedness.

“Closing Date” means the date on which the Closing occurs.

“Collateral” means rights, interests, and property of every kind, real and
personal, tangible and intangible, which is granted, pledged, liened, or
encumbered as security for the Loan or any of the other Obligations including,
without limitation, the Sites and the Account Collateral.

“Compliance Certificate” has the meaning set forth in Section 5.1.

“Component Principal Balance” means, for any Component on any date of
determination, the outstanding principal amount of such Component. The initial
Component Principal Balance for each Component will be specified in the Loan
Agreement Supplement relating to such Component.

“Component Rate” means, for any Component, the rate per annum set forth in the
Loan Agreement Supplement relating to such Component.

“Component” has the meaning set forth in Section 2.1(A).

“Condemnation Proceeds” means, collectively, the proceeds of any condemnation or
taking pursuant to the exercise of the power of eminent domain or purchase in
lieu thereof.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person: (A) with respect to any
indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent of the Person incurring

 

-7-



--------------------------------------------------------------------------------

such liability, or the primary effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such liability will be protected (in whole or in part) against loss with
respect thereto; (B) with respect to any letter of credit issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings; (C) under any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect against fluctuations in interest rates; or
(D) under any foreign exchange contract, currency swap agreement or other
similar agreement or arrangement designed to protect that Person against
fluctuations in currency values. Contingent Obligations shall include (i) the
direct or indirect guaranty, endorsement (other than for collection or deposit
in the ordinary course of business), co-making (other than the Loan),
discounting with recourse or sale with recourse by such Person of the obligation
of another, (ii) the obligation to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement, and (iii) any liability of such Person for the obligations of another
through any agreement to purchase, repurchase or otherwise acquire such
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

“Contractual Obligation”, as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject, other than the Loan Documents.

“Debt Service Coverage Ratio” or “DSCR” as of any date of determination is the
Net Cash Flow for the Sites divided by the amount of interest, Servicing Fees
and Trustee Fees that the Borrowers will be required to pay over the succeeding
twelve (12) months on the Principal Amount of the Loan (excluding any Post-ARD
Additional Interest or Value Reduction Accrued Interest), determined without
giving effect to any reduction in interest due related to any Value Reduction
Amount.

“Deeds of Trust” means, collectively, (i) the Deeds of Trust, Assignments,
Security Agreements and Financing Statements, (ii) the Mortgages, Assignments,
Security Agreements and Financing Statements, and (iii) the Deeds to Secure
Debt, Assignments, Security Agreements and Financing Statements from the
Borrowers, constituting Liens on the Mortgaged Sites as Collateral for the Loan
as same have been, or may be, assigned, modified or amended from time to time.

“Default” means any breach or default under any of the Loan Documents, whether
or not the same is an Event of Default, and also any condition or event that,
after notice or lapse of time or both, would constitute an Event of Default if
that condition or event were not cured or removed within any applicable grace or
cure period.

“Deposit Account” has the meaning set forth in Section 7.1.

 

-8-



--------------------------------------------------------------------------------

“Deposit Account Agreement” has the meaning set forth in Section 7.1.

“Deposit Bank” has the meaning set forth in Section 7.1.

“Distribution Date” shall mean the fifteenth 15th day of each calendar month or,
if any such fifteenth 15th day is not a Business Day, the next succeeding
Business Day, beginning in January 2006.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Due Date” means each day that is four (4) Business Days prior to any
Distribution Date.

“Easement” or “Easements” means, individually and collectively, the easement
interests granted to the Initial Borrower by the owner of the applicable fee
interest in the Sites described on Schedule 4.26 attached hereto; provided that,
(i) following termination of an Easement, or the conversion of an Easement Site
to a Ground Lease Site or an Owned Site pursuant to Section 5.22, “Easements”
shall not include such Easement or the easement interest relating to such
Easement Site, (ii) following a Substitution with respect to an Easement Site,
“Easements” shall include the easement interest relating to the Replacement Site
and shall exclude the easement interest relating to the Substituted Site,
(iii) with respect to, or following, the addition of any Additional Site(s)
and/or Additional Borrower Site(s), “Easements” shall include the easement
interests relating to the Additional Site(s) and/or Additional Borrower Site(s)
and (iv) following the conversion of any Ground Lease Site to an Easement Site
pursuant to Section 5.21, “Easements” shall include the easement interest
relating to any Site so converted.

“Easement Site” means each Site that is the subject of an Easement.

“Easement Default” has the meaning set forth in Section 4.26(D).

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution, which account is either (i) an account
maintained with an Eligible Bank or (ii) a segregated trust account maintained
by a corporate trust department of a federal depository institution or a state
chartered depository institution subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the Code of Federal Regulations
§ 9.10(b), which, in either case, has corporate trust powers and is acting in
its fiduciary capacity or is otherwise acceptable to the Rating Agencies.

“Eligible Bank” means a bank that satisfies the Rating Criteria or, so long as
Midland Loan Services, Inc. is the Servicer, PNC Bank, National Association.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including any Multiemployer Plan) and (i) which is
maintained for employees of any of the Borrowers or any ERISA Affiliate,
(ii) which has at any time within the preceding six (6) years been maintained
for the employees of any of the Borrowers or any

 

-9-



--------------------------------------------------------------------------------

current or former ERISA Affiliate or (iii) for which any of the Borrowers or any
ERISA Affiliate has or may have any liability, including contingent liability.

“Environmental Indemnity” means the Environmental Indemnity of even date
herewith among the Initial Borrower, Lender, and any Additional Borrower that
becomes a party thereto, as same may be amended or modified from time to time.

“Environmental Laws” means all present and future local, state, federal or other
governmental authority, statutes, ordinances, codes, orders, decrees, laws,
rules or regulations pertaining to or imposing liability or standards of conduct
concerning environmental regulation (including, without limitation, regulations
concerning health and safety), contamination or clean-up or the handling,
generation, release or storage of Hazardous Material affecting the Sites
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act, as amended, the Emergency Planning and Community Right-to-Know
Act of 1986, as amended, the Hazardous Substances Transportation Act, as
amended, the Solid Waste Disposal Act, as amended, the Clean Water Act, as
amended, the Clean Air Act, as amended, the Toxic Substances Control Act, as
amended, the Safe Drinking Water Act, as amended, the Occupational Safety and
Health Act, as amended, any state superlien and environmental clean-up statutes
and all regulations adopted in respect of the foregoing laws whether now or
hereafter in effect, but excluding any local, state, federal, or other
governmental historic preservation or similar laws relating to historical
resources and historic preservation not related to (i) protection of health or
the environment or (ii) Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means, in relation to any Person, any other Person under
common control with the first Person, within the meaning of Section 4001(a)(14)
of ERISA.

“Estoppel” has the meaning set forth in Section 4.25(A).

“Event of Default” has the meaning set forth in Section 8.1.

“Excess Cash Flow” means Available Funds remaining in the Central Account on any
Due Date after allocations and/or distributions of all amounts required to be
allocated or distributed pursuant to Section 3.3(a)(i)-(vi) of the Cash
Management Agreement.

“Excess Interest” has the meaning set forth in Section 2.2.

“Exculpated Parties” has the meaning set forth in Section 12.2.

“Existing Credit Agreement” has the meaning set forth in the Recitals.

“Existing Indebtedness” has the meaning set forth in the Recitals.

“Existing Guaranty” has the meaning set forth in the Recitals.

 

-10-



--------------------------------------------------------------------------------

“Existing Lenders” has the meaning set forth in the Recitals.

“Extraordinary Expenses” means Capital Expenditures and Operating Expenses not
set forth in either the annual CapEx Budget or the Operating Budget.

“Federal Obligations” means non-callable direct obligations of, or obligations
fully guaranteed as to payment of principal and interest by, the United States
of America or any agency or instrumentality thereof, provided that such
obligations are backed by the full faith and credit of the United States of
America as chosen by the Borrowers, subject to the approval of Lender.

“Financial Statements” means statements of operations and retained earnings,
statements of cash flow and balance sheets.

“Financing Statements” means the Uniform Commercial Code Financing Statements
naming the applicable Borrower Parties as debtor, and Lender as secured party,
required under applicable state law to perfect the security interests created
hereunder or under the other Loan Documents.

“Fitch” means Fitch Ratings, Inc.

“GAAP” means generally accepted accounting principles as set forth in Statement
on Auditing Standards No. 69 entitled “The Meaning of Presenting Fairly in
Conformity with Generally Accepted Accounting Principles in the Independent
Auditor’s Report” issued by the Auditing Standards Board of the Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board to the extent such principles are applicable to the
facts and circumstances as of the date of determination.

“Governmental Authority” means, with respect to any Person, any federal or state
government or other political subdivision thereof and any entity, including any
regulatory or administrative authority or court, exercising executive,
legislative, judicial, regulatory or administrative or quasi-administrative
functions of or pertaining to government, and any arbitration board or tribunal
in each case having jurisdiction over such applicable Person or such Person’s
property, and any stock exchange on which shares of capital stock of such Person
are listed or admitted for trading.

“Governmental Leases” means Leases with any federal or state government or other
political subdivision thereof for space on a Tower located on a Site, provided
that such lease (by way of a lease, purchase order, request for proposal, or
similar requisition system) does not contain any provision that would materially
and adversely affect Lender’s Collateral or the priority of any Deed of Trust.

“Ground Lease Default” has the meaning set forth in Section 4.25(A)(iii).

“Ground Lease” and “Ground Leases” means, collectively or individually, the
ground leases described on Schedule 4.25 attached hereto; provided that,
(i) following termination of a Ground Lease, or the conversion of a Ground Lease
Site to an Easement Site or an Owned Site pursuant to Section 5.21, “Ground
Leases” shall not include such Ground Lease

 

-11-



--------------------------------------------------------------------------------

or the ground lease relating to such Ground Lease Site, (ii) following a
Substitution with respect to a Ground Lease Site, “Ground Leases” shall include
the ground lease relating to the Replacement Site and shall exclude the ground
lease relating to the Substituted Site, (iii) with respect to, or following, the
addition of any Additional Site(s) and/or Additional Borrower Site(s), “Ground
Leases” shall also include all ground leases relating to the Additional Sites
and/or Additional Borrower Sites and (iv) following the conversion of any
Easement Site to a Ground Lease Site pursuant to Section 5.22, “Ground Leases”
shall include the ground lease relating to any Site so converted.

“Ground Lease Site” means each Site that is the subject of a Ground Lease.

“Ground Lessors” means the landlords under the Ground Leases.

“Guarantor” means SBA CMBS-1 Guarantor LLC, a Delaware limited liability
company, and its permitted successors and assigns.

“Guaranty” means collectively, the Environmental Indemnity, the Parent Guaranty
and the Payment Guaranty.

“Hazardous Material” means all or any of the following: (A) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Laws, including any so defined, listed, regulated or classified as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances”, “pollutants”, “contaminants”, or any other formulation intended to
regulate, define, list or classify substances by reason of deleterious, harmful
or dangerous properties; (B) waste oil, oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(C) any flammable substances or explosives or any radioactive materials;
(D) asbestos in any form; (E) electrical or hydraulic equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls; (F) radon;
(G) mold; or (H) urea formaldehyde, provided, however, such definition shall not
include (i) cleaning materials and other substances commonly used in the
ordinary course of the Borrowers’ business, which materials exist only in
reasonable quantities and are stored, contained, transported, used, released,
and disposed of in accordance with all applicable Environmental Laws, or
(ii) cleaning materials and other substances commonly used in the ordinary
course of the Borrowers’ tenant’s, or any of their respective agent’s, business,
which materials exist only in reasonable quantities and are stored, contained,
transported, used, released, and disposed of in accordance with all applicable
Environmental Laws.

“Impositions” means (i) all real property taxes, and vault charges and all other
taxes, levies, assessments and other similar charges, general and special,
ordinary and extraordinary, foreseen and unforeseen, of every kind and nature
whatsoever (including any payments in lieu of taxes), which at any time prior
to, at or after the execution hereof may be assessed, levied or imposed by, in
each case, a governmental authority upon any of the Sites or the rents relating
thereto or upon the ownership, use, occupancy or enjoyment thereof, and any
interest, cost or penalties imposed by such governmental authority with respect
to any of the

 

-12-



--------------------------------------------------------------------------------

foregoing and (ii) all rent and other amounts payable by the Borrowers for each
of the Ground Leases and Easements. Impositions shall not include (x) any sales
or use taxes payable by the Borrowers, (y) taxes payable by tenants or guests
occupying any portions of the Sites, or (z) taxes or other charges payable by
any Manager unless such taxes are being paid on behalf of the Borrowers.

“Impositions and Insurance Reserve” means the reserve established pursuant to
Section 6.3.

“Improvements” means all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind and nature now or hereafter located on the Sites and owned by the
Borrowers.

“Increased Indebtedness” has the meaning set forth in the Recitals.

“Indebtedness” or “indebtedness”, means, for any Person, without duplication:
(i) all indebtedness of such Person for borrowed money, for amounts drawn under
a letter of credit, or for the deferred purchase price of property for which
such Person or its assets is liable, (ii) all unfunded amounts under a loan
agreement, letter of credit (unless secured in full by Dollars), or other credit
facility for which such Person would be liable if such amounts were advanced
thereunder, (iii) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests but not any preferred return or special
dividend paid solely from, and to the extent of, excess cash flow after the
payment of all operating expenses, capital improvements and debt service on all
Indebtedness, (iv) all obligations under leases that constitute capital leases
for which such Person is liable, and (v) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss, provided that reimbursement or
indemnity obligations related to surety bonds incurred in the ordinary course of
business and fully secured by cash collateral shall not be considered
“Indebtedness” hereunder.

“Indemnified Liabilities” has the meaning set forth in Section 14.2.

“Indemnitees” has the meaning set forth in Section 14.2.

“Independent Director” means, with respect to any entity, an individual who
shall not have been at the time of such individual’s appointment or at any time
while serving as a director of such entity, and shall not have been at any time
during the preceding five years (i) a director (other than as an independent
director/member), officer, employee, partner, attorney or counsel or a
stockholder having the beneficial ownership of more than [        ]% of the
issued and outstanding equity interests of such entity or any of its Affiliates
(except that such individual may be an independent director of any of its
Affiliates) or a direct or indirect legal or beneficial owner in such entity or
any of its Affiliates, (ii) a customer, creditor, manager, contractor, supplier
or other Person who derives any of its purchases or revenues from its activities
with such entity or any of its Affiliates (other than a company that provides
professional independent directors and which also may provide other ancillary
corporate, partnership, company or trust

 

-13-



--------------------------------------------------------------------------------

services to such entity or any of its Affiliates in the ordinary course of their
business), (iii) a stockholder, creditor, manager, contractor, partner,
customer, employee, officer, director, supplier of another entity controlling,
directly or indirectly, or under common control with such entity or any of its
Affiliates or (iv) a member of the immediate family of such an individual. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Initial Borrower” has the meaning set forth in the Recitals.

“Initial Purchasers” means Lehman Brothers Inc. and Deutsche Bank Securities,
Inc.

“Insurance Policies” has the meaning set forth in Section 5.4.

“Insurance Premiums” means the annual insurance premiums for the insurance
policies required to be maintained by the Borrowers with respect to the Sites
under Section 5.4.

“Insurance Proceeds” means all of the proceeds received under the Insurance
Policies.

“Interest Accrual Period” means, with respect to each Due Date, the period from
and including the Distribution Date immediately preceding such Due Date to but
excluding the Distribution Date immediately following such Due Date.

“Involuntary Borrower Bankruptcy” has the meaning set forth in Section 5.19.

“IRC” means the Internal Revenue Code of 1986, and any rule or regulation
promulgated thereunder from time to time, in each case as amended from time to
time.

“IRS” means the Internal Revenue Service or any successor thereto.

“Knowledge” whenever in this Loan Agreement or any of the Loan Documents, or in
any document or certificate executed on behalf of any Borrower Party pursuant to
this Loan Agreement or any of the Loan Documents, reference is made to the
knowledge of any Borrower or any other Borrower Party (whether by use of the
words “knowledge” or “known”, or other words of similar meaning, and whether or
not the same are capitalized), such shall be deemed to refer to the knowledge
(without independent investigation unless otherwise specified) (i) of the
individuals who have significant responsibility for any policy making, major
decisions or financial affairs of the applicable entity; and (ii) also to the
knowledge of the person signing such document or certificate.

“Lease” means any lease, tenancy, license, assignment and/or other rental or
occupancy agreement or other agreement or arrangement (including, without
limitation, any and all guaranties of any of the foregoing) heretofore or
hereafter entered into affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Sites or any portion thereof, including
any extensions, renewals, modifications or amendments thereof, and including any
ground lease where a Borrower is the landlord thereunder.

 

-14-



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the Recitals.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).

“Liquidation Fees” has the meaning set forth in the Trust Agreement.

“Loan” has the meaning set forth in Section 2.1.

“Loan Agreement” means this Amended and Restated Loan and Security Agreement, as
same may be amended, modified or restated from time to time (including all
schedules, exhibits, annexes and appendices hereto).

“Loan Agreement Supplement” means a loan agreement supplement to this Loan
Agreement to be executed by the Borrowers and the Lender which provides for
certain terms for the Components and may, among other things, provide for a Loan
Increase or an Addition as described therein.

“Loan Documents” means this Loan Agreement, the Notes, the Deeds of Trust, the
Assignment of Management Agreement, the Payment Guaranty, the Parent Guaranty,
the Pledge Agreement, the Environmental Indemnity, the Financing Statements, the
Cash Management Agreement, and any and all other documents and agreements from
the Borrowers, Guarantor, SBA Holdings, or Manager and accepted by Lender for
the purposes of evidencing and/or securing the Loan.

“Loan Increase” means any increase in the outstanding principal amount of the
Loan made pursuant to a Loan Agreement Supplement.

“Loss Proceeds” means, collectively, all Insurance Proceeds and all Condemnation
Proceeds.

“Loss Proceeds Reserve Sub-Account” has the meaning set forth in the Cash
Management Agreement.

“Maintenance Capital Expenditures” means Capital Expenditures made for the
purpose of maintaining the Sites or complying with applicable laws, regulations,
ordinances, statutes, codes, or rules applicable to the Sites, but shall exclude
discretionary expenditures made to acquire fee or long-term easement interests
with respect to, or a long term extension of the Ground Lease on, any Ground
Lease Site and non-recurring expenditures made to enhance the operating revenues
of a Site, but excluding Capital Expenditures set forth in the CapEx Budget.

“Managed Sites” means (i) following the addition of any Additional Site(s)
and/or Additional Borrower Site(s), “Managed Sites” shall include any Additional
Site(s) and/or Additional Borrower Site(s) that is not an Owned Site, Ground
Lease Site or Easement Site and is subject to a Site Management Agreement and
identified as “Managed Sites” in any related Loan Agreement Supplement,
(ii) following an Other Pledged Site Substitution with respect to a

 

-15-



--------------------------------------------------------------------------------

Property that will be subject to a Site Management Agreement, “Managed Sites”
shall include the Replacement Other Pledged Sites and shall exclude the
Substituted Other Pledged Site and (iii) following termination of a Site
Management Agreement pursuant to Section 5.9, “Managed Sites” shall mean each of
the Sites that remain subject to a Site Management Agreement.

“Management Agreement” means the Management Agreement between the Initial
Borrower, any Additional Borrower which becomes a party thereto, and SBA Network
Management, Inc., as the Initial Manager, dated as of the date hereof, and any
management agreement which may hereafter be entered into in accordance with the
terms and conditions hereof, pursuant to which any subsequent Manager may
hereafter manage one or more of the Sites.

“Management Fee” means the fees earned by the Manager pursuant to the terms of
the Management Agreement.

“Manager” means SBA Network Management, Inc., as the Initial Manager or another
Manager as provided in Section 5.11(c) which may hereafter be charged with
management of one or more of the Sites in accordance with the terms and
conditions hereof.

“Material Adverse Effect” means, as determined by Lender in its reasonable
discretion, (A) a material adverse effect (which may include economic or
political events) upon the business, operations, or condition (financial or
otherwise) of SBA Holdings, the Borrowers and Guarantor (taken as a whole), or
(B) the material impairment of the ability of SBA Holdings, Borrowers and
Guarantor (taken as a whole) to perform their obligations under the Loan
Documents (taken as a whole), or (C) the material impairment of the ability of
Lender to enforce or collect the Obligations under the Loan Documents as such
Obligations become due, or (D) a material adverse effect on the use, value or
operation of the Sites as a whole as Collateral for the Loan, provided, however
that if five percent (5%) or more of the Operating Revenues derived from the
Sites taken as a whole are materially and adversely affected, then a Material
Adverse Effect shall be deemed to exist. In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
does not of itself have such effect, a Material Adverse Effect shall be deemed
to have occurred if the cumulative effect of such event and all other then
occurring events and existing conditions would result in a Material Adverse
Effect.

“Material Agreement” means any Site Management Agreements and any written
contract or agreement, or series of related agreements, by the Borrowers
relating to the ownership, management, development, use, operation, leasing,
maintenance, repair or improvement of the Sites under which there is an
obligation of the Borrowers, in the aggregate, to pay, or under which the
Borrowers receive in compensation, more than $250,000 per annum, excluding
(i) the Management Agreement, (ii) the Leases and (iii) any agreement which is
terminable by the Borrowers on not more than sixty (60) days’ prior written
notice without any fee or penalty.

“Material Lease” means any written Lease, or a series of Leases which provide
for specified equipment and a uniform rental rate, by a Borrower of space at one
or more of the Sites which (i)(a) provides for annual rent or other payments in
an amount equal to or greater

 

-16-



--------------------------------------------------------------------------------

than $250,000, and (b) may not be cancelled by a Borrower on thirty (30) days’
notice without payment of a termination fee, penalty or other cancellation fee,
(ii) obligates the Borrower to make any improvements to the Sites either
directly or through cash allowances (including, without limitation, free rent,
tenant improvement allowances, or landlord’s construction work) to the
applicable tenant in excess of $200,000 per Site, or (iii) is a ground lease
where the Borrower is the landlord under such ground lease.

“Maturity Date” for each Component has the meaning set forth in the Loan
Agreement Supplement relating to such Component. The “Maturity Date” for each
Note is the date set forth on such Note, as amended, modified or restated, on
which the final payment of principal of such Note becomes due and payable as
provided herein, whether at such stated Maturity Date, by acceleration, or
otherwise.

“Maximum Rate” has the meaning set forth in Section 2.2.

“Minimum DSCR” means 1.15:1.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the mortgages, deeds of trust and deeds to secure debt
creating first priority mortgage liens on the Borrowers’ interests (fee,
leasehold or easement) in the Mortgaged Sites.

“Mortgaged Sites” and “Mortgaged Site” means, collectively, or individually, the
properties (including land and Improvements) described in Exhibit C, and all
related facilities, owned or leased by the Initial Borrower and which shall be
encumbered by and are more particularly described in the respective Deeds of
Trust; provided that, (i) following a Release of a Mortgaged Site, “Mortgaged
Sites” shall not include such Mortgaged Site, (ii) following a Substitution with
respect to a Mortgaged Site, “Mortgaged Sites” shall include the Replacement
Site and shall exclude the Substituted Site and, (iii) with respect to, or
following, the addition of any Additional Site(s) and/or Additional Borrower
Site(s), “Mortgaged Sites” shall include all such Sites required to be
encumbered by a Deed of Trust pursuant to the Loan Agreement Supplement relating
to such Additional Sites or Additional Borrower Sites.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA to which any of the Borrowers or any Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years, or for
which any of the Borrowers or any Affiliate has or may have any liability,
including contingent liability.

“Net Cash Flow” for the Sites is four times the excess of the Net Operating
Income for the trailing three-month period ended as of the most recently ended
calendar month for which the Borrowers have been required to deliver Financial
Statements to the Lender pursuant to Section 5.1(A)(iv) over the Management Fee
payable for such period; provided that for any period during the first three
(3) full calendar months following acquisition of an Additional Site or the
addition of an Additional Borrower Site, Net Cash Flow for the Sites

 

-17-



--------------------------------------------------------------------------------

relating to such Additional Sites or Additional Borrower Sites shall be
calculated as the Annualized Run Rate Net Cash Flow of such Sites.

“Net Operating Income” or “NOI” means, for any period, the amount by which
Operating Revenues exceed Operating Expenses (excluding Management Fees,
interest, income taxes, depreciation, accretion and amortization).

“Notes” has the meaning set forth in Section 2.1.

“Obligations” means the Loan and all obligations, liabilities and indebtedness
of every nature to be paid or performed by the Borrowers under the Loan
Documents, including the Principal Amount of the Loan, interest accrued thereon
and all fees, costs and expenses, and other sums now or hereafter owing, due or
payable and whether before or after the filing of a proceeding under the
Bankruptcy Code by or against any of the Borrowers, and the performance of all
other terms, conditions and covenants under the Loan Documents.

“Officer’s Certificate” means a certificate delivered to Lender by a Borrower or
the Manager, as applicable, which is signed on behalf of such Borrower or the
Manager by an authorized officer of such Borrower or the Manager which states
that the items set forth in such certificate are true, accurate and complete in
all material respects.

“Operating Budget” means, for any period, the Borrowers’ budget setting forth
the Borrowers’ best estimate, after due consideration, of all Operating Expenses
and any other expenses for the Sites for such period, as same may be amended
pursuant to Section 5.1(D) hereof.

“Operating Expenses” means, for any period, without duplication, all direct
costs and expenses of operating and maintaining the Sites (including Management
Fees) determined in accordance with GAAP and all Maintenance Capital
Expenditures related to the Sites excluding (i) the cost of portfolio support
personnel provided by the Manager to perform site visits, (ii) the impact on
rent expense of accounting for ground and other site leases with fixed
escalators on a straight-line basis as required under SFAS 13 and (iii) the
impact of amortization of lease origination cost. Operating Expenses do not
include discretionary capital expenditures made to acquire a fee interest or a
long-term easement in a Ground Lease Site, expenditures to obtain long term
extensions of ground leases or expenditures to otherwise enhance the Operating
Revenues of a Site.

“Operating Revenues” means, for any period, all revenues of the Borrowers from
operation of the Sites or otherwise arising in respect of the Sites that are
properly allocable to the Sites for such period in accordance with GAAP,
including, without limitation, all revenues from the leasing, subleasing,
licensing, concessions or other grant of the right of the possession, use or
occupancy of all or any portion of the Sites or personalty located thereon, or
rendering of service by the Borrowers, proceeds from rental or business
interruption insurance relating to business interruption or loss of income for
the period in question and any other items of revenue which would be included in
operating revenues under GAAP; excluding the impact on revenues of accounting
for leases with fixed escalators on a straight-line basis as required under SFAS
No. 13, proceeds from abatements, reductions or refunds of real estate or
personal property taxes

 

-18-



--------------------------------------------------------------------------------

relating to the Sites, dividends on insurance policies relating to the Sites,
condemnation proceeds arising from a temporary taking of all or a part of any
Sites, security and other deposits until they are forfeited by the depositor,
advance rentals until they are earned, proceeds from a sale, financing or other
disposition of the Sites or any part thereof or interest therein and other
non-recurring revenues as determined by Lender, insurance proceeds (other than
proceeds from rental or business interruption insurance), other condemnation
proceeds, capital contributions or loans to the Borrowers and disbursements to
the Borrowers from the Reserves.

“Other Advance Rents Reserve Deposit” has the meaning set forth in the Cash
Management Agreement.

“Other Company Collateral” has the meaning set forth in Section 10.1.

“Other Pledged Site Substitution” has the meaning set forth in Section 11.6.

“Other Pledged Sites” means, collectively, the properties (including land and
Improvements) described in Exhibit D, and all related facilities, owned or
leased by the Initial Borrower; provided that, following (x) an Other Pledged
Site Substitution, “Other Pledged Sites” shall include the Replacement Other
Pledged Site and shall exclude the Substituted Other Pledged Site, and (y) the
addition of any Additional Sites or Additional Borrower Sites, “Other Pledged
Sites” shall include all Additional Sites and Additional Borrower Sites that are
not Mortgaged Sites pursuant to the Loan Agreement Supplement relating to such
Additional Sites or Additional Borrower Sites, including any such Sites which
any Borrower manages on behalf of a Third Party Owner pursuant to a Site
Management Agreement.

“Other Rents Reserve Deposit” has the meaning set forth in the Cash Management
Agreement.

“Other Title Policies” means the ALTA policies of title insurance pertaining to
the Other Pledged Sites issued by the Title Company to the Borrowers.

“Owned Sites” and “Owned Site” means, collectively or individually all real
estate owned, in fee by the Borrowers, including, following the addition of an
Additional Site or Additional Borrower Site, any such Additional Site or
Additional Borrower Site owned in fee, and any Easement Site or Ground Lease
Site a fee interest in which is acquired by a Borrower, in each case, together
with any fixtures and appurtenances thereon.

“Parent Guaranty” means the Parent Guaranty of even date herewith, from SBA
Holdings to Lender, as same may be amended or modified from time to time.

“Payment Guaranty” means the Payment Guaranty of even date herewith, from
Guarantor to Lender, as same may be amended or modified from time to time.

“Permitted Encumbrances” means, collectively, (i) the Deeds of Trust and the
other Liens of the Loan Documents in favor of Lender, (ii) the items shown in
Schedule B to the Title Policies as of Closing, (iii) Liens for Impositions not
yet due and payable or Liens arising after the date hereof which are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted in accordance with Section 5.3(B); (iv) statutory

 

-19-



--------------------------------------------------------------------------------

Liens of carriers, warehousemen, mechanics, materialmen and other similar Liens
arising by operation of law, which are incurred in the ordinary course of
business and discharged by the Borrowers by payment, bonding or otherwise within
forty-five (45) days after the filing thereof or which are being contested in
good faith in accordance with Section 5.3(B); (v) Liens arising from reasonable
and customary purchase money financing of personal property and equipment
leasing to the extent the same are created in the ordinary course of business in
accordance with Section 5.14(B); (vi) all easements, rights-of-way, restrictions
and other similar charges or non-monetary encumbrances against real property
which do not have a Material Adverse Effect; and (vii) Liens on cash collateral
accounts to secure reimbursement or indemnity obligations related to surety
bonds obtained in the ordinary course of business.

“Permitted Indebtedness” has the meaning set forth in Section 5.14.

“Permitted Investments” has the meaning set forth in the Cash Management
Agreement.

“Permitted Ownership Interest Transfers” has the meaning set forth in
Section 11.2.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
Person, the successor functional equivalent of such Person).

“Pledge Agreement” means, collectively, that certain Pledge and Security
Agreement delivered by Guarantor and that certain Pledge and Security Agreement
delivered by SBA Holdings, each dated as of the date hereof and given for the
benefit of Lender.

“Post-ARD Additional Interest” has the meaning set forth in Section 2.4(A)(ii).

“Pre-Existing Condition” has the meaning set forth in Section 5.5.

“Property” has the meaning set forth in Section 9.1.

“Principal Amount” means, with respect to the Loan, the aggregate Component
Principal Balance of all Components of the Loan, and with respect to any
Component, the principal amount of such Component, in each case as such amount
may be reduced from time to time pursuant to the terms of this Loan Agreement,
the Notes or the other Loan Documents.

“Quarterly Advance Rents Reserve Deposit” has the meaning set forth in the Cash
Management Agreement.

“Rating Agency” means Moody’s or Fitch. If any such rating agency or any
successor fails to remain in existence, “Rating Agency” shall be deemed to refer
to such other nationally recognized statistical rating agency or other
comparable Person designated by the Depositor, notice of which designation shall
be given to the other parties hereto, and specific

 

-20-



--------------------------------------------------------------------------------

ratings of Fitch or Moody’s herein referenced shall be deemed to refer to the
equivalent ratings of the party so designated.

“Rating Agency Confirmation” means, with respect to the transaction or matter in
question, each Rating Agency shall have confirmed in writing that such
transaction or matter shall not result in a downgrade, qualification, or
withdrawal of the then current rating for any certificate or other securities
issued in connection with any Securitization (or the placing of such certificate
or other security on negative credit watch or ratings outlook in contemplation
of any such action with respect thereto).

“Rating Criteria” with respect to any Person, means that (i) the short-term
unsecured debt obligations of such Person are rated at least “P-1” by Moody’s
and “F-1” by Fitch, if deposits are held by such Person for a period of less
than one month, or (ii) the long-term unsecured debt obligations of such Person
are rated at least “Aa2” by Moody’s and “A” by Fitch, if deposits are held by
such Person for a period of one month or more.

“Receipts” means all revenues, receipts and other payments to the Borrowers of
every kind arising from ownership, operation or management of the Sites,
including without limitation, all warrants, stock options, or equity interests
in any Tenant, licensee or other Person occupying space at, or providing
services related to or for the benefit of, the Sites received by the Borrowers
or any Related Person in lieu of rent or other payment, but excluding, (i) any
amounts received by the Borrowers and required to be paid to any Person that is
not a Related Person as management fees, brokerage fees, fees payable to the
owner of a Managed Site or similar fees or reimbursements, (ii) any other
amounts received by the Borrowers or any Related Person that constitute the
property of a Person other than a Borrower (including, without limitation, all
revenues, receipts and other payments arising from the ownership, operation or
management of properties by Affiliates of the Borrower), and (iii) security
deposits received under a Lease, unless and until such security deposits are
applied to the payment of amounts due under such Lease.

“Register” has the meaning set forth in Section 14.12.

“Register Agent” has the meaning set forth in Section 14.12.

“Related Party” has the meaning set forth in Section 9.1.

“Related Person” means any Person in which a Borrower, SBA Holdings or the
Guarantor holds, directly or indirectly, greater than a ten percent (10%) equity
interest.

“Release” means the release of a Site from the applicable Loan Documents in
accordance with Section 11.4.

“Release Price” means an amount equal to the greater of (x) one hundred
twenty-five percent (125%) of the Allocated Loan Amount of the applicable Site
and (y) such amount as shall result in the Debt Service Coverage Ratio following
the proposed Release being equal to or greater than the Debt Service Coverage
Ratio as in effect immediately prior to the Release.

 

-21-



--------------------------------------------------------------------------------

“Released Site” means a Site that has been released from the applicable Loan
Documents in accordance with Section 11.4.

“Rent Roll” has the meaning set forth in Section 3.1.

“Rents” has the meaning set forth in the Deeds of Trust.

“Replacement Other Pledged Site” and “Replacement Other Pledged Sites” have the
meanings set forth in Section 11.6.

“Replacement Other Pledged Site” and “Replacement Other Pledged Sites” have the
meanings set forth in Section 11.6.

“Replacement Site” and “Replacement Sites” have the meanings set forth in
Section 11.5.

“Reserve Sub-Accounts” has the meaning set forth in Section 7.1.

“Reserves” means the Imposition and Insurance Reserve, the Advance Rents
Reserve, the Cash Trap Reserve and any other reserves held by or on behalf of
Lender pursuant to this Loan Agreement or the other Loan Documents.

“Responsible Officer” means a chief executive officer, president or chief
financial officer (or other individual performing the functions of any of the
foregoing of such person).

“Restoration” has the meaning set forth in Section 5.5.

“SBA Finance” has the meaning set forth in the Recitals.

“SBA Holdings” means SBA CMBS-1 Holdings, LLC, a Delaware limited liability
company, and its successors and assigns.

“SBA Parent” has the meaning set forth in Section 5.1.

“SBA Properties” has the meaning set forth in the Recitals.

“Scheduled Defeasance Payments” means payments on or prior to, but as close as
possible to (i) each Due Date after the date of defeasance and through and
including the first Due Date that is less than nine months prior to the
Anticipated Repayment Date for each Component in amounts equal to the scheduled
payments due on such dates under the Loan Documents, including payment of any
Workout Fees due under the Trust Agreement and (ii) the first Due Date that is
less than nine months prior to the Anticipated Repayment Date for each Component
of the Loan in an amount equal to the Principal Amount of the Loan and accrued
interest thereon, including payment of any Workout Fees due under the Trust
Agreement.

“SEC” has the meaning set forth in Section 5.1.

 

-22-



--------------------------------------------------------------------------------

“Securitization” means an offering of securities rated by the Rating Agencies
representing direct or indirect interests in the Loan or the right to receive
income therefrom.

“Security Agreement” has the meaning set forth in Section 11.3.

“Semi-Annual Advance Rents Reserve Deposit” has the meaning set forth in the
Cash Management Agreement.

“Servicer” means a Person selected by Lender from time to time in its sole
discretion to service the Loan.

“SFASB” means Statement of Financial Accounting Standards 13 published by the
Financial Accounting Standards Board.

“Site Management Agreement” means any lease (other than a Ground Lease),
management agreement, or similar agreement pursuant to which a Borrower is
authorized to sublease or otherwise broker space at a Managed Site.

“Sites” means, collectively, the Mortgaged Sites and the Other Pledged Sites.

“SNDA” has the meaning set forth in Section 5.10.

“Special Servicing Period” has the meaning set forth in the Trust Agreement.

“Sub-Accounts” has the meaning set forth in Section 7.1.

“Substituted Other Pledged Site” has the meaning set forth in Section 11.6.

“Substituted Site” has the meaning set forth in Section 11.5.

“Substitution” has the meaning set forth in Section 11.5.

“Successor Borrowers” has the meaning set forth in Section 11.3.

“Supplemental Financial Information” means (i) commencing with the one year
anniversary of the Closing Date, a comparison of budgeted expenses and the
actual expenses for the prior calendar year or corresponding calendar quarter
for such prior year, and (ii) such other financial reports as the subject entity
shall routinely and regularly prepare as requested by Lender.

“Tax Liabilities” has the meaning set forth in Section 2.8.

“Tenant” means a tenant or licensee under a Lease.

“Third Party Owner” means a third party with which a Borrower has entered into a
lease, management or similar agreement with respect to a Site.

 

-23-



--------------------------------------------------------------------------------

“Title Company” means Stewart Title Insurance Company, a New York corporation,
and such other national title insurance company as may be reasonably acceptable
to Lender.

“Title Policies” means the ALTA mortgagee policies of title insurance pertaining
to the Deeds of Trust on the Mortgaged Sites issued by the Title Company to
Lender.

“Tower” and “Towers” means collectively, or individually, any wireless
communications towers owned, leased or managed (or to be owned, leased or
managed) by a Borrower, including any rooftop or other sites owned, leased or
managed by a Borrower, together with any real estate, fixtures and appurtenances
that accompany the towers, rooftops or other sites that may be added as
Additional Site(s) and/or Additional Borrower Site(s).

“Transfer” has the meaning set forth in Section 11.2.

“Trust Agreement” means the Trust and Servicing Agreement dated as of even date
hereof, between Lender, as depositor, LaSalle Bank National Association, as
trustee, ABN AMRO Bank N.V., as fiscal agent, and Midland Loan Services, Inc.,
as servicer.

“Trustee” means the trustee of the trust established to hold the Loan in
connection with the Securitization.

“UCC” means the Uniform Commercial Code in effect in each State in which any of
the Collateral or Other Company Collateral may be located from time to time.

“Unseasoned Site” means any Site that has been owned by the Borrowers, or any of
them, for less than twelve (12) full calendar months.

“Value Reduction Accrued Interest” has the meaning set forth in
Section 2.4(A)(iii).

“Value Reduction Amount” has the meaning set forth in the Trust Agreement.

“Variable Funding Series” has the meaning set forth in the Trust Agreement.

“Waiving Party” has the meaning set forth in Section 13.1.

“Workout Fees” has the meaning set forth in the Trust Agreement.

“Yield Maintenance” has the meaning set forth in Section 2.6(B).

Section 1.2 Accounting Terms. For purposes of this Loan Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to such terms in conformity with GAAP.

Section 1.3 Other Definitional Provisions. References to “Articles”, “Sections”,
“Subsections”, “Exhibits” and “Schedules” shall be to Articles, Sections,
Subsections, Exhibits and Schedules, respectively, of this Loan Agreement unless
otherwise

 

-24-



--------------------------------------------------------------------------------

specifically provided. Any of the terms defined in Section 1.1 may, unless the
context otherwise requires, be used in the singular or the plural depending on
the reference. In this Loan Agreement, “hereof”, “herein”, “hereto”, “hereunder”
and the like mean and refer to this Loan Agreement as a whole and not merely to
the specific article, section, subsection, paragraph or clause in which the
respective word appears; words importing any gender include the other genders;
references to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
and any reference to any statute or regulation may include any amendments of
same and any successor statutes and regulations. Further, (i) any reference to
any agreement or other document may include subsequent amendments, assignments,
and other modifications thereto, and (ii) any reference to any Person may
include such Person’s respective permitted successors and assigns or, in the
case of governmental Persons, Persons succeeding to the relevant functions of
such Persons.

ARTICLE II

TERMS OF THE LOAN

Section 2.1 Loan.

(A) Amendment and Restatement; Loan. The Existing Credit Agreement is hereby
amended and restated in its entirety in accordance with the terms of this Loan
Agreement. Subject to the terms and conditions of this Loan Agreement and in
reliance upon the representations and warranties of the Initial Borrower
contained herein, Lender and the Initial Borrower agree to combine the Existing
Indebtedness and the Increased Indebtedness so that such Indebtedness shall
consist of separate components (each, a “Component”) with a combined initial
principal amount of $405,000,000 which Components shall initially include: (i) a
Component in an original principal amount equal to $238,580,000 (“Component
2005-1A”); (ii) a Component in an original principal amount equal to $48,320,000
(“Component 2005-1B”); (iii) a Component in an original principal amount equal
to $48,320,000 (“Component 2005-1C”); (iv) a Component in an original principal
amount equal to $48,320,000 (“Component 2005-1D”) and (v) a Component in an
original principal amount equal to $21,460,000 (“Component 2005-1E”). Such
Components (each being treated as a separate loan for U.S. federal income tax
purposes) and the obligation of the Borrower to repay such Components together
with all interest and other amounts from time to time owing hereunder, may be
referred to collectively herein as the “Loan.” The designation and original
principal amount of any additional Component will be as provided for in the Loan
Agreement Supplement relating to such Component.

(B) Notes. On the Closing Date, the Initial Borrower shall execute and deliver
to Lender five Promissory Notes, dated of even date herewith (as amended,
modified or restated, together with any additional Notes executed pursuant to a
Loan Increase, by the Initial Borrower and any Additional Borrower, and any
replacement or substitute notes therefor, by means of multiple notes or
otherwise, collectively, the “Notes”), made by the Initial Borrower to the order
of Lender, which shall initially include: a Note in the initial principal amount
equal to $238,580,000 (“Note 2005-1A”), a Note in the initial principal amount
equal to $48,320,000 (“Note 2005-1B”), a Note in the initial principal amount
equal to $48,320,000

 

-25-



--------------------------------------------------------------------------------

(“Note 2005-1C”), a Note in the initial principal amount equal to $48,320,000
(“Note 2005-1D”), and a Note in the initial principal amount equal to
$21,460,000 (“Note 2005-1E”). On any Additional Closing Date, the Borrowers
shall execute and deliver to Lender additional Notes, one corresponding to each
Component provided for in the Loan Agreement Supplement relating to such
Additional Closing Date, and having an initial principal amount and Maturity
Date provided for therein.

(C) Use of Proceeds. The proceeds of the Components funded at the Closing shall
be used to (i) acquire the Existing Credit Agreement from the Existing Lenders;
(ii) pay all recording fees and taxes, title insurance premiums, the reasonable
out-of-pocket costs and expenses incurred by Lender, including reasonable legal
fees and expenses of counsel to Lender, and other costs and expenses approved by
Lender (which approval will not be unreasonably withheld) related to the
Components; (iii) establish the Reserves required hereunder; and (iv) pay all
fees and expenses incurred by the Initial Borrower and to make a cash
distribution to the Guarantor. The Guarantor shall distribute the amount
received by it from the Depositor to SBA Holdings and SBA Holdings shall
distribute that amount to SBA Finance who may distribute or contribute it to any
of its Affiliates for any purpose. The proceeds of the Components funded on any
Additional Closing Date shall be used for the purposes provided in the
applicable Loan Agreement Supplement.

Section 2.2 Interest.

(A) Rate of Interest. The outstanding principal balance of each Component of the
Loan shall bear interest for each Interest Accrual Period at a rate per annum
equal to the lesser of (i) the Component Rate, or following the Anticipated
Repayment Date for such Component, the ARD Component Rate, as applicable, for
such Component and (ii) the Maximum Rate.

(B) Computation of Interest. Interest on each Component of the Loan and all
other Obligations owing to Lender shall be computed on the basis of a 360-day
year consisting of twelve (12) thirty (30) day months, and shall be charged for
the actual number of days elapsed during any partial thirty (30) day month, in
each case, except to the extent provided in any Loan Agreement Supplement.
Interest shall be payable in arrears (except with respect to the number of days
from the Due Date in any Interest Accrual Period to the last day of such
Interest Accrual Period as to which interest shall be payable in advance, if
any).

(C) Interest Laws. Notwithstanding any provision to the contrary contained in
this Loan Agreement or the other Loan Documents, the Borrowers shall not be
required to pay, and Lender shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by law (“Excess
Interest”). If any Excess Interest is provided for or determined by a court of
competent jurisdiction to have been provided for in this Loan Agreement or in
any of the other Loan Documents, then in such event: (1) the provisions of this
subsection shall govern and control; (2) the Borrowers shall not be obligated to
pay any Excess Interest; (3) any Excess Interest that Lender may have received
hereunder shall be, at Lender’s option, (a) applied as a credit against either
or both of the outstanding principal balance of the Loan or accrued and unpaid
interest thereunder (not to exceed the maximum amount permitted by law),
(b) refunded to the payor thereof, or (c) any combination of the foregoing;

 

-26-



--------------------------------------------------------------------------------

(4) the interest rate(s) provided for herein shall be automatically reduced to
the maximum lawful rate allowed from time to time under applicable law (the
“Maximum Rate”), and this Loan Agreement and the other Loan Documents shall be
deemed to have been and shall be, reformed and modified to reflect such
reduction; and (5) the Borrowers shall not have any action against Lender for
any damages arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any
Obligation is calculated at the Maximum Rate rather than the applicable rate
under this Loan Agreement, and thereafter such applicable rate becomes less than
the Maximum Rate, the rate of interest payable on such Obligations shall, to the
extent permitted by law, remain at the Maximum Rate until Lender shall have
received or accrued the amount of interest which Lender would have received or
accrued during such period on Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

Section 2.3 Additional Borrowers. Subject to the satisfaction of the conditions
set forth below, the Borrowers may elect, pursuant to a Loan Agreement
Supplement, other newly executed Loan Documents and/or modifications, amendments
or supplements to then Existing Loan Documents (in each case, reasonably
acceptable to Lender) to cause one or more direct or indirect wholly-owned
subsidiaries of the Guarantor to assume and become jointly and severally
obligated under the Notes and the Loan Documents for repayment of the Loan, to
add the Additional Borrower Sites of such Additional Borrower in accordance with
Section 11.7, and to pledge the Other Company Collateral of such Additional
Borrower. Upon such election and satisfaction of such conditions, (i) Schedule 1
shall be amended to include such Additional Borrowers as are designated to
become “Borrowers” hereunder; and (ii) all references to the Borrowers hereunder
shall include all of the Additional Borrowers identified on such amended
Schedule 1. Any election to add an Additional Borrower shall be subject to the
satisfaction of the following conditions precedent:

(A) No Event of Default or Amortization Period is then continuing;

(B) No event or condition has occurred or exists that, with the giving or notice
or passage of time, would give rise to an Event of Default;

(C) If a Special Servicing Period is then in effect, Servicer consent has been
obtained;

(D) Such Additional Borrower must be a direct or indirect wholly-owned
subsidiary of the Guarantor;

(E) The Guarantor shall have pledged 100% of the equity of such Additional
Borrower, or, if such Additional Borrower is not a direct subsidiary of the
Guarantor, of the direct parent of such Additional Borrower, pursuant to the
Pledge Agreement to secure its obligations pursuant to the Payment Guaranty and,
if such Additional Borrower is not a direct subsidiary of the Guarantor, the
direct parent of such Additional Borrower shall have pledged 100% of the equity
of such Additional Borrower in support of its obligation to guarantee the Loan,
by executing a pledge and a guaranty substantially in the form of the Payment
Guaranty and the Pledge Agreement, subject to the Lender’s reasonable approval);

 

-27-



--------------------------------------------------------------------------------

(F) On or prior to the date of such election, the Borrowers shall deliver to the
Lender an opinion or opinions of counsel reasonably satisfactory to the Lender
stating (i) that the addition of such Additional Borrower will not constitute a
“significant modification” of the Loan or “deemed exchange” of the Notes under
section 1001 of the IRC and (ii) the Loan Increase, if any, will not create a
taxable event, for U.S. Federal income tax purposes, to any holder of a
Certificate;

(G) On or prior to the date of such election, the Borrowers shall deliver to the
Lender an opinion of counsel reasonably satisfactory to Lender concerning the
substantive non-consolidation of such Additional Borrower, in a form reasonably
satisfactory to Lender, provided that an opinion in the form of the substantive
non-consolidation opinion delivered to the Lender on the Closing Date with
regards to the Initial Borrower pursuant to Section 3.1(E)(iv) shall be
satisfactory to Lender;

(H) Such Additional Borrower shall have represented and warranted to the Lender,
in the Loan Agreement Supplement, as to itself, the representations and
warranties set forth in Article IV (other than Section 4.30) as of the date of
such election;

(I) Such Additional Borrower shall have represented and warranted to the Lender,
in the Loan Agreement Supplement, as to itself, the representations and
warranties set forth in Section 9.1;

(J) On or prior to the date of such election, the conditions with respect to the
Addition of the Additional Borrower Sites of such Additional Borrower set forth
in Section 11.7 shall have been satisfied; and

(K) On or prior to the date of such election, the organizational documents of
such Additional Borrower shall contain provisions that limit the purposes of
such Additional Borrower in a manner that is consistent with the provisions
governing the purposes of the Initial Borrower set forth in the organizational
documents of the Initial Borrower on the Closing Date.

Section 2.4 Payments.

(A) Payments of Interest and Principal. The Borrowers shall make payments of
interest and principal on the Notes as follows:

(i) On each Due Date commencing with the first Due Date, and on each Due Date
thereafter through and including the Maturity Date for any Component then
outstanding (except as modified by clause (ii) of this Section 2.4(A)), the
Borrowers shall make (a) first, payment of all Administrative Fees then due and
owing under the Loan Documents, (b) second, a payment of interest at the
applicable Component Rate on each Component for the Interest Accrual Period
ending immediately following such Due Date, and (c) third, a payment of
principal on the Loan, if any, each of which shall be paid in accordance with
Section 3.3(a) of the Cash Management Agreement. Notwithstanding the foregoing,
during the continuance of an Event of Default, payments shall be applied to the
Obligations in accordance with Section 3.3(e) of the Cash Management Agreement.

 

-28-



--------------------------------------------------------------------------------

(ii) Commencing on the first Due Date after the commencement of an Amortization
Period, and on each Due Date during such Amortization Period, 100% of Excess
Cash Flow on such Due Date shall be due. Until paid as provided for in
Section 3.3 of the Cash Management Agreement, payment of interest accruing in an
amount equal to the excess of (x) the applicable ARD Component Rate for each
Component over (y) the applicable Component Rate for such Component, shall be
deferred (the “Post-ARD Additional Interest”). Post-ARD Additional Interest
shall not bear interest.

(iii) If a Value Reduction Amount is determined to exist in accordance with the
Trust Agreement, commencing on the first Due Date after such Value Reduction
Amount is in effect, the interest due on any Component shall be the amount of
interest for such Component calculated pursuant to clause (A) above deeming the
Component Principal Balance to be reduced by an amount equal to the Value
Reduction Amount for such Component, applying the Value Reduction Amount to the
principal amounts of the Components in inverse order of alphabetical
designation, and applied pro rata to each Component of the same alphabetical
designation, based on the Component Principal Balance. Until paid as provided
for in Section 3.3 of the Cash Management Agreement, interest accrued and not
paid as a consequence of a Value Reduction Amount shall be deferred and, on each
Due Date, shall be added to any interest previously deferred pursuant to this
sentence and remaining unpaid (“Value Reduction Accrued Interest”). Value
Reduction Accrued Interest shall not bear interest.

(B) Date and Time of Payment. Two (2) Business Days prior to the applicable Due
Date, Lender shall provide a statement of principal and interest required to be
paid on such Due Date. The Borrowers shall receive credit for payments on the
Loan which are transferred to the account of Lender as provided below (i) on the
day that such funds are received by Lender if such receipt occurs by 2:00 p.m.
(New York time) on such day, or (ii) on the next succeeding Business Day after
such funds are received by Lender if such receipt occurs after 2:00 p.m. (New
York time). Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day.

(C) Manner of Payment; Application of Payments. The Borrowers promise to pay all
of the Obligations relating to the Loan as such amounts become due or are
declared due pursuant to the terms of this Loan Agreement. All payments by the
Borrowers on the Loan shall be made without deduction, defense, set off or
counterclaim and in immediately available funds delivered to Lender by wire
transfer to such accounts at such banks as Lender may from time to time
designate. Payment shall be made in accordance with Section 3.3(a) of the Cash
Management Agreement and, to the extent sufficient funds are contained in the
Central Account, or an Account or Sub-Account thereof, to make the required
monthly payments on such Due Date, the Borrowers shall be deemed to have
satisfied its obligation to make such payments. Notwithstanding the foregoing,
upon the occurrence and during the continuance of an Event of Default, payments
shall be applied to the Obligations in such order as the Lender shall determine
in its sole and absolute discretion, provided that, if amounts are applied to
pay interest or principal of the Loan, such payments shall be made in the
priority provided in items (iii) and (ix) through (xi) of Section 3.3(a) of the
Cash Management Agreement.

 

-29-



--------------------------------------------------------------------------------

Section 2.5 Maturity.

(A) Maturity Date. To the extent not sooner due and payable in accordance with
the Loan Documents, the then outstanding principal balance of each Note and all
accrued and unpaid interest thereon (and including interest through the end of
the Interest Accrual Period then in effect), shall be due and payable on the
Maturity Date for such Note.

Section 2.6 Prepayment.

(A) Manner of Prepayment. The Borrowers may prepay the Loan in whole or in part
on any date upon payment of the applicable Yield Maintenance, and no Yield
Maintenance is payable in connection with any prepayment of a Component of the
Loan that occurs (i) less than nine months prior to the Anticipated Repayment
Date with respect to such Component, (ii) with Loss Proceeds received as a
result of any condemnation or casualty of a Site or (iii) during an Amortization
Period. Together with such prepayment the Borrowers also shall pay (i) all
accrued and unpaid interest on the principal amount of the Loan being prepaid
through the date of such prepayment and (ii) all other Obligations, in each
case, then due and owing. If any prepayment (whether in whole or in part)
occurs, then together therewith the Borrowers also are required to pay to Lender
the amount of interest that would have accrued on the principal amount being
prepaid from and including the date of such prepayment to the end of the
Interest Accrual Period during which such prepayment occurs. Except during the
continuation of an Event of Default or an Amortization Period that commenced as
the result of the occurrence of an event described in clause (i) of the
definition thereof, prepayments will be applied, at the option of the Borrowers,
either (x) to the payment of the principal of the Components of the Loan
sequentially in order of the alphabetical designation of each such Component,
and pro rata among any such Components of the same alphabetical designation,
based on the Component Principal balance of each such Component, in each case,
in the amount up to the Component Principal Balance of each such Component or
(y) to the payment in full of the Component Principal Balances of the Components
having the same numerical designation. Prepayments during the continuation of an
Event of Default or an Amortization Period that commenced as the result of the
occurrence of an event described in clause (i) of the definition thereof will be
applied in accordance with clause (x) of the preceding sentence.

(B) Yield Maintenance. If any prepayment of all or any portion of the Components
of the Loan shall occur, then except as provided in clause (A) above or as
otherwise expressly provided in this Loan Agreement or the other Loan Documents
to the contrary, the Borrowers shall pay the Yield Maintenance on each Component
(or portion thereof) being prepaid to Lender together with such prepayment, as
liquidated damages (which shall be the sole and exclusive remedy of Lender in
connection with such prepayment) and compensation for costs incurred, and in
addition to all other amounts due and owing to Lender. “Yield Maintenance” for
each Component has the meaning set forth in the Loan Agreement Supplement
relating to such Component.

Section 2.7 Outstanding Balance. The balance on Lender’s books and records shall
be presumptive evidence (absent manifest error) of the amounts owing to Lender
by the Borrowers; provided that any failure to record any transaction affecting
such balance or any

 

-30-



--------------------------------------------------------------------------------

error in so recording shall not limit or otherwise affect the Borrowers’
obligation to pay the Obligations.

Section 2.8 Reserved.

Section 2.9 Reasonableness of Charges. The Borrower Parties agree that (i) the
actual costs and damages that Lender would suffer by reason of an Event of
Default (exclusive of the attorneys’ fees and other costs incurred in connection
with enforcement of Lender’s rights under the Loan Documents) or a prepayment
would be difficult and needlessly expensive to calculate and establish, and
(ii) the amount of Yield Maintenance is reasonable, taking into consideration
the circumstances known to the parties at this time, and (iii) such Yield
Maintenance, and Lender’s reasonable attorneys’ fees and other costs and
expenses incurred in connection with enforcement of Lender’s rights under the
Loan Documents shall be due and payable as provided herein, and (iv) such Yield
Maintenance, and the obligation to pay Lender’s reasonable attorneys’ fees and
other enforcement costs do not, individually or collectively, constitute a
penalty.

Section 2.10 Servicing/Special Servicing. Lender may change the Servicer from
time to time without the consent of the Borrowers, on prior written notice to
the Borrowers. The Borrowers expressly acknowledge and agree that the Servicer
Fees and Trustee Fees, and if the Loan becomes a specially serviced loan, any
additional fees of the Servicer payable in connection therewith (including, but
not limited to any Liquidation Fees and Workout Fees), and any Advance Interest
and any other Additional Trust Fund Expenses and fees, including any Rating
Agency fees, reimbursements and indemnifications as shall be incurred or payable
in connection with any Securitization (collectively, the “Administrative Fee”)
shall be payable by the Borrowers and shall constitute a portion of the
Obligations. Lender shall provide a reasonably detailed statement of
Administrative Fees for which the Borrowers are liable two (2) Business Days
prior to the date when due; provided that failure to timely provide such
statement shall not relieve the Borrowers from the obligation to pay all such
Administrative Fees.

ARTICLE III

CONDITIONS TO LOAN

Section 3.1 Conditions to Funding of the Loan on the Closing Date. The
obligations of Lender to fund the Loan are subject to the prior or concurrent
satisfaction or waiver of the conditions set forth below, and to satisfaction of
any other conditions specified herein or elsewhere in the Loan Documents. Where
in this Section any documents, instruments or information are to be delivered to
Lender, then the condition shall not be satisfied unless (i) the same shall be
in form and substance reasonably satisfactory to Lender, and (ii) if so required
by Lender, the Initial Borrower shall deliver to Lender a certificate duly
executed by the Initial Borrower stating that the applicable document,
instrument or information is true and complete and does not omit to state any
information without which the same might reasonably be deemed materially
misleading.

(A) Loan Documents. On or before the Closing Date, the Initial Borrower shall
execute and deliver and cause to be executed and delivered to Lender all of the
Loan

 

-31-



--------------------------------------------------------------------------------

Documents together with such other documents as may be reasonably required by
Lender, each, unless otherwise noted, of even date herewith, duly executed, in
form and substance satisfactory to Lender and in quantities designated by Lender
(except for the Notes executed on the Closing Date, of which only one of each
designation shall be signed), which Loan Documents shall become effective upon
the Closing.

(B) Deposits. The deposits required herein, including without limitation, the
initial deposits into the Reserves and Accounts, shall have been made (and at
the Initial Borrower’s option, the same may be made from the proceeds of the
Loan).

(C) Performance of Agreements, Truth of Representations and Warranties. Each
Borrower Party and all other Persons executing any agreement on behalf of any
Borrower Party shall have performed in all material respects all agreements
which this Loan Agreement provides shall be performed on or before the Closing
Date. The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete on and as of the Closing Date.

(D) Closing Certificate. On or before the Closing Date, Lender shall have
received certificates of even date herewith executed on behalf of the Initial
Borrower by the chief financial officer (or similar officer of the Initial
Borrower) stating that: (i) on such date, to the Initial Borrower’s Knowledge no
Default exists; (ii) no material adverse change in the financial condition or
operations of the business of the Initial Borrower or the projected cash flow of
the Initial Borrower or the Sites has occurred since the delivery to Lender of
any financial statements, budgets, proformas, or similar materials (or if there
has been any change, specifying such change in detail), and that, to the Initial
Borrower’s Knowledge after due inquiry, such financial materials fairly present
the financial condition and results of operations of the Initial Borrower, and
all other materials delivered to Lender are complete and accurate in all
material respects; (iii) the representations and warranties set forth in this
Loan Agreement are true and correct in all material respects on and as of such
date with the same effect as though made on and as of such date (or if any such
representations or warranties require qualification, specifying such
qualification in detail); and (iv) to the Initial Borrower’s Knowledge, there
are no material facts or conditions concerning the Sites or any Borrower Party
that have not been disclosed to Lender which could have a Material Adverse
Effect.

(E) Opinions of Counsel. On or before the Closing Date, Lender shall have
received from legal counsel for the Initial Borrower reasonably satisfactory to
Lender, written legal opinions, each in form and substance reasonably acceptable
to Lender, as to such matters as Lender shall request, including opinions to the
effect that (i) each of the Borrower Parties is validly existing and in good
standing in its state of organization, (ii) this Loan Agreement and the Loan
Documents have been duly authorized, executed and delivered and are enforceable
in accordance with their terms subject to customary qualifications for
bankruptcy, general equitable principles, and other customary assumptions and
qualifications; (iii) the Deposit Account Agreement and Cash Management
Agreement have been duly authorized, executed and delivered by the Initial
Borrower and Manager and are enforceable in accordance with their terms and the
security interests in favor of Lender in the Account Collateral have been
validly created and perfected; and (iv) none of the Initial Borrower, SBA
Holdings or the Guarantor would be consolidated in any bankruptcy proceeding
affecting SBA Parent, SBA Finance or the

 

-32-



--------------------------------------------------------------------------------

Manager. Also on or before the Closing Date, Lender shall have received the
following legal opinions, each in form and substance reasonably acceptable to
Lender: (a) an opinion of the Initial Borrower’s local counsel in each state in
which Mortgaged Sites generating five percent (5%) or more of the operating
revenues from the Mortgaged Sites (taken as a whole) are located as to the
enforceability of, and the creation and perfection of Liens under, the Deeds of
Trust in such states (based on a review of the form of such documents) and such
other matters as Lender may reasonably request; (b) opinions of Akerman
Senterfitt, reasonably acceptable to Lender, for the Initial Borrower that,
among other matters, (1) under Florida law (x) the prior unanimous written
consent of its board of directors (including the Independent Directors) would be
required for a voluntary bankruptcy filing by the Initial Borrower, (y) such
unanimous consent requirements are enforceable against the Borrower in
accordance with their terms; (2) under Florida law the bankruptcy or dissolution
of the Guarantor would not cause the dissolution of the Borrower; (3) under
Florida law, creditors of the Guarantor shall have no legal or equitable
remedies with respect to the assets of the Borrower; and (4) a federal
bankruptcy court would hold that Florida law governs the determination of what
Persons have authority to file a voluntary bankruptcy petition on behalf of the
Initial Borrower; (c) opinions of the Delaware Counsel Group or other Delaware
legal counsel, reasonably acceptable to Lender, for each of the Guarantor and
SBA Holdings that, among other matters, (1) under Delaware law (x) the prior
unanimous written consent of its board of directors (including the Independent
Directors) would be required for a voluntary bankruptcy filing by the Guarantor
and SBA Holdings, (y) such unanimous consent requirements are enforceable
against the Guarantor and SBA Holdings in accordance with their terms; (2) under
Delaware law the bankruptcy or dissolution of its member would not cause the
dissolution of the Guarantor and SBA Holdings; (3) under Delaware law, creditors
of its member shall have no legal or equitable remedies with respect to the
assets of the Guarantor and SBA Holdings; and (4) a federal bankruptcy court
would hold that Delaware law governs the determination of what Persons have
authority to file a voluntary bankruptcy petition on behalf of the Guarantor and
SBA Holdings; and (d) such other legal opinions as Lender may reasonably
request.

(F) Title Policies.

(i) On or before the Closing Date, Lender shall have received and approved the
Title Policies. The Title Policies shall be in form and substance reasonably
satisfactory to Lender, shall be in full force and effect, shall be freely
assignable to and will inure to the benefit of the Trustee (subject to
recordation of assignments of the Deeds of Trust) without the consent or any
notification to the Title Company, shall have the premium therefor paid in full
as of the Closing Date, the Title Company shall be licensed in each state in
which a Mortgaged Site is located, shall have no claims made under such Title
Policy, and shall affirmatively insure the first priority of the Mortgage on the
applicable Site, subject to any exceptions provided for in such Title Policy.

(ii) On or before the Closing Date, Lender shall have received copies of the
Other Title Policies.

(G) Certificates of Formation and Good Standing. On or before the Closing Date,
Lender shall have received copies of the organizational documents and filings of
each Borrower Party, together with good standing certificates (or similar
documentation)

 

-33-



--------------------------------------------------------------------------------

(including verification of tax status) from the state of its formation and from
all states in which the laws thereof require such Person to be qualified and/or
licensed to do business. Each such certificate shall be dated not more than
thirty (30) days prior to the Closing Date, as applicable, and certified by the
applicable Secretary of State or other authorized governmental entity. In
addition, on or before the Closing Date, as applicable, the secretary or
corresponding officer of each Borrower Party, or the secretary or corresponding
officer of the partner, trustee, or other Person as required by such Borrower
Party’s organizational documents (as the case may be, the “Borrower Party
Secretary”) shall have delivered to Lender a certificate stating that the copies
of the organizational documents as delivered to Lender are true and correct and
are in full force and effect, and that the same have not been amended except by
such amendments as have been so delivered to Lender.

(H) Certificates of Incumbency and Resolutions. On or before the Closing Date,
Lender shall have received certificates of incumbency and resolutions of each
Borrower Party and its constituents as requested by Lender, approving and
authorizing the Loan and the execution, delivery and performance of the Loan
Documents, certified as of the Closing Date by the Borrower Party Secretary as
being in full force and effect without modification or amendment.

(I) Rent Roll. Prior to the Closing, Lender shall have received from the Initial
Borrower a rent roll for each of the Sites (collectively, the “Rent Roll”),
certified by the Initial Borrower, and in form and substance satisfactory to
Lender.

(J) Insurance Policies and Endorsements. On or before the Closing Date, Lender
shall have received copies of certificates of insurance (dated not more than
twenty (20) days prior to the Closing Date) regarding insurance required to be
maintained under this Loan Agreement and the other Loan Documents, together with
endorsements satisfactory to Lender naming Lender as an additional insured and
loss payee, as required by this Loan Agreement, under such policies.

(K) Documentation Regarding Application of Proceeds. At least two (2) days prior
to the Closing Date, Lender shall have received payoff demand letters and wiring
instructions from each lender or other obligee of any existing indebtedness
which is required to be paid pursuant to this Loan Agreement.

(L) Legal Fees; Closing Expenses. The Borrowers shall have paid any and all
reasonable legal fees and expenses of counsel to Lender, together with all
recording fees and taxes, title insurance premiums, and other reasonable costs
and expenses related to the Closing.

Section 3.2 Conditions to any Loan Increase. (A) The Lender and the Borrower may
increase the outstanding principal amount of the Loan with Rating Agency
Confirmation upon execution of a Loan Agreement Supplement relating thereto,
along with such other documents required by such Loan Agreement Supplement (all
of which shall be reasonably acceptable to Lender), upon satisfaction of the
following conditions:

(i) No Event of Default or Amortization Period is then continuing;

 

-34-



--------------------------------------------------------------------------------

(ii) No event or condition has occurred or exists that, with the giving or
notice or passage of time, would give rise to an Event of Default;

(iii) If a Special Servicing Period is then in effect, Servicer consent has been
obtained;

(iv) The Borrowers shall have obtained Rating Agency Confirmation for the
transactions contemplated by the relevant Loan Agreement Supplement;

(v) If such Loan Increase is being made in conjunction with the addition of
Additional Sites, the conditions set forth in Section 11.7 shall have been
satisfied;

(vi) On or prior to the date of such Loan Increase, the Borrowers shall deliver
to the Lender an opinion of counsel reasonably satisfactory to the Lender
providing that the Loan Increase will not cause a taxable event, for U.S.
federal income tax purposes, to any holder of a Certificate;

(vii) If such Loan Increase is being made in conjunction with the addition of
one or more Additional Borrowers, the conditions set forth in Section 2.3 shall
have been satisfied, and

(viii) The representations and warranties of the Initial Borrower set forth in
Article IV hereof shall be true as of the Additional Closing Date (except for
Section 4.30).

All other terms and conditions of the Loan Increase shall be provided for in the
related Loan Agreement Supplement. The Borrowers and Loan Agreement Supplement
shall also comply with the requirements of Section 2.01 of the Trust Agreement.

(B) On the date of a Loan Increase, the Borrowers shall deliver an Officer’s
Certificate to the effect that there is no Event of Default, Amortization Period
then continuing or event or condition that, with the giving of notice or passage
of time, would give rise to an Event of Default.

(C) Any Loan Increase will be represented by one or more new Components provided
for in the Loan Agreement Supplement relating to such Loan Increase. The
Anticipated Repayment Date for each Component related to the Loan Increase, as
defined in such Loan Agreement Supplement, will be later than the Anticipated
Repayment Dates for all then-outstanding Components, except if such Component
corresponds to a Variable Funding Series to be issued under the Trust. No
Component of any Loan Increase may have an alphabetical designation higher than
any then-outstanding Component.

(D) An additional Note shall be executed by the Borrowers in respect of each
Component relating to such Loan Increase as provided in Section 2.1.

 

-35-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce Lender to enter into this Loan Agreement and to make the
Loan, each Borrower represents and warrants to Lender that, except as set forth
on Schedule 4, the statements set forth in this Article IV, after giving effect
to the Closing, will be, true, correct and complete in all respects as of the
Closing Date.

Section 4.1 Organization, Powers, Capitalization, Good Standing, Business.

(A) Organization and Powers. Each Borrower Party is duly organized, validly
existing and in good standing under the laws of the state of its formation or
incorporation. Each Borrower Party has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and
proposed to be conducted, and to enter into each Loan Document to which it is a
party and to perform the terms thereof.

(B) Qualification. Each Borrower Party is duly qualified and in good standing in
the state of its formation or incorporation. In addition, each Borrower Party is
duly qualified and in good standing in each state where necessary to carry on
its present business and operations, except in jurisdictions in which the
failure to be qualified and in good standing could not reasonably be expected to
have a Material Adverse Effect.

(C) Organization. The organizational chart set forth as Schedule 4.1(C)
accurately sets forth the direct and indirect ownership structure of the
Borrowers.

Section 4.2 Authorization of Borrowing, etc.

(A) Authorization of Borrowing. The Borrowers have the power and authority to
incur the Indebtedness evidenced by the Notes. The execution, delivery and
performance by each Borrower Party of each of the Loan Documents to which it is
a party and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary limited liability company, partnership,
trustee, corporate or other action, as the case may be.

(B) No Conflict. The execution, delivery and performance by each Borrower Party
of the Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and will not: (1) violate (x) any
provision of law applicable to any Borrower Party; (y) the partnership
agreement, certificate of limited partnership, certificate of formation,
certificate of incorporation, bylaws, declaration of trust, limited liability
company agreement, operating agreement or other organizational documents, as the
case may be, of each Borrower Party; or (z) any order, judgment or decree of any
Governmental Authority binding on any Borrower Party or any of its Affiliates;
(2) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of any Borrower
Party or any of its Affiliates (except where such breach will not cause a
Material Adverse Effect); (3) result in or require the creation or imposition of
any Lien (other than the Lien of the Loan Documents) upon the Sites or assets of
any Borrower Party; or (4) require any

 

-36-



--------------------------------------------------------------------------------

approval or consent of any Person under any Contractual Obligation of any
Borrower Party, which approvals or consents have not been obtained on or before
the dates required under such Contractual Obligation, but in no event later than
the Closing Date (except where the failure to obtain such approval or consent
will not have a Material Adverse Effect).

(C) Governmental Consents. The execution and delivery by each Borrower Party of
the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority.

(D) Binding Obligations. This Loan Agreement is, and the Loan Documents,
including the Notes, when executed and delivered will be, the legally valid and
binding obligations of each Borrower Party that is a party thereto, enforceable
against each of the Borrower Parties, as applicable, in accordance with their
respective terms, subject to bankruptcy, insolvency, moratorium, reorganization
and other similar laws affecting creditor’s rights. No Borrower Party has any
defense or offset to any of its obligations under the Loan Documents to which it
is a party. No Borrower Party has any claim against Lender or any Affiliate of
Lender.

Section 4.3 Financial Statements. All pro forma financial statements concerning
the Borrowers and their Affiliates which have been furnished by or on behalf of
the Borrowers to Lender pursuant to this Loan Agreement present fairly in all
material respects the financial condition of the Persons covered thereby.

Section 4.4 Indebtedness and Contingent Obligations. As of the Closing, the
Borrowers shall have no outstanding Indebtedness or Contingent Obligations other
than the Obligations or any other Permitted Indebtedness.

Section 4.5 Title to the Sites. The Borrowers have good and marketable fee
simple title (or, in the case of the Ground Lease Sites, leasehold title, or in
the case of Easement Sites, an Easement) to the Sites, other than the Managed
Sites, free and clear of all Liens except for the Permitted Encumbrances. The
Borrowers own all personal property on the Sites (other than the Managed Sites
and personal property which is owned by tenants of such Site, not used or
necessary for the operation of the applicable Site or leased by the Borrowers as
permitted hereunder), subject only to the Permitted Encumbrances, or which
constitutes leased temporary mobile antennas. The Deeds of Trust will create
(i) a valid, perfected first lien on the applicable Sites, subject only to the
Permitted Encumbrances, and (ii) perfected first priority security interests in
and to, and perfected collateral assignments of, all personalty in connection
therewith (including the Rents and the Leases), all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances.
There are no proceedings in condemnation or eminent domain affecting any of the
Sites, and to the actual Knowledge of the Borrowers, none is threatened. No
Person has any option or other right to purchase (other than rights of first
refusal) all or any portion of any interest owned by the Borrowers with respect
to the Sites. There are no mechanic’s, materialman’s or other similar liens or
claims which have been filed for work, labor or materials affecting the Sites
which are or will be liens prior to, or equal or coordinate with, the lien of
the applicable Deed of Trust the effect of which is reasonably likely to have a
Material Adverse Effect. The Permitted Encumbrances, in the aggregate, do not
materially interfere with the benefits of the security intended to be provided
by

 

-37-



--------------------------------------------------------------------------------

the Deeds of Trust and this Loan Agreement, materially and adversely affect the
value of any of the Mortgaged Sites taken as a whole, impair the use or
operations of any of the Mortgaged Sites or impair the Borrowers’ ability to pay
their obligations in a timely manner.

Section 4.6 Zoning; Compliance with Laws. The Sites and the use thereof comply
with all applicable zoning, subdivision and land use laws, regulations and
ordinances, all applicable health, fire, building codes, parking laws and all
other laws, statutes, codes, ordinances, rules and regulations applicable to the
Sites, or any of them, including without limitation the Americans with
Disabilities Act, except to the extent failure to so comply would not, in the
aggregate, be reasonably likely to have a Material Adverse Effect. All permits,
licenses and certificates for the lawful use, occupancy and operation of each
component of each of the Sites given as Collateral hereunder in the manner in
which it is currently being used, occupied and operated have been obtained and
are current and in full force and effect, except to the extent failure to obtain
any such permits, licenses or certificates would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect. To the Borrowers’
Knowledge, (i) no legal proceedings are pending or threatened with respect to
the zoning of any Site and (ii) neither the zoning nor any other right to
construct, use or operate any Site and any easement appurtenant or related to
such Site is in any way dependent upon or related to any real estate other than
such Site (other than the parent parcel such Site is a part of to the extent
permitted by applicable building or zoning codes) and such easement, except to
the extent same would not, in the aggregate, be reasonably likely to have a
Material Adverse Effect.

Section 4.7 Leases; Agreements.

(A) Leases; Agreements. The Borrowers have made available, have delivered, or
will deliver pursuant to Section 3.1(I) and (K), as applicable, to Lender
(i) true and complete copies (in all material respects) of all Material Leases
and (ii) a list of all Material Agreements affecting the operation and
management of the Sites, and such Material Leases and list of Material
Agreements have not been modified or amended except pursuant to amendments or
modifications delivered to Lender. Except for the rights of the Manager pursuant
to the existing Management Agreement, and the fee owners of Managed Sites, no
Person has any right or obligation to manage any of the Sites or to receive
compensation in connection with such management. Except for the parties to any
leasing brokerage agreement that has been delivered to Lender, no Person has any
right or obligation to lease or solicit tenants for the Sites, or (except for
cooperating outside brokers and revenue sharing arrangements under Ground
Leases) to receive compensation in connection with such leasing.

(B) Rent Roll, Disclosure. A true and correct copy of the Rent Roll has been
delivered to Lender. Except only as specified in the Rent Roll, to the
Borrowers’ Knowledge, (i) the Leases are in full force and effect; (ii) the
Borrowers have not given any notice of default to any tenant under any Lease
which remains uncured; (iii) no tenant has any set off, claim or defense to the
enforcement of any Lease; (iv) no tenant is in default in the performance of any
other obligations under its Lease; and (v) there are no rent concessions
(whether in form of cash contributions, work agreements, assumption of an
existing tenant’s other obligations, or otherwise) or extensions of time
whatsoever not reflected in such Rent Roll, except to the extent that the
failure of the representations set forth in items (i) through (iv) to be true
with respect to the Leases (other than Material Leases) in the aggregate is not
reasonably likely to have a

 

-38-



--------------------------------------------------------------------------------

Material Adverse Effect. To the Borrowers’ Knowledge, each of the Leases is
valid and binding on the parties thereto in accordance with its terms.

(C) Management Agreement. The Borrowers have delivered to Lender a true and
complete copy of the Management Agreement that will be in effect on the Closing
Date, and such Management Agreement has not been modified or amended except
pursuant to amendments or modifications delivered to Lender. The Management
Agreement is in full force and effect and no default by any of the Borrowers or
Manager exists thereunder.

Section 4.8 Condition of the Sites. As of the Closing Date all Improvements are
in good repair and condition, except for ordinary wear and tear as is customary
in the tower industry. Any damage to the Improvements is fully covered by
insurance (subject to the applicable deductible) and the required repairs
thereon are capable of being completed within six (6) months of the Closing
Date. The Borrowers are not aware of any latent or patent structural or other
material defect or deficiency in the Sites, and all necessary utilities are
fully connected to the Improvements and are fully operational, are sufficient to
meet the reasonable needs of each of the Sites as now used or presently
contemplated to be used, and no other utility facilities or repairs are
necessary to meet the reasonable needs of each of the Sites as now used or
presently contemplated, except to the extent the same would not, in the
aggregate, be reasonably likely to have a Material Adverse Effect. To the
Borrowers’ Knowledge, none of the Improvements create encroachments over, across
or upon the Sites’ boundary lines, rights of way or easements, and no building
or other improvements on adjoining land create such an encroachment, which, in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Access has been insured by the Title Company for all Sites except to the extent
that failure to have such access would not be reasonably likely to have a
Material Adverse Effect.

Section 4.9 Litigation; Adverse Facts. There are no judgments outstanding
against any Borrower Party, or affecting any of the Sites or any property of any
Borrowers, nor to the Borrowers’ Knowledge after due inquiry is there any
action, charge, claim, demand, suit, proceeding, petition, governmental
investigation or arbitration now pending or threatened against any Borrower
Party or any of the Sites that could, in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

Section 4.10 Payment of Taxes. All federal, state and local tax returns and
reports of each Borrower required to be filed have been timely filed (or each
Borrower has timely filed for an extension and the applicable extension has not
expired), and all taxes, assessments, fees and other governmental charges
(including any payments in lieu of taxes) upon such Person and upon its
properties, assets, income and franchises which are due and payable have been
paid except to the extent same are being contested in accordance with
Section 5.3(B).

Section 4.11 Adverse Contracts. Except for the Loan Documents, the Borrowers are
not parties to or bound by, nor is any property of such Person subject to or
bound by, any contract or other agreement which restricts such Person’s ability
to conduct its business in the ordinary course as currently conducted that,
either individually or in the aggregate, has a Material Adverse Effect or could
reasonably be expected to have a Material Adverse Effect.

 

-39-



--------------------------------------------------------------------------------

Section 4.12 Performance of Agreements. To the Borrowers’ Knowledge, no Borrower
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation of
any such Borrower which could, in the aggregate, reasonably be expected to have
a Material Adverse Effect, and no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default which
could, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

Section 4.13 Governmental Regulation. No Borrower Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act or
the Investment Company Act of 1940 or to any federal or state statute or
regulation limiting its ability to incur indebtedness for borrowed money.

Section 4.14 Employee Benefit Plans and ERISA Affiliates. No Borrower Party
maintains or contributes to, or has any obligation (including a contingent
obligation) under, or liability with respect to, any Employee Benefit Plan. No
Borrower Party or any of their respective ERISA Affiliates has or will have any
liability relating to ERISA that could result in a Lien on any Other Pledged
Site and no Lien on the assets of any Borrower Party in favor of the Pension
Benefit Guarantee Corporation established pursuant to Subtitle A of Title IV or
ERISA (or any successor) or any Employee Benefit Plan has arisen during the six
year period prior to the date on which this representation is made or deemed
made.

Section 4.15 Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable by or pursuant to any contract or other obligation
of the Borrowers with respect to the making of the Loan or any of the other
transactions contemplated hereby or by any of the Loan Documents. The Borrowers
shall indemnify, defend, protect, pay and hold Lender harmless from any and all
broker’s or finder’s fees claimed to be due in connection with the making of the
Loan arising from any Borrower Parties’ actions.

Section 4.16 Solvency. The Borrowers (a) have not entered into the transactions
contemplated hereby or by any Loan Document with the actual intent to hinder,
delay, or defraud any creditor and (b) received reasonably equivalent value in
exchange for its obligations under the Loan Documents, including their
assumption of liabilities under the Existing Indebtedness and their obligations
and liabilities under the Increased Indebtedness. After giving effect to the
Loan, the fair saleable value of each Borrower’s assets exceed and will,
immediately following the making of the Loan, exceed such Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and Contingent Obligations. The fair saleable value of each Borrower’s assets is
and will, immediately following the making of the Loan, be greater than the
Borrower’s probable liabilities, including the maximum amount of its Contingent
Obligations on its debts as such debts become absolute and matured. Each
Borrower’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. The Borrowers do not intend to, and do
not believe that they will, incur Indebtedness and liabilities (including
Contingent Obligations and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by the Borrowers and the amounts to be payable on
or in respect of obligations of the Borrowers).

 

-40-



--------------------------------------------------------------------------------

Section 4.17 Disclosure. No financial statements or other information furnished
to Lender by the Borrowers contains any untrue representation, warranty or
statement of a material fact, or omits to state a material fact necessary in
order to make the statements contained therein not misleading. No Loan Document
or any other document, certificate or written statement for use in connection
with the Loan and prepared by the Borrowers, or any information provided by any
Borrower and contained in, or used in preparation of, any document or
certificate for use in connection with the Loan, contains any untrue
representation, warranty or statement of a material fact, or omits to state a
material fact necessary in order to make the statements contained therein not
misleading. There is no fact known to the Borrowers that has had or could have a
Material Adverse Effect and that has not been disclosed in writing to Lender by
the Borrowers.

Section 4.18 Use of Proceeds and Margin Security. The Borrowers shall use the
proceeds of the Loan only for the purposes set forth herein and consistent with
all applicable laws, statutes, rules and regulations. No portion of the proceeds
of the Loan shall be used by the Borrowers or any Person in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X or any other regulation of the Board
of Governors of the Federal Reserve System.

Section 4.19 Insurance. Set forth on Schedule 4.19 is a complete and accurate
description of all policies of insurance for each Borrower that are in effect as
of the Closing Date. Such insurance policies conform to the requirements of
Section 5.4. No notice of cancellation has been received with respect to such
policies, and, to each Borrower’s Knowledge, the Borrowers are in compliance
with all conditions contained in such policies.

Section 4.20 Investments. The Borrowers have no (i) direct or indirect interest
in, including without limitation stock, partnership interest or other securities
of, any other Person, or (ii) direct or indirect loan, advance or capital
contribution to any other Person, including all indebtedness from that other
Person.

Section 4.21 No Plan Assets. No Borrower Party is or will be (i) an employee
benefit plan as defined in Section 3(3) of ERISA which is subject to ERISA,
(ii) a plan as defined in Section 4975(e)(1) of the IRC which is subject to
Section 4975 of the IRC, or (iii) an entity whose underlying assets constitute
“plan assets” of any such employee benefit plan or plan for purposes of Title I
of ERISA or Section 4975 of the IRC.

Section 4.22 Plans. No Borrower Party is or will be a “governmental plan” within
the meaning of Section 3(32) of ERISA and transactions by or with a Borrower
Party are not and will not be subject to statutes or regulations applicable to
the Borrower Party regulating investments of and fiduciary obligations with
obligations with respect to any employee benefit plan or similar retirement plan
or arrangement (including governmental plans).

Section 4.23 Not Foreign Person. No Borrower Party is a “foreign person” within
the meaning of Section 1445(f)(3) of the IRC.

Section 4.24 No Collective Bargaining Agreements. No Borrower Party is a party
to any collective bargaining agreement.

 

-41-



--------------------------------------------------------------------------------

Section 4.25 Ground Leases. (A) With respect to each Ground Lease encumbered by
a Deed of Trust:

(i) The Ground Lease and any easements appurtenant or related thereto contain
the entire agreement of the Ground Lessor and the applicable Borrower pertaining
to the Ground Lease Site covered thereby. The Borrowers have no estate, right,
title or interest in or to the Ground Lease Site except under and pursuant to
the Ground Lease and any easements appurtenant or related thereto. The Borrowers
have made available, delivered, or will deliver pursuant to Section 5.24(C), a
true and correct copy of the Ground Lease to Lender and the Ground Lease has not
been modified, amended or assigned except as set forth therein and in any
Estoppel related thereto.

(ii) There are no rights to terminate the Ground Lease other than the Ground
Lessor’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the applicable Ground
Lease or as provided by applicable law.

(iii) The Ground Lease is in full force and effect, and no breach or default or
event that with the giving of notice or passage of time would constitute a
breach or default under the Ground Lease (a “Ground Lease Default”) exists on
the part of the Borrowers or, to the Borrowers’ Knowledge, on the part of the
Ground Lessor under the Ground Lease, except to the extent such Ground Lease
Default would not be reasonably likely to have a Material Adverse Effect. The
Borrowers have not received any written notice that a Ground Lease Default
exists, or that the Ground Lessor or any third party alleges the same to exist
that would, in either case, be reasonably likely to have a Material Adverse
Effect.

(iv) The applicable Borrower is the exclusive owner of the lessee’s interest
under and pursuant to the applicable Ground Lease and has not assigned,
transferred, or encumbered its interest in, to, or under the Ground Lease (other
than assignments that will terminate on or prior to Closing), except in favor of
Lender pursuant to this Loan Agreement and the other Loan Documents.

(v) The Ground Lease or a memorandum thereof or other instrument sufficient to
permit recording of a deed of trust or similar security instrument has been
recorded and the Ground Lease (or a separate agreement with respect thereto (the
“Estoppel”)) permits the interest of the lessee thereunder to be encumbered by
the related Deed of Trust.

(vi) Except for the Permitted Encumbrances, the applicable Borrower’s interests
in the Ground Lease is not subject to any liens or encumbrances superior to, or
of equal priority with, the related Deed of Trust unless a non-disturbance
agreement has been obtained from the applicable holder of such lien or
encumbrance.

(vii) The Ground Lease does not impose restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender.

 

-42-



--------------------------------------------------------------------------------

(B) With respect to the Ground Leases constituting an Other Pledged Site:

(i) The Ground Lease and any easements appurtenant or related thereto contain
the entire agreement of the Ground Lessor and the applicable Borrower pertaining
to the Ground Lease Site covered thereby. The Borrowers have no estate, right,
title or interest in or to the Ground Lease Site except under and pursuant to
the Ground Leases. The Borrowers have made available, delivered or will deliver
a true and correct copy of the Ground Lease to Lender and the Ground Lease has
not been modified, amended or assigned except as set forth therein (or in the
applicable Estoppel).

(ii) There are no rights to terminate the Ground Lease other than the Ground
Lessor’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the Ground Lease or as
provided by applicable law.

(iii) The Ground Lease is in full force and effect, and no Ground Lease Default
exists on the part of the Borrowers or, to the Borrowers’ Knowledge, on the part
of the Ground Lessor under the Ground Lease except to the extent such Ground
Lease Default would not, be reasonably likely to have a Material Adverse Effect.
The Borrowers have not received any written notice that a Ground Lease Default
exists, or that the Ground Lessor or any third party alleges the same to exist,
that would, in either case, be reasonably likely to have a Material Adverse
Effect.

(iv) The applicable Borrower is the exclusive owner of the lessee’s interest
under and pursuant to the Ground Lease and has not assigned, transferred, or
encumbered its interest in, to, or under the Ground Lease (other than
assignments that will terminate on or prior to Closing), except in favor of
Lender pursuant to this Loan Agreement and the other Loan Documents.

(v) The Ground Lease does not impose restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender.

Section 4.26 Easements. (A) Each Easement and any easements appurtenant or
related thereto contain the entire agreement pertaining to the applicable Site
covered thereby. The Borrowers have no estate, right, title or interest in or to
such Sites except under and pursuant to the Easements. The Borrowers have made
available, delivered or will deliver true and correct copies of each of the
Easements to Lender and the Easements have not been modified, amended or
assigned except as set forth therein (or in the applicable Estoppel).

(B) To the Knowledge of the Borrower each fee owner of the Sites subject to the
Easements is the exclusive fee simple owner of the fee estate with respect to
such Site.

(C) There are no rights to terminate any Easement other than as expressly set
forth in the applicable Easement or as provided by applicable law.

(D) Each Easement is in full force and effect and, to the Borrowers’ Knowledge,
no breach or default or event that with the giving of notice or passage of time
would constitute a breach or default under any Easement (an “Easement Default”)
exists on the part of the Borrowers, except to the extent such Easement Default
would not be reasonably likely to have a Material Adverse Effect. The Borrowers
have not received any written notice that an

 

-43-



--------------------------------------------------------------------------------

Easement Default exists, or that any third party alleges the same to exist that
would, in either case, be reasonably likely to have a Material Adverse Effect.

(E) The applicable Borrower is the exclusive owner of the easement interest
under and pursuant to the applicable Easement and has not assigned, transferred,
or encumbered its interest in, to, or under any Easement (other than assignments
that will terminate on or prior to Closing), except in favor of Lender pursuant
to this Loan Agreement and the other Loan Documents.

Section 4.27 Principal Place of Business. Initial Borrower has been organized
in, and its principal place of business has been located in the State of
Florida, for the past 5 years.

Section 4.28 Environmental Compliance. Except to the extent the effect of which
is not reasonably likely to have a Material Adverse Effect or cause an imminent
threat to human health: the Sites are in compliance with all applicable
Environmental Laws and no notice of violation of such Environmental Laws has
been issued by any Governmental Authority which has not been resolved; no action
has been taken by the Borrowers that would cause the Sites to not be in
compliance with all applicable Environmental Laws pertaining to Hazardous
Materials; and no Hazardous Materials are present at the Sites, except in
quantities not violative of applicable Environmental Laws.

Section 4.29 Separate Tax Lot. Each of the Sites that the Borrowers own in fee
constitute one or more separate tax parcels.

Section 4.30 Sites Generally.

(A) With respect to the Sites generally:

(i) With respect to Sites generating at least 70% of the Annualized Run Rate Net
Cash Flow of all Sites as of July 31, 2005, the Sites are Owned Sites or Ground
Lease Sites where the Ground Lease (or the applicable Estoppel) requires that,
if there shall be a monetary default by the Borrower under the Ground Lease,
Ground Lessor shall accept the cure thereof by Lender within fifteen (15) days
after the expiration of any grace period provided to Borrower under the Lease to
cure such default prior to terminating the Ground Lease. If there shall be a
non-monetary default by the Borrower under the Ground Lease, Ground Lessor shall
accept the cure thereof by Lender within thirty (30) days after the expiration
of any grace period provided to Borrower under the Ground Lease to cure such
default prior to terminating the Ground Lease.

(ii) At least 70% of the Annualized Run Rate Net Cash Flow of all Sites as of
July 31, 2005 is represented by the Owned Sites plus Ground Lease Sites which
have a term (including all available extensions) that extends not less than ten
(10) years beyond the Maturity Date of the Components with the numerical
designation 2005-1.

(iii) At least 70% of the Annualized Run Rate Net Cash Flow of all Sites as of
July 31, 2005 is represented by the Owned Sites plus Ground Lease Sites where
the Ground Lease (or the applicable Estoppel) requires the Lender to have the
right to exercise any rights of the Borrower under the Ground Lease, including
the right to exercise any renewal

 

-44-



--------------------------------------------------------------------------------

option(s) or purchase options(s), and such Ground Leases may not be amended in
any respect which would be reasonably likely to have a material adverse effect
on Lender’s interest therein or surrendered, terminated, or cancelled, in each
case, without the prior written consent of Lender.

(iv) With respect to Sites generating at least 70% or more of the Annualized Run
Rate Net Cash Flow of all Sites as of July 31, 2005, the Sites are Owned Sites
or Ground Lease Sites where the Ground Lease (or the applicable Estoppel)
requires that, if such Ground Lease is terminated as result of a Borrower
default under such Ground Lease or is rejected in any bankruptcy proceeding,
Ground Lessor will be obligated to enter into a new lease with Lender or its
designee on the same terms as the Ground Lease within fifteen (15) days of
Lender’s request made within thirty (30) days of notice of such termination or
rejection, provided Lender pays all past due amounts under the Ground Lease. The
foregoing is not applicable to normal expirations of the Ground Lease term.

ARTICLE V

COVENANTS OF BORROWER PARTIES

Each Borrower covenants and agrees that until payment in full of the Loan, all
accrued and unpaid interest and all other Obligations, it shall perform and
comply with all covenants in this Article V applicable to such Person.

Section 5.1 Financial Statements and Other Reports.

(A) Financial Statements.

(i) Annual Reporting. Within one hundred twenty (120) days after the end of each
calendar year, commencing with the end of the 2005 fiscal year, the Borrowers
shall, and shall cause SBA Communications Corporation or its successor (“SBA
Parent”) to, provide true and complete copies of their Financial Statements for
such year to Lender; provided that, while SBA Parent is a publicly traded
entity, delivery of SBA Parent’s annual report on form 10-K filed with the
United States Securities and Exchange Commission (the “SEC”) shall satisfy the
requirements of this Section 5.1(A)(i) with respect to SBA Parent. All such
Financial Statements shall be audited by an Approved Accounting Firm or by other
independent certified public accountants reasonably acceptable to Lender, and
shall bear the unqualified certification of such accountants that such Financial
Statements present fairly in all material respects the financial position of the
subject company. The annual Financial Statements shall be accompanied by
Supplemental Financial Information for such calendar year. The annual Financial
Statements for the Borrowers shall also be accompanied by a certification
executed by each Borrower’s chief executive officer or chief financial officer
(or other officer with similar duties), satisfying the criteria set forth in
Section 5.1(A)(vii) below, and a Compliance Certificate (as defined below).

(ii) Quarterly Reporting. Within forty-five (45) days after the end of each of
the first three fiscal quarters in each year, the Borrowers shall, and shall
cause, SBA Parent to, provide copies of their Financial Statements for such
quarter to Lender, together with a

 

-45-



--------------------------------------------------------------------------------

certification executed on behalf of the Borrowers by their respective chief
executive officers or chief financial officers (or other officer with similar
duties) in accordance with the criteria set forth in Section 5.1(A)(vii) below;
provided that, while SBA Parent is a publicly traded entity, delivery of SBA
Parent’s quarterly report on Form 10-Q filed with the SEC shall satisfy the
requirements of this Section 5.1(A)(ii) with respect to SBA Parent. Such
quarterly Financial Statements shall be accompanied by Supplemental Financial
Information and a Compliance Certificate for such calendar quarter. Together
with the quarterly Financial Statements delivered hereunder, the Borrowers
shall, or shall cause Manager to, deliver or make available in an online
database copies of all Leases executed during such calendar quarter.

(iii) Leasing Reports. Within forty-five (45) days after each calendar quarter,
each Borrower shall provide to Lender: (a) a certified Rent Roll and a schedule
of security deposits held under Material Leases, each in form and substance
reasonably acceptable to Lender, (b) a schedule of any Material Leases that
expired during such calendar quarter, (c) a schedule of Material Leases
scheduled to expire within the next twelve (12) months.

(iv) Monthly Reporting. Within thirty (30) days after the end of each calendar
month after the Closing Date, each Borrower shall provide, or cause Manager to
provide, to Lender the following items determined in accordance with GAAP:
(a) monthly and year-to-date operating statements prepared for such calendar
month (which shall include budgeted and, commencing with the first full calendar
month following the one year anniversary of the Closing Date, last year results
for the same year-to-date period), containing such information as is necessary
and sufficient under GAAP to fairly represent the results of operation of the
Sites of such Borrower during such calendar month (except that full financial
statement footnotes are only required annually), all in form reasonably
satisfactory to Lender; and (b) monthly and year-to-date detailed reports
(substantially in the form of Schedule 5.1(A)(iv)) of Operating Expenses,
including supporting documentation satisfactory to Lender in its sole discretion
for each item of Operating Expense in excess of the Monthly Operating Expense
Amount for which Lender has approved a disbursement from the Central Account
pursuant to the terms of Section 3.3(a) of the Cash Management Agreement. Along
with such operating statements, each Borrower shall deliver to Lender a
Compliance Certificate of such Borrower’s chief executive officer or chief
financial officer (or other officer with similar duties) satisfying the criteria
set forth in Section 5.1(A)(vii) below.

(v) Additional Reporting. In addition to the foregoing, the Borrowers shall, and
shall cause SBA Holdings, Guarantor and Manager to, promptly provide to Lender
such further documents and information concerning the operation of a Site and
its operations, properties, ownership, and finances as Lender shall from time to
time reasonably request upon prior written notice to the Borrowers.

(vi) GAAP. The Borrowers will, and will cause SBA Holdings, Guarantor and
Manager to, maintain systems of accounting established and administered in
accordance with sound business practices and sufficient in all respects to
permit preparation of Financial Statements in conformity with GAAP. All annual
Financial Statements shall be prepared in accordance with GAAP.

 

-46-



--------------------------------------------------------------------------------

(vii) Certifications of Financial Statements and Other Documents, Compliance
Certificate. Together with the Financial Statements and other documents and
information provided to Lender by or on behalf of the Borrowers and SBA Parent
under this Section, the Borrowers also shall deliver, and shall cause SBA Parent
to deliver, to Lender a certification to Lender, executed on behalf of the
Borrowers and SBA Parent by their respective chief executive officer or chief
financial officer (or other officer with similar duties), stating that to their
Knowledge after due inquiry such quarterly and annual Financial Statements and
information fairly present the financial condition and results of operations of
the Borrowers and SBA Parent for the period(s) covered thereby (except for the
absence of footnotes with respect to the monthly and quarterly Financial
Statement), and do not omit to state any material information without which the
same might reasonably be misleading, and all other non-financial documents
submitted to Lender (whether monthly, quarterly or annually) are true, correct,
accurate and complete in all material respects. In addition, where this Loan
Agreement requires a “Compliance Certificate”, the Person required to submit the
same shall deliver a certificate duly executed on behalf of such Person by its
chief executive officer or chief financial officer (or other officer with
similar duties) stating that, to their Knowledge after due inquiry, there does
not exist any Default or Event of Default under the Loan Documents (or if any
exists, specifying the same in detail).

(viii) Fiscal Year. Each Borrower represents that its fiscal year and that of
the Guarantor and SBA Holdings ends on December 31, or such other fiscal year
end as determined by such Borrower with the consent of the Lender, such consent
not to be unreasonably withheld.

(B) Accountants’ Reports. Within a reasonable period of time, each Borrower will
deliver to Lender copies of all material reports submitted by independent public
accountants in connection with each annual audit of the Financial Statements or
other business operations of such Borrower made by such accountants, including
the comment letter submitted by such accountants to management in connection
with the annual audit.

(C) Tax Returns. Within thirty (30) days after filing the same, each Borrower
shall deliver to Lender a copy of its Federal income tax returns (or the return
of the applicable Person into which such Borrower’s Federal income tax return is
consolidated) filed in 2006 or thereafter, certified on its behalf by its chief
financial officer (or similar position) to be true and correct in all material
respects.

(D) Annual Operating Budget and CapEx Budgets. Prior to February 15, of each
calendar year, commencing on such date in 2006, the Borrowers shall deliver to
Lender the Operating Budget and CapEx Budget (in each case presented on a
monthly and annual basis) for such calendar year for informational purposes
only. The Borrowers may make changes to the Operating Budget and the CapEx
Budget from time to time as deemed reasonably necessary by the Borrowers,
including to reflect the addition of any Additional Borrower, Additional Sites,
or Additional Borrower Sites. Notice of any modifications to the Operating
Budget and the CapEx Budget shall be delivered to Lender at the time of delivery
of the next financial reporting required pursuant to Section 5.1(A)(iv). The
Operating Budget shall identify and set forth each Borrower’s reasonable
estimate, after due consideration, of all Operating Expenses on a line-item
basis consistent with the form of Operating Budget delivered to Lender prior to
Closing. The

 

-47-



--------------------------------------------------------------------------------

Operating Budget and the CapEx Budget will be delivered to Lender for Lender’s
information only and shall not be subject to Lender’s approval provided that
each such budget is consistent in form with the budgets delivered to Lender in
connection with the Closing.

(E) Material Notices. (i) The Borrowers shall promptly deliver, or cause to be
delivered, copies of all notices given or received with respect to a default
under any term or condition related to any Permitted Indebtedness of any
Borrower, and shall notify Lender within five (5) Business Days of any event of
default with respect to any such Permitted Indebtedness.

(ii) The Borrowers shall promptly deliver to Lender copies of any and all
notices of a material default or breach which is reasonably expected to result
in a termination received with respect to any Material Agreement or any Material
Lease.

(F) Events of Default, etc. Promptly upon any of the Borrowers obtaining
Knowledge of any of the following events or conditions, such Borrower shall
deliver to the Lender and the Trustee a certificate executed on its behalf by
its chief financial officer or similar officer specifying the nature and period
of existence of such condition or event and what action such Borrower or any
Affiliate thereof has taken, is taking and proposes to take with respect
thereto: (i) any condition or event that constitutes an Event of Default;
(ii) any Material Adverse Effect; or (iii) any actual or alleged material breach
or default or assertion of (or written threat to assert) remedies under the
Management Agreement, any Ground Lease or any Easement.

(G) Litigation. Promptly upon any of the Borrowers obtaining knowledge of
(1) the institution of any action, suit, proceeding, governmental investigation
or arbitration against the Borrowers or any of the Sites not previously
disclosed in writing by the Borrowers to Lender which would be reasonably likely
to have a Material Adverse Effect and is not covered by insurance or (2) any
material development in any action, suit, proceeding, governmental investigation
or arbitration at any time pending against or affecting the Borrowers or the
Sites which, in each case, if adversely determined and not covered by insurance
could reasonably be expected to have a Material Adverse Effect, the Borrowers
will give notice thereof to Lender and, upon request from Lender, provide such
other information as may be reasonably available to them to enable Lender and
its counsel to evaluate such matter.

(H) Insurance. Prior to the end of each insurance policy period of the
Borrowers, the Borrowers will deliver certificates, reports, and/or other
information (all in form and substance reasonably satisfactory to Lender),
(i) outlining all material insurance coverage maintained as of the date thereof
by the Borrowers and all material insurance coverage planned to be maintained by
the Borrowers in the subsequent insurance policy period and (ii) to the extent
not paid directly by the Servicer, evidencing payment in full of the premiums
for such insurance policies.

(I) Other Information. With reasonable promptness, Borrowers will deliver such
other information and data with respect to such Person and its Affiliates or the
Sites as from time to time may be reasonably requested by Lender upon prior
written notice.

Section 5.2 Existence; Qualification. The Borrowers will, and will cause
Guarantor and SBA Holdings to, at all times preserve and keep in full force and
effect their

 

-48-



--------------------------------------------------------------------------------

existence as a limited partnership, limited liability company, or corporation,
as the case may be, and all rights and franchises material to its business,
including their qualification to do business in each state where it is required
by law to so qualify.

Section 5.3 Payment of Impositions and Claims. (A) Except for those matters
being contested pursuant to clause (B) below, the Borrowers will pay (i) all
Impositions; (ii) all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets (hereinafter referred to
as the “Claims”); and (iii) all federal, state and local income taxes, sales
taxes, excise taxes and all other taxes and assessments of the Borrowers on
their business, income or assets; in each instance before any penalty or fine is
incurred with respect thereto.

(B) The Borrowers shall not be required to pay, discharge or remove any
Imposition or Claim relating to a Site so long as the Borrowers contest in good
faith such Imposition, Claim or the validity, applicability or amount thereof by
an appropriate legal proceeding which operates to prevent the collection of such
amounts and the sale of the applicable Site or any portion thereof, so long as:
(i) no Event of Default shall have occurred and be continuing, (ii) prior to the
date on which such Imposition or Claim would otherwise have become delinquent,
the Borrowers shall have given Lender prior written notice of their intent to
contest said Imposition or Claim and shall have deposited with Lender (or with a
court of competent jurisdiction or other appropriate body reasonably approved by
Lender) such additional amounts as are necessary to keep on deposit at all
times, an amount by way of cash (or other form reasonably satisfactory to
Lender), equal to (after giving effect to any Reserves then held by Lender for
the item then subject to contest) at least one hundred twenty-five percent
(125%) of the total of (x) the balance of such Imposition or Claim then
remaining unpaid, and (y) all interest, penalties, costs and charges accrued or
accumulated thereon; (iii) no risk of sale, forfeiture or loss of any interest
in the applicable Site or any part thereof arises, in Lender’s reasonable
judgment, during the pendency of such contest; (iv) such contest does not, in
Lender’s reasonable determination, have a Material Adverse Effect; and (v) such
contest is based on bona fide, material, and reasonable claims or defenses. Any
such contest shall be prosecuted with due diligence, and the Borrowers shall
promptly pay the amount of such Imposition or Claim as finally determined,
together with all interest and penalties payable in connection therewith. Lender
shall have full power and authority, but no obligation, to apply any amount
deposited with Lender to the payment of any unpaid Imposition or Claim to
prevent the sale or forfeiture of the applicable Site for non-payment thereof,
if Lender reasonably believes that such sale or forfeiture is threatened.

Section 5.4 Maintenance of Insurance. The Borrowers will continuously maintain
the following described policies of insurance without cost to Lender (the
“Insurance Policies”):

(i) Commercial general liability insurance, including death, bodily injury and
broad form property damage coverage with a combined single limit in an amount
not less than one million dollars ($1,000,000) per occurrence and two million
dollars ($2,000,000) in the aggregate for any policy year;

 

-49-



--------------------------------------------------------------------------------

(ii) For each Site (other than the Managed Sites) located in whole or in part in
a federally designated “special flood hazard area”, flood insurance to the
extent required by law and available at federally subsidized rates;

(iii) An umbrella excess liability policy with a limit of not less than ten
million dollars ($10,000,000) over primary insurance, which policy shall include
coverage for water damage, so-called assumed and contractual liability coverage,
premises medical payment and automobile liability coverage, and coverage for
safeguarding of personalty and shall also include such additional coverages and
insured risks which are acceptable to Lender;

(iv) Business interruption and/or rent loss insurance with an aggregate limit
equal to $5,000,000;

(v) Property insurance in an amount equal to $5,000,000; and

(vi) During any period of construction, repair or restoration, builders “all
risk” insurance in an amount equal to not less than the full insurable value of
the applicable Sites.

All Insurance Policies shall be in content (including, without limitation,
endorsements or exclusions, if any), form, and amounts, and issued by companies,
satisfactory to Lender from time to time and shall name Lender and its
successors and assignees as their interests may appear as an “additional
insured” or “loss payee” for each of the liability policies under this
Section 5.4 and shall (except for Worker’s Compensation Insurance) contain a
waiver of subrogation clause reasonably acceptable to Lender. All Insurance
Policies under Sections 5.4(ii), (iv), and (v), hereof with respect to the
Mortgaged Sites shall contain a Non-Contributory Standard mortgagee clause and a
mortgagee’s Loss Payable Endorsement (Form 438 BFU NS), or their equivalents
(such endorsements shall entitle Lender to collect any and all proceeds payable
under all such insurance, with the insurance company waiving any claim or
defense against Lender for premium payment, deductible, self-insured retention
or claims reporting provisions). All Insurance Policies shall provide that the
coverage shall not be modified without thirty (30) days’ advance written notice
to Lender and shall provide that no claims shall be paid thereunder to a Person
other than Lender without ten (10) days’ advance written notice to Lender. The
Borrowers may obtain any insurance required by this Section through blanket
policies; provided, however, that such blanket policies shall separately set
forth the amount of insurance in force (together with applicable deductibles,
and per occurrence limits) with respect to the Sites and shall afford all the
protections to Lender as are required under this Section. Except as may be
expressly provided above, all policies of insurance required hereunder shall
contain no annual aggregate limit of liability, other than with respect to
liability insurance. If a blanket policy is issued, a certified copy of said
policy shall be furnished, together with a certificate indicating that Lender is
an additional insured (and, if applicable, loss payee) under such policy in the
designated amount. The Borrowers will deliver duplicate originals of all
Insurance Policies, premium prepaid for a period of one (1) year, to Lender and,
in case of Insurance Policies about to expire, the Borrowers will deliver
duplicate originals of replacement policies satisfying the requirements hereof
to Lender prior to the date of expiration; provided, however, if such
replacement policy is not yet available, the Borrowers shall provide Lender with
an insurance certificate executed by the insurer or its authorized agent
evidencing that the insurance required hereunder is being maintained under such
policy, which certificate

 

-50-



--------------------------------------------------------------------------------

shall be acceptable to Lender on an interim basis until the duplicate original
of the policy is available. An insurance company shall not be satisfactory
unless such insurance company is licensed or authorized to issue insurance in
the State where the applicable Site is located and has a claims paying ability
rating by the Rating Agencies of “A” (or its equivalent). With Rating Agency
Confirmation, the Borrowers may satisfy any of the obligations under this
Section 5.4 through self-insurance. Notwithstanding the foregoing, a carrier
which does not meet the foregoing ratings requirement shall nevertheless be
deemed acceptable hereunder provided that such carrier is reasonably acceptable
to Lender and the Borrowers shall obtain and deliver to Lender a Rating Agency
Confirmation with respect to such carrier from each of the Rating Agencies. If
any insurance coverage required under this Section 5.4 is maintained by a
syndicate of insurers, the preceding ratings requirements shall be deemed
satisfied (without any required Rating Agency Confirmation) as long as at least
seventy-five percent (75%) of the coverage (if there are four or fewer members
of the syndicate) or at least sixty percent (60%) of the coverage (if there are
five or more members of the syndicate) is maintained with carriers meeting the
claims-paying ability ratings requirements by Fitch and Moody’s (if applicable)
set forth above and all carriers in such syndicate have a claims-paying ability
rating by Fitch of not less than “BBB” and by Moody’s of not less than “Baa2”
(to the extent rated by Moody’s). The Borrowers shall furnish Lender receipts
for the payment of premiums on such insurance policies or other evidence of such
payment reasonably satisfactory to Lender in the event that such premiums have
not been paid by Lender pursuant to the Loan Agreement. The requirements of this
Section 5.4 shall apply to any separate policies of insurance taken out by the
Borrowers concurrent in form or contributing in the event of loss with the
Insurance Policies. Losses shall be payable to Lender notwithstanding (1) any
act, failure to act or negligence of the Borrowers or their agents or employees,
Lender or any other insured party which might, absent such agreement, result in
a forfeiture or all or part of such insurance payment, other than the willful
misconduct of Lender knowingly in violation of the conditions of such policy,
(2) the occupation or use of the Sites or any part thereof for purposes more
hazardous than permitted by the terms of such policy, (3) any foreclosure or
other action or proceeding taken pursuant to this Loan Agreement or (4) any
change in title to or ownership of the Sites or any part thereof. The property
insurance described in this Section 5.4 hereof shall include “underground
hazards” coverage; “time element” coverage by which Lender shall be assured
payment of all amounts due under the Notes, this Loan Agreement and the other
Loan Documents; “extra expense” (i.e., soft costs), clean-up, transit and
ordinary payroll coverage; and “expediting expense” coverage to facilitate rapid
repair or restoration of the Sites. The Insurance Policies shall not contain any
deductible in excess of $300,000.

The foregoing notwithstanding, until March 2006, the Borrowers may satisfy their
obligations under this Section 5.4 through coverage provided under insurance
policies obtained by SBA Parent in existence at closing.

Section 5.5 Operation and Maintenance of the Sites; Casualty; Condemnation.
(A) The Borrowers shall maintain or cause to be maintained in good repair,
working order and condition all material property necessary for use in the
business of each Borrower, including the applicable Site, and will make or cause
to be made all appropriate repairs, renewals and replacements thereof, all in
accordance with the then applicable best customs and practices of the Borrower’s
industry. All work required or permitted under this

 

-51-



--------------------------------------------------------------------------------

Loan Agreement shall be performed in a workmanlike manner and in compliance with
all applicable laws.

(B) (i) In the event of casualty or loss at any of the Sites, the Borrowers
shall give immediate written notice of any such casualty or loss exceeding
$250,000, or which is not covered by insurance, to the insurance carrier and to
Lender and shall, to the extent permitted by law, promptly commence and
diligently prosecute to completion, in accordance with the terms hereof, the
repair and restoration of the Site as nearly as possible to the Pre-Existing
Condition, excluding replacement of obsolete Other Company Collateral which is
not required in connection with operating the applicable Site (a “Restoration”).
The Borrowers hereby authorize and empower Lender as attorney-in-fact for the
Borrowers (jointly with the Borrowers unless an Event of Default has occurred
and is continuing), or any of them, with respect to Insurance Proceeds related
to a casualty in excess of $1,000,000 to make proof of loss, to adjust and
compromise any claim under insurance policies, to appear in and prosecute any
action arising from such insurance policies, to collect and receive Insurance
Proceeds (and regardless of the amount of such Insurance Proceeds if an Event of
Default exists), to deposit such Insurance Proceeds directly into and be held in
the Loss Proceeds Reserve Sub-Account pending the Lender’s determination with
respect to Restoration of the affected Site as set forth in Subsection 5.5(C)),
and to deduct therefrom Lender’s expenses incurred in the collection of such
proceeds; provided, however, that nothing contained in this Section shall
require Lender to incur any expense or take any action hereunder. The Borrowers
further authorize Lender, at Lender’s option, with respect to Insurance Proceeds
in excess of $1,000,000 (and regardless of the amount of such Insurance Proceeds
if an Event of Default exists) (a) to hold the balance of such proceeds to be
used to reimburse the Borrowers for the cost of Restoration of any of the Sites
or (b) subject to Subsection 5.5(C), to apply such Insurance Proceeds to payment
of the Obligations whether or not then due, in any order.

(ii) The Borrowers shall promptly give Lender written notice of any known actual
or threatened commencement of any condemnation or eminent domain proceeding
affecting the Sites or any portion thereof that could reasonably be expected to
adversely impact the ability of the Borrowers to fulfill their respective
obligations under the Leases relating to such Sites. Lender is hereby
irrevocably appointed as the attorney-in-fact for the Borrowers (jointly with
the Borrowers unless a Event of Default has occurred and is continuing), or any
of them, with respect to Condemnation Proceeds in excess of $1,000,000 to
collect, receive and retain any Condemnation Proceeds (and regardless of the
amount of such Condemnation Proceeds if an Event of Default exists, to be
deposited directly into and held in the Loss Proceeds Reserve Sub-Account
pending the Borrowers’ determination with respect to Restoration of the affected
Site as set forth in Subsection 5.5(C)) and to make any compromise or settlement
in connection with such proceeding. In accordance with the terms hereof, the
Borrowers shall cause the Condemnation Proceeds in excess of $1,000,000 (and
regardless of the amount of such Condemnation Proceeds if an Event of Default
exists) which are payable to the Borrowers, to be paid directly to Lender. If
the applicable Site is sold following an Event of Default, through foreclosure
or otherwise, prior to the receipt by Lender of Condemnation Proceeds, Lender
shall have the right, whether or not a deficiency judgment on the Notes shall
have been sought, recovered or denied, to receive said Condemnation Proceeds, or
a portion thereof sufficient to pay the Obligations. Notwithstanding the
foregoing, the Borrowers may prosecute any condemnation proceeding

 

-52-



--------------------------------------------------------------------------------

and settle or compromise and collect Condemnation Proceeds of not more than
$1,000,000 provided that: (a) no Event of Default shall have occurred and be
continuing, (b) in Borrower’s reasonable good faith judgment, such condemnation
or taking does not and will not materially restrict access to the Sites or
otherwise have a Material Adverse Effect and the Site remaining after such
condemnation or taking is capable of being restored to an economically viable
whole of substantially the same type which existed prior to the condemnation or
taking or in substantial compliance with all applicable laws, (c) the Borrowers
apply the Condemnation Proceeds to any reconstruction or repair of the Site
necessary as a result of such condemnation or taking, and (d) the Borrowers
promptly commence and diligently prosecute such reconstruction or repair to
completion in accordance with all applicable laws. Subject to the terms hereof,
the Borrowers authorize Lender to apply such Condemnation Proceeds, after the
deduction of Lender’s reasonable expenses incurred in the collection of such
Condemnation Proceeds (provided, however, that nothing contained in this Section
shall require Lender to incur any expenses or take any action hereunder), at
Lender’s option, to restoration or repair of the Sites or to payment of the
Obligations, whether or not then due, in the order determined by Lender, with
the balance, if any, to the Borrowers. Lender shall not exercise Lender’s option
to apply such Condemnation Proceeds to payment of the Obligations provided that
each of the conditions (as applicable) to the release of Loss Proceeds for
restoration or repair of the Sites under Section 5.5(C) below have been
satisfied with respect to such Condemnation Proceeds.

(C) Lender shall not exercise Lender’s option to apply Loss Proceeds to payment
of the Obligations if all of the following conditions are met: (i) no Event of
Default then exists; (ii) Lender reasonably determines that there will be
sufficient funds to complete the Restoration of the Site to at least
substantially to the condition it was in immediately prior to such casualty or
condemnation (excluding replacement of obsolete Other Company Collateral which
is not required in connection with operating the applicable Site) and in
compliance with applicable laws (the “Pre-Existing Condition”) and to timely
make all payments due under the Loan Documents (including but not limited to
Administrative Fees) during the Restoration of the affected Site; (iii) Lender
reasonably determines that the Net Operating Income of the Sites (including
rental income or business interruption insurance) will be sufficient to pay
principal and interest on the Loan (and any outstanding Administrative Fees);
and Operating Revenues of the Sites, after the Restoration thereof to the
Pre-Existing Condition, will be sufficient to meet all Operating Expenses, and
payments for Reserves; and (iv) Lender determines that the Restoration of the
affected Site to the Pre-Existing Condition will be completed not later than six
(6) months prior to the next succeeding Anticipated Repayment Date for any
Component of the Loan. If Lender elects to apply Loss Proceeds to payment of the
Obligations, such application shall be made on the Due Date immediately
following such election in accordance with the terms of the Cash Management
Agreement. Notwithstanding the foregoing to the contrary, the Borrowers may, in
their reasonable discretion, and within thirty (30) days of receipt of such Loss
Proceeds, elect not to restore or replace a Site, in which event any Loss
Proceeds relating to such Site held in the Loss Proceeds Reserve Sub-Account
shall be applied to payment of the Obligations on the Due Date immediately
following such election.

(D) Lender shall not be obligated to disburse Loss Proceeds more frequently than
once every calendar month. If Loss Proceeds are applied to the payment of the
Obligations, any such application of Loss Proceeds to principal shall not extend
or postpone the due dates of

 

-53-



--------------------------------------------------------------------------------

the monthly payments due under the Notes or otherwise under the Loan Documents,
or change the amounts of such payments. If Lender elects to apply all of such
insurance or condemnation proceeds toward the repayment of the Obligations, the
Borrowers shall (subject to compliance with Section 11.4) be entitled to obtain
from Lender a Site Release (without representation or warranty) of the
applicable Site from the Lien of the Deed of Trust relating to such Site (in
which event the Borrowers shall not be obligated to restore the applicable Site
pursuant to Section 5.5(B) above) provided that the Borrowers pay to Lender the
amount, if any, by which the Release Price for such Site exceeds the Loss
Proceeds received by Lender and applied to repayment of the Obligations. Any
amount of Loss Proceeds remaining in Lender’s possession after full and final
payment and discharge of all Obligations shall be refunded to, or as directed
by, the Borrowers or otherwise paid in accordance with applicable law. If the
Site is sold at foreclosure or if Lender acquires title to the Site, Lender
shall have all of the right, title and interest of the applicable Borrower in
and to any Loss Proceeds and unearned premiums on Insurance Policies.

(E) In no event shall Lender be obligated to make disbursements of Loss Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Borrowers,
less a retainage equal to the greater of (x) the actual retainage required
pursuant to the permitted contract, or (y) ten percent (10%) of such costs
incurred until the Restoration has been completed. The retainage shall in no
event be less than the amount actually held back by the Borrowers from
contractors, subcontractors and materialmen engaged in the Restoration. The
retainage shall not be released until Lender is reasonably satisfied that the
Restoration has been completed in accordance with the provisions of this
Section 5.5 and that all approvals necessary for the re-occupancy and use of the
Site have been obtained from all appropriate governmental authorities, and
Lender receives final lien waivers and such other evidence reasonably
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the retainage.

Section 5.6 Inspection. Each Borrower shall permit any authorized
representatives designated by Lender to visit and inspect during normal business
hours its Sites and its business, including its financial and accounting
records, and to make copies and take extracts therefrom and to discuss its
affairs, finances and business with its officers and independent public
accountants (with such Borrower’s representative(s) present), at such reasonable
times during normal business hours and as often as may be reasonably requested,
provided that same is conducted in such a manner as to not unreasonably
interfere with the Borrowers’ business, and in accordance with the applicable
Ground Lease, if any. Unless an Event of Default has occurred and is continuing,
Lender shall provide advance written notice of at least three (3) Business Days
prior to visiting or inspecting any Site or such Borrower’s offices.

Section 5.7 Compliance with Laws and Contractual Obligations. The Borrowers will
(A) comply with the requirements of all present and future applicable laws,
rules, regulations and orders of any governmental authority in all jurisdictions
in which it is now doing business or may hereafter be doing business, other than
those laws, rules, regulations and orders the noncompliance with which
collectively could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (B) maintain all licenses and permits
now held or hereafter acquired by any Borrower, the loss, suspension, or
revocation of which, or

 

-54-



--------------------------------------------------------------------------------

failure to renew, in the aggregate could have a Material Adverse Effect and
(C) perform, observe, comply and fulfill all of its material obligations,
covenants and conditions contained in any Contractual Obligation.

Section 5.8 Further Assurances. The Borrowers shall, from time to time, execute
and/or deliver such documents, instruments, agreements, financing statements,
and perform such acts as Lender at any time may reasonably request to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Obligations and/or to better and more effectively carry out the
purposes of this Loan Agreement and the other Loan Documents.

Section 5.9 Performance of Agreements and Leases. Each Borrower Party shall duly
and punctually perform, observe and comply in all material respects with all of
the terms, provisions, conditions, covenants and agreements on its part to be
performed, observed and complied with (i) hereunder and under the other Loan
Documents to which it is a party, (ii) under all Material Agreements and Leases
and (iii) all other agreements entered into or assumed by such Person in
connection with the Sites, and will not suffer or permit any material default or
event of default (giving effect to any applicable notice requirements and cure
periods) to exist under any of the foregoing except where the failure to
perform, observe or comply with any agreement referred to in this clause (iii)
would not reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing to the contrary, the Borrowers shall be permitted
to terminate or assign any Site Management Agreement which the Borrowers
reasonably deem necessary in accordance with prudent business practices,
provided that (i) the Borrowers provide written notice to Lender of such
determination not later than thirty (30) days prior to such termination or
assignment, (ii) together with such notice the Borrowers provide supporting
information reasonably acceptable to Lender that immediately following such
termination or assignment the DSCR will be equal to or greater than the DSCR
immediately prior to such termination or assignment, (iii) if (a) the aggregate
Allocated Loan Amount with respect to all Sites affected by the proposed
termination or assignment and each such Site for which termination has occurred
under this Section 5.9, Section 5.21(A), and Section 5.22(A), would exceed five
percent (5%) of the aggregate original Component Principal Balances of all
Components of the Loan then outstanding, or (b) at least 90% of the Annualized
Run Rate Revenue of the remaining Sites does not consist of revenues from
telephony Lessees and non-telephony investment-grade Lessees (taken together), a
Rating Agency Confirmation is obtained, and (iv) if during a Special Servicing
Period, Servicer approval is obtained. In connection with any sale permitted
pursuant to the terms of this Section 5.9, the Borrowers may sell any Other
Company Collateral associated with the applicable Site and no longer required in
connection with the operation of the Borrowers’ business.

Section 5.10 Leases. Any Rents which constitute Advance Rents Reserve Deposits
shall be deposited into the Advance Rents Reserve Sub-Account to be applied in
accordance with the Cash Management Agreement. The Borrowers, at Lender’s
request, shall furnish Lender with executed copies of all Leases hereafter made.
Each new Lease, other than (x) the addition of new sites pursuant to existing
master Leases, (y) new Leases in the form of existing Leases with the same
tenants, or (z) Governmental Leases, shall specifically provide that such Lease
(i) is subordinate to the Deeds of Trust, provided that Lender agrees not to
disturb the applicable Tenant’s possession for so long as Tenant is not in
default under the terms of the

 

-55-



--------------------------------------------------------------------------------

applicable lease (as evidenced by an agreement substantially in the form of
Exhibit E-1; (ii) that the tenant attorns to Lender; (iii) that the attornment
of the tenant shall not be terminated by foreclosure; and (iv) that in no event
shall Lender, as holder of the Deeds of Trust or as successor landlord, be
liable to the tenant for any act or omission of any prior landlord or for any
liability or obligation of any prior landlord occurring prior to the date that
Lender or any subsequent owner acquires title to the Site. On the Closing Date
and at such other times as shall be required by applicable law (including upon
replacement of the Manager) or upon the request of a Tenant, Lender shall
execute a power of attorney (in the form of Exhibit F) enabling Manager (on
behalf of Lender) to execute an agreement (an “SNDA”) providing that Lender
agrees not to disturb the applicable tenant’s possession for so long as tenant
is not in default under the terms of the applicable lease, substantially in one
of the forms described in Exhibit E-2 (with the appropriate information
completed therein) without any material changes being made to the form.

Section 5.11 Management Agreement. (A) The Borrowers shall cause Manager to
manage the Sites in accordance with the Management Agreement. The Borrowers
shall (i) perform and observe all of the material terms, covenants and
conditions of the Management Agreement on the part of each Borrower to be
performed and observed, (ii) promptly notify Lender of any notice to any of the
Borrowers of any material default under the Management Agreement of which they
are aware, and (iii) prior to termination of the Manager in accordance with
Section 5.11(C), Borrowers shall renew the Management Agreement prior to each
expiration date thereunder in accordance with its terms. If the Borrowers shall
default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of the Borrowers to be
performed or observed, then, without limiting Lender’s other rights or remedies
under Loan Agreement or the other Loan Documents, and without waiving or
releasing the Borrowers from any of their obligations hereunder or under the
Management Agreement, Lender shall have the right, upon prior written notice to
the Borrowers, but shall be under no obligation, to pay any sums and to perform
any act as may be reasonably appropriate to cause such material conditions of
the Management Agreement on the part of the Borrowers to be performed or
observed. If the Borrowers fail to renew the Management Agreement, the Lender
has the right, but not the obligation, to renew the Management Agreement within
ten (10) Business Days’ of receipt of notice from the Manager that the
Management Agreement will terminate unless otherwise renewed.

(B) The Borrowers shall not surrender, terminate, cancel, or modify other than
non-material changes, the Management Agreement, or enter into any other
Management Agreement with any new Manager, other than an Acceptable Manager
(under a management agreement substantially similar in all material respects to
the initial Management Agreement), or consent to the assignment by the Manager
of its interest under the Management Agreement, other than to an Acceptable
Manager, in each case without delivery of Rating Agency Confirmations from each
of the Rating Agencies and written consent of the Lender. In any case, Borrowers
shall deliver to Lender copies of all modifications, amendments and supplements
to the Management Agreement promptly upon execution thereof. If at any time
Lender consents to the appointment of a new Manager, or if an Acceptable Manager
shall become the Manager, such new Manager, or the Acceptable Manager, as the
case may be, and the Borrowers shall, as a condition of Lender’s consent, or
with respect to an Acceptable Manager, prior to

 

-56-



--------------------------------------------------------------------------------

commencement of its duties as Manager, execute a subordination of management
agreement in substantially the form delivered in connection with the closing of
the Loan.

(C) Lender shall have the right to terminate the Management Agreement and
require that the Manager be replaced with a Person chosen by the Borrowers (or,
if an Event of Default has occurred and is then continuing, Lender) and
reasonably acceptable to Lender, upon the earliest to occur of any one or more
of the following events: (i) an Event of Default has occurred and is then
continuing, (ii) thirty (30) days after notice from Lender to the Borrowers if
Manager has engaged in fraud, gross negligence or willful misconduct arising
from or in connection with its performance under the Management Agreement,
(iii) thirty (30) days after notice from Lender to the Borrowers following the
latest Maturity Date of any Component then outstanding, (iv) if the DSCR is less
than 1.1:1 as of the end of any calendar quarter and Lender reasonably
determines that such decline in the DSCR is primarily attributable to acts or
omissions of the Manager rather than factors affecting the Borrowers’ industry
generally or (v) a default by the Manager in the performance of its obligations
under the Management Agreement, which default could reasonably be expected to
have a Material Adverse Effect, and such default remains unremedied for thirty
(30) days following written notice to Manager. The appointment of any Person
chosen by the Borrowers (or the Lender) to be successor Manager who is not an
Affiliate of SBA Parent will require Rating Agency Confirmation. A replacement
Manager who satisfies the foregoing shall be an “Acceptable Manager”.

Section 5.12 Deposits; Application of Receipts. The Borrowers will deposit all
Receipts into, and otherwise comply with, the Accounts established from time to
time hereunder. Subject to Article VII hereof and the Cash Management Agreement,
each Borrower shall promptly apply all Receipts to the payment of all current
and past due Operating Expenses, and to the repayment of all sums currently due
or past due under the Loan Documents, including all payments into the Reserves.

Section 5.13 Estoppel Certificates. (A) Within ten (10) Business Days following
a request by Lender, the Borrowers shall provide to Lender a duly acknowledged
written statement confirming (i) the amount of the outstanding principal balance
of the Loan, (ii) the terms of payment and Maturity Dates of the Notes,
(iii) the date to which interest has been paid, (iv) whether any offsets or
defenses exist against the Obligations, and if any such offsets or defenses are
alleged to exist, the nature thereof shall be set forth in detail and (v) that
this Loan Agreement, the Notes, the Deeds of Trust and the other Loan Documents
are legal, valid and binding obligations of the Borrower Parties and have not
been modified or amended, or if modified or amended, describing such
modification or amendments.

(B) Within ten (10) Business Days following a written request by the Borrowers,
Lender shall provide to the Borrowers a duly acknowledged written statement
setting forth the amount of the outstanding principal balance of the Loan, the
date to which interest has been paid, and whether Lender has provided the
Borrowers with written notice of any Event of Default. Compliance by Lender with
the requirements of this Section shall be for informational purposes only and
shall not be deemed to be a waiver of any rights or remedies of Lender hereunder
or under any other Loan Document.

 

-57-



--------------------------------------------------------------------------------

Section 5.14 Indebtedness. The Borrowers will not directly or indirectly create,
incur, assume, guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness except for the following (collectively,
“Permitted Indebtedness”):

(A) The Obligations;

(B) (i) Unsecured trade payables not evidenced by a note and arising out of
purchases of goods or services in the ordinary course of business,
(ii) Indebtedness incurred in the financing of equipment or other personal
property used at any Site in the ordinary course of business, and
(iii) contingent earn-out obligations not to exceed $5,000,000 in the aggregate;
provided that (a) each such trade payable is payable not later than ninety
(90) days after the original invoice date and is not overdue by more than thirty
(30) days, and (b) the aggregate amount of such trade payables and Indebtedness
relating to financing of equipment and personal property or otherwise referred
to in clauses (i), and (ii) above outstanding does not, at any time, exceed
$10,000,000.

In no event shall any Indebtedness other than the Loan be secured, in whole or
in part, by the Sites or any portion thereof or interest therein or any proceeds
of the foregoing.

Section 5.15 No Liens. The obligations of each Borrower under this Section are
in addition to and not in limitation of its obligations under Article XI herein.
The Borrowers shall not create, incur, assume or permit to exist any Lien on or
with respect to the Sites, any other Collateral or any such direct or indirect
ownership interest in the Borrowers, except the Permitted Encumbrances.

Section 5.16 Contingent Obligations. Other than Permitted Indebtedness, no
Borrower Party shall directly or indirectly create or become or be liable with
respect to any Contingent Obligation.

Section 5.17 Restriction on Fundamental Changes. Except as otherwise expressly
permitted in this Loan Agreement, no Borrower Party shall, or shall permit any
other Person to, (i) amend, modify or waive any term or provision of such
Borrower Party’s partnership agreement, certificate of limited partnership,
articles of incorporation, by-laws, articles of organization, operating
agreement or other organizational documents so as to violate or permit the
violation of the limited-purpose entity provisions set forth in Article IX,
unless required by law; or (ii) liquidate, wind-up or dissolve such Borrower
Party or Manager.

Section 5.18 Transactions with Related Persons. The Borrowers shall not directly
or indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Related Person or with any director, officer or employee of
any Borrower Party, except transactions in the ordinary course of business and
pursuant to the reasonable requirements of the business of the Borrowers and
upon fair and reasonable terms and are no less favorable to any of the Borrowers
than would be obtained in a comparable arm’s length transaction with a Person
that is not a Related Person. The Borrowers shall not make any payment or permit
any payment to be made on behalf of the Borrowers to any Related Person when or
as to any time when any Event of Default shall exist

 

-58-



--------------------------------------------------------------------------------

except as may be permitted by Lender pursuant to the terms of the Cash
Management Agreement.

Section 5.19 Bankruptcy, Receivers, Similar Matters.

(A) Voluntary Cases. The Borrower Parties shall not commence any voluntary case
under the Bankruptcy Code or under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect.

(B) Involuntary Cases, Receivers, etc. The Borrower Parties shall not apply for,
consent to, or aid, solicit, support, or otherwise act, cooperate or collude to
cause the appointment of or taking possession by, a receiver, trustee or other
custodian for all or a substantial part of the assets of any Borrower. As used
in this Loan Agreement, an “Involuntary Borrower Bankruptcy” shall mean any
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, in which any
Borrower is a debtor or any portion of the Sites is property of the estate
therein. The Borrowers shall not file a petition for, consent to the filing of a
petition for, or aid, solicit, support, or otherwise act, cooperate or collude
to cause the filing of a petition for an Involuntary Borrower Bankruptcy. In any
Involuntary Borrower Bankruptcy, no Borrower Party shall, without the prior
written consent of Lender, consent to the entry of any order, file any motion,
or support any motion (irrespective of the subject of the motion), and the
Borrowers shall not file or support any plan of reorganization. The Borrowers
having any interest in any Involuntary Borrower Bankruptcy shall do all things
reasonably requested by Lender to assist Lender in obtaining such relief as
Lender shall seek, and shall in all events vote as directed by Lender. Without
limitation of the foregoing, each such Borrower shall do all things reasonably
requested by Lender to support any motion for relief from stay or plan of
reorganization proposed or supported by Lender.

Section 5.20 ERISA.

(A) No ERISA Plans. None of the Borrower Parties will establish any Employee
Benefit Plan or Multiemployer Plan, will commence making contributions to (or
become obligated to make contributions to) or become liable with respect to any
Employee Benefit Plan or Multiemployer Plan.

(B) Compliance with ERISA. No Borrower Party shall engage in any non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the IRC.

(C) No Plan Assets. The Borrower Parties shall not at any time during the term
of this Loan Agreement become (1) an employee benefit plan defined in
Section 3(3) of ERISA whether or not subject to ERISA, (2) a plan as defined in
Section 4975(e)(1) of the IRC which is subject to Section 4975 of the IRC, (3) a
“governmental plan” within the meaning of Section 3(32) of ERISA or (4) an
entity any of whose underlying assets constitute “plan assets” of any such
employee benefit plan, plan or governmental plan for purposes of Title I of
ERISA, Section 4975 of the IRC or any other statutes applicable to the Borrower
Party regulating investments of plans.

 

-59-



--------------------------------------------------------------------------------

Section 5.21 Ground Leases.

(A) Modification. Except as provided in this Section 5.21, the Borrowers shall
not modify or amend any material substantive or economic term of, or, subject to
the terms of Section 11.5, terminate, assign or surrender any Ground Lease, in
each case without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed. Any such attempted or
purported material modification, amendment, or any surrender or termination of
any Ground Lease without Lender’s prior written consent shall be null and void
and of no force or effect. Notwithstanding the foregoing to the contrary, the
Borrowers shall be permitted, without Lender’s consent, to:

(i) (a) extend the terms of the Ground Leases, add renewal terms or option
periods, relocate or correct a related easement, or (b) convert any Ground Lease
Site to an Owned Site or Easement Site, in each case, during a Special Servicing
Period, with Servicer consent;

(ii) terminate or assign any Ground Lease which the Borrowers reasonably deem
necessary in accordance with prudent business practices, provided that (a) the
Borrowers provide written notice to Lender of such determination not later than
thirty (30) days prior to such termination or assignment, (b) together with such
notice the Borrowers provide supporting information reasonably acceptable to
Lender that immediately following such termination or assignment the DSCR will
be equal to or greater than the DSCR immediately prior to such termination or
assignment, (c) if (x) the aggregate Allocated Loan Amount of all Sites affected
by the proposed termination or assignment and each such Site for which a
termination has occurred under this Section 5.21(A), 5.9, and 5.22(A) would
exceed 5% of the aggregate original Component Principal Balances of all
Components then outstanding, or (y) at least 90% of the Annualized Run Rate
Revenue of the remaining Sites does not consist of revenues from telephony
Lessees and non-telephony investment-grade Lessees (taken together), a Rating
Agency Confirmation is obtained, and (d) if during a Special Servicing Period,
Servicer approval is obtained. In connection with any termination or assignment
permitted pursuant to the terms of this Section 5.21(A), the Borrowers may sell
any Other Company Collateral associated with the applicable Site and no longer
required in connection with the operation of the Borrowers’ business; and

(iii) provided no Event of Default shall have occurred and is then continuing,
increase, decrease or reconfigure the area of real property covered by a Ground
Lease, and in connection therewith amend and restate the existing Ground Lease
or replace the existing Ground Lease (either, an “Amended Ground Lease”), to
include such additional real property or reflect such decrease or
reconfiguration, provided that such Ground Lease is on commercially reasonable
substantive (including, by way of either an estoppel or as provided by the terms
of the Amended Ground Lease, such lender protections as were available to Lender
in the Ground Lease (or Estoppel delivered in connection therewith) being
replaced with the Amended Ground Lease) and economic terms (taking into
consideration the additional, reduced or reconfigured real property covered by
the Amended Ground Lease), with no reduction in the economic value of the
applicable Site, and subject to the following conditions:

(a) Lender shall have received at least ten (10) days’ prior written notice of
the execution of the Amended Ground Lease, together with a summary of the
economic terms thereof, and, following execution and delivery of the Amended
Ground Lease, Lender shall have received a copy of the Amended Ground Lease
certified by the applicable Borrower as being true, accurate and complete,
together with an estoppel from the applicable Ground Lessor demonstrating that
the Amended Ground Lease is in full force and effect;

 

-60-



--------------------------------------------------------------------------------

(b) if additional property is being added to the Ground Lease, on or prior to
execution and delivery of the Amended Ground Lease, Lender shall have received a
new or refreshed ASTM compliant Phase I environmental report prepared by a
consultant reasonably acceptable to Lender on subject property, together with a
Phase II environment assessment report (if any database search Phase I
environmental report reveals any condition that in Lender’s reasonable judgment
warrants such a report) which concludes that the subject property does not
contain any Hazardous Materials (except for cleaning and other products used in
connection with the routine maintenance, operation or repair of the subject
property or the operation thereof as a tower property in full compliance with
Environmental Laws) and is not in violation of any Environmental Laws;

(c) if the Ground Lease being replaced is, with respect to a Mortgaged Site,
simultaneous with the execution and delivery of the Amended Ground Lease, Lender
shall have received an Amended Deed of Trust executed and delivered by a duly
authorized officer of the applicable Borrower encumbering the property included
under the Amended Ground Lease, together with an endorsement to the existing
Title Policy in substantially the form delivered at Closing insuring the lien of
the Amended Deed of Trust, or a replacement policy in an amount equal to 125% of
the Allocated Loan Amount with respect to such Site, in either case issued by
the Title Company and dated as of the date of the Amended Ground Lease;

(d) Borrower shall pay or reimburse Lender for all reasonable costs and expenses
incurred by Lender (including, without limitation, reasonable attorneys fees and
disbursements) in connection with such Amended Ground Lease, and all recording
charges, filing fees, taxes or other expenses (including, without limitation,
mortgage and intangibles taxes and documentary stamp taxes) payable in
connection therewith; and

(e) if the aggregate Allocated Loan Amount of all Sites for which an Amended
Ground Lease has been executed exceeds twenty percent (20%) of the aggregate
original Component Principal Balances of the Loan then outstanding, the
Borrowers shall deliver a Rating Agency Confirmation to Lender.

(B) Performance of Ground Leases. The Borrowers shall fully perform as and when
due each and all of their obligations under each Ground Lease in accordance with
the terms of such Ground Lease, and shall not cause or suffer to occur any
material breach or default in any of such obligations. The Borrowers shall
exercise any option to renew or extend any

 

-61-



--------------------------------------------------------------------------------

Ground Lease and if the Borrowers elect not to renew a Ground Lease (which shall
only be permitted if the Borrowers would be entitled to terminate such Ground
Lease pursuant to clause (A) above) the Borrowers shall give Lender thirty
(30) days prior written notice of the Borrowers’ intention not to renew such
Ground Lease. If the Borrowers fail to renew a Ground Lease which is required to
be renewed pursuant to this Section 5.21(B), Lender shall have the right to
renew such Ground Lease on behalf of the Borrowers. Notwithstanding that certain
of the obligations of the Borrowers under this Loan Agreement may be similar or
identical to certain of the obligations of the Borrowers under the Ground
Leases, all of the obligations of the Borrowers under this Loan Agreement are
and shall be separate from and in addition to its obligations under the Ground
Leases.

(C) Notice of Default. If the Borrowers shall have or receive any written notice
that any Ground Lease Default has occurred, then the Borrowers immediately shall
notify Lender in writing of the same and immediately deliver to Lender a true
and complete copy of each such notice. Further, the Borrowers shall provide such
documents and information as Lender shall reasonably request concerning the
Ground Lease Default.

(D) Lender’s Right to Cure. If any material Ground Lease Default shall occur and
be continuing, or if any Ground Lessor asserts that a material Ground Lease
Default has occurred (whether or not the Borrowers question or deny such
assertion), then, subject to (i) the terms and conditions of the applicable
Ground Lease, and (ii) the Borrowers’ right to terminate Ground Leases in
accordance with Section 5.21(A) hereof, Lender, upon five (5) Business Days’
prior written notice to the Borrowers, unless Lender reasonably determines that
a shorter period (or no period) of notice is necessary to protect Lender’s
interest in the Ground Lease, may (but shall not be obligated to) take any
action that Lender deems reasonably necessary, including, without limitation,
(i) performance or attempted performance of the applicable Borrower’s
obligations under the applicable Ground Lease, (ii) curing or attempting to cure
any actual or purported Ground Lease Default, (iii) mitigating or attempting to
mitigate any damages or consequences of the same and (iv) entry upon the
applicable Ground Lease Site for any or all of such purposes. Upon Lender’s
request, each Borrower shall submit satisfactory evidence of payment or
performance of any of its obligations under each Ground Lease. Lender may pay
and expend such sums of money as Lender in its sole discretion deems necessary
or desirable for any such purpose, and the Borrowers shall pay to Lender within
five (5) Business Days of the written demand of Lender all such sums so paid or
expended by Lender, together with interest thereon from the date of expenditure.

(E) Legal Action. The Borrowers shall not commence any action or proceeding
against any Ground Lessor or affecting or potentially affecting any Ground Lease
or the Borrowers’ or Lender’s interest therein, the effect of which could cause
an event of default or termination of any such Ground Lease, without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. The Borrowers shall notify Lender immediately if any
action or proceeding shall be commenced between any Ground Lessor and any
Borrower, or affecting or potentially affecting any Ground Lease or any
Borrowers’ or Lender’s interest therein (including, without limitation, any case
commenced by or against any Ground Lessor under the Bankruptcy Code). Lender
shall have the option, exercisable upon notice from Lender to the Borrowers, to
participate in any such action or proceeding with counsel of Lender’s choice.
The Borrowers shall cooperate with Lender,

 

-62-



--------------------------------------------------------------------------------

comply with the reasonable instructions of Lender, execute any and all powers,
authorizations, consents or other documents reasonably required by Lender in
connection therewith, and shall not settle any such action or proceeding without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed.

(F) Bankruptcy. (i) If any Ground Lessor shall reject any Ground Lease under or
pursuant to Section 365 of the Bankruptcy Code, without the Lender’s prior
written consent, the Borrowers shall not elect to treat the Ground Lease as
terminated but shall elect to remain in possession of the applicable Ground
Lease Site and the leasehold estate under such Ground Lease. The lien of the
Deed of Trust covering such Site does and shall encumber and attach to all of
the Borrowers’ rights and remedies at any time arising under or pursuant to
Section 365 of the Bankruptcy Code, including without limitation, all of such
Borrowers’ rights to remain in possession of such Site and the leasehold estate.

(ii) The Borrowers acknowledge and agree that in any case commenced by or
against the Borrowers under the Bankruptcy Code, Lender by reason of the liens
and rights granted under the Deed of Trust covering such Site and the Loan
Documents shall have a substantial and material interest in the treatment and
preservation of such Borrowers’ rights and obligations under such Ground Lease,
and that such Borrower shall, in any such bankruptcy case, provide to Lender
immediate and continuous reasonably adequate protection of such interests. Each
Borrower and Lender agree that such adequate protection shall include but shall
not necessarily be limited to the following:

(a) Lender shall be deemed a party to the Ground Lease (but shall not have any
obligations thereunder) for purposes of Section 365 of the Bankruptcy Code, and
shall, provided that, prior to an Event of Default, no such action by Lender
would adversely and materially affect the Borrowers’ ability to prosecute, or
defend, any such claims asserted therein, have standing to appear and act as a
party in interest in relation to any matter arising out of or related to the
Ground Lease or such Site.

(b) The Borrowers shall serve Lender with copies of all notices, pleadings and
other documents relating to or affecting the Ground Lease or the applicable
Site. Any notice, pleading or document served by the Borrowers on any other
party in the bankruptcy case shall be contemporaneously served by such Borrower
on Lender, and any notice, pleading or document served upon or received by such
Borrower from any other party in the bankruptcy case shall be served by such
Borrower on Lender promptly upon receipt by such Borrower.

(c) Upon written request of Lender, the Borrowers shall assume the Ground Lease,
and shall take such steps as are necessary to preserve such Borrower’s right to
assume the Ground Lease, including without limitation using commercially
reasonable efforts to obtain extensions of time to assume or reject the Ground
Lease under Subsection 365(d) of the Bankruptcy Code to the extent it is
applicable.

 

-63-



--------------------------------------------------------------------------------

(G) If the Borrowers or the applicable Ground Lessor seeks to reject any Ground
Lease or have the Ground Lease deemed rejected, then prior to the hearing on
such rejection Lender shall, subject to applicable law, be given no less than
twenty (20) days’ notice and opportunity to elect in lieu of rejection to have
the Ground Lease assumed and assigned to a nominee of Lender. If Lender shall so
elect to assume and assign the Ground Lease, then the Borrowers shall, subject
to applicable law, continue any request to reject the Ground Lease until after
the motion to assume and assign has been heard. If Lender shall not elect to
assume and assign the Ground Lease, then Lender may, subject to applicable law,
obtain in connection with the rejection of the Ground Lease a determination that
the applicable Ground Lessor, at Lender’s option, shall (1) agree to terminate
the Ground Lease and enter into a new lease with Lender on the same terms and
conditions as the Ground Lease, for the remaining term of the Ground Lease, or
(2) treat the Ground Lease as breached and provide Lender with the rights to
cure defaults under the Ground Lease and to assume the rights and benefits of
the Ground Lease.

Each Borrower shall join with and support any request by Lender to grant and
approve the foregoing as necessary for adequate protection of Lender’s
interests. Notwithstanding the foregoing, Lender may seek additional terms and
conditions, including such economic and monetary protections as it deems
reasonably appropriate to adequately protect its interests, and any request for
such additional terms or conditions shall not delay or limit Lender’s right to
receive the specific elements of adequate protection set forth herein.

Each Borrower hereby appoints Lender as its attorney in fact to act on behalf of
Lender in connection with all matters relating to or arising out of the
assumption or rejection of any Ground Lease, in which the other party to the
lease is a debtor in a case under the Bankruptcy Code. This grant of power of
attorney is present, unconditional, irrevocable, durable and coupled with an
interest.

Section 5.22 Easements.

(A) Modification. Except as provided in this Section 5.22, the Borrowers shall
not modify or amend any material substantive or economic terms of, or, subject
to the terms of Section 11.5, terminate or surrender any Easement, in each case
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Any such attempted or purported
material modification, amendment, or any surrender or termination of any
Easement without Lender’s prior written consent shall be null and void and of no
force or effect. Notwithstanding the foregoing to the contrary, the Borrowers
shall be permitted, without Lender’s consent, to:

(i) (a) extend the terms of the Easement, add renewal terms or option periods,
relocate or correct the Easement, in each case on commercially reasonable
substantive and economic terms, and (b) convert any Easement Site to an Owned
Site or Ground Lease Site, in each case, during a Special Servicing Period, with
Servicer consent;

(ii) terminate or assign any Easement which the Borrowers reasonably deem
necessary in accordance with prudent business practices, provided that (a) the
Borrowers provide written notice to Lender of such determination not later than
thirty (30) days prior to such termination or assignment, (b) together with such
notice the Borrowers provide

 

-64-



--------------------------------------------------------------------------------

supporting information reasonably acceptable to Lender that immediately
following such termination or assignment the DSCR will be equal to or greater
than the DSCR immediately prior to such termination or assignment, (c) if
(x) the aggregate Allocated Loan Amount of all Sites affected by the proposed
termination or assignment and each such Site for which a termination has
occurred under this Section 5.22(A), 5.9, and 5.21(A) would exceed 5% of the
aggregate original Component Principal Balances of all Components then
outstanding, or (y) at least 90% of the Annualized Run Rate Revenue of the
remaining Sites does not consist of revenues from telephony Lessees and
non-telephony investment-grade Lessees (taken together), a Rating Agency
Confirmation is obtained, and (d) if during a Special Servicing Period, Servicer
approval is obtained. In connection with any termination permitted pursuant to
the terms of this Section 5.22(A), the Borrowers may sell any Other Company
Collateral associated with the applicable Site and no longer required in
connection with the operation of the Borrowers’ business.

(iii) provided no Event of Default shall have occurred and is then continuing,
increase the area of real property covered by an Easement, and in connection
therewith amend and restate or replace the existing agreement establishing the
Easement (an “Amended Easement”), to include such additional real property,
provided that such Amended Easement is on commercially reasonable substantive
and economic terms (taking into consideration the additional real property
covered by the Amended Easement), and subject to the following conditions:

(a) Lender shall have received at least ten (10) days’ prior written notice of
the execution of the Amended Easement, together with a summary of the economic
terms thereof, and, following execution and delivery of the Amended Easement,
Lender shall have received a copy of the Amended Easement certified by the
applicable Borrower as being true, accurate and complete;

(b) on or prior to execution and delivery of the Amended Easement, Lender shall
have received a new or refreshed ASTM compliant Phase I environmental report
prepared by a consultant reasonably acceptable to Lender on the real property to
be included under the Amended Easement, together with a Phase II environment
assessment report (if any database search Phase I environmental report reveals
any condition that in Lender’s reasonable judgment warrants such a report) which
concludes that the subject property does not contain any Hazardous Materials
(except for cleaning and other products used in connection with the routine
maintenance, operation or repair of the subject property or the operation
thereof as a tower property in full compliance with Environmental Laws) and is
not in violation of any Environmental Laws;

(c) if the Easement being replaced is with respect to a Mortgaged Site, on or
prior to execution and delivery of the Amended Easement, Lender shall have
received a current survey (together with legal description) for the property
proposed to be included under the Amended Easement, certified to the title
company and Lender and their successors and assigns, prepared by a professional
land surveyor licensed in the state in which the applicable Site is located;

 

-65-



--------------------------------------------------------------------------------

(d) if the Easement being replaced is with respect to a Mortgaged Site,
simultaneous with the execution and delivery of the Amended Easement, Lender
shall have received an Amended Deed of Trust executed and delivered by a duly
authorized officer of the applicable Borrower encumbering the property included
under the Amended Easement, together with an endorsement to the existing Title
Policy in substantially the form delivered at Closing insuring the lien of the
Amended Deed of Trust, or a replacement policy in an amount equal to 125% of the
Allocated Loan Amount with respect to such Site, in either case issued by the
Title Company and dated as of the date of the Amended Easement issued by the
Title Company and dated as of the date of the Amended Easement;

(e) Borrowers shall pay or reimburse Lender for all reasonable costs and
expenses incurred by Lender (including, without limitation, reasonable attorneys
fees and disbursements) in connection with such Amended Easement, and all
recording charges, filing fees, taxes or other expenses (including, without
limitation, mortgage and intangibles taxes and documentary stamp taxes) payable
in connection therewith; and

(f) if the aggregate Allocated Loan Amount of all Sites for which an Amended
Easement has been executed exceeds twenty percent (20%) of the aggregate
original Component Principal Balances of the Loan then outstanding, the
Borrowers shall deliver a Rating Agency Confirmation to Lender.

(B) Performance of Easements. The Borrowers shall fully perform as and when due
each and all of its obligations under each Easement in accordance with the terms
of such Easement, and shall not cause or suffer to occur any material breach or
default in any of such obligations. Notwithstanding that certain of the
obligations of the Borrowers under this Loan Agreement may be similar or
identical to certain of the obligations of the Borrowers under the Easements,
all of the obligations of the Borrowers under this Loan Agreement are and shall
be separate from and in addition to its obligations under the Easements.

(C) Notice of Default. If the Borrowers shall have or receive any written notice
that any material Easement Default has occurred, then the Borrowers immediately
shall notify Lender in writing of the same and immediately deliver to Lender a
true and complete copy of each such notice. Further, the Borrowers shall provide
such documents and information as Lender shall reasonably request concerning the
Easement Default.

(D) Lender’s Right to Cure. If any material Easement Default shall occur and be
continuing, or if the fee owner asserts that a material Easement Default has
occurred (whether or not the Borrowers question or deny such assertion), then,
subject to the terms and conditions of the applicable Easement Lender, upon five
(5) Business Days’ prior written notice to the Borrowers, unless Lender
reasonably determines that a shorter period (or no period) of notice is
necessary to protect Lender’s interest in the Easement, may (but shall not be
obligated to) take any action that Lender deems reasonably necessary, including,
without limitation, (i) performance or attempted performance of the applicable
Borrower’s obligations under the applicable Easement, (ii) curing or attempting
to cure any actual or purported Easement Default, (iii) mitigating or attempting
to mitigate any damages or consequences of the same and (iv) entry

 

-66-



--------------------------------------------------------------------------------

upon the applicable Site for any or all of such purposes. Upon Lender’s request,
each Borrower shall submit satisfactory evidence of payment or performance of
any of its obligations under each Easement. Lender may pay and expend such sums
of money as Lender in its sole discretion deems necessary or desirable for any
such purpose, and the Borrowers shall pay to Lender within five (5) Business
Days of the written demand of Lender all such sums so paid or expended by
Lender, together with interest thereon from the date of expenditure at the
Default Rate.

Section 5.23 Lender’s Expenses. The Borrowers shall pay, on demand by Lender,
all Administrative Fees and all other reasonable out-of-pocket expenses,
charges, costs and fees (including reasonable attorneys’ fees and expenses) in
connection with the negotiation, documentation, closing, administration,
servicing, enforcement interpretation, and collection of the Loan and the Loan
Documents, and in the preservation and protection of Lender’s rights hereunder
and thereunder. Without limitation the Borrowers shall pay all costs and
expenses, including reasonable attorneys’ fees, incurred by Lender in any case
or proceeding under the Bankruptcy Code (or any law succeeding or replacing any
of the same).

Section 5.24 Post-Closing Covenants.

(A) Agreements. Not later than thirty (30) days following the Closing Date,
Lender shall have received a list of all Material Agreements in existence as of
the Closing Date and, to the extent requested by Lender, copies thereof.

(B) Leases. Not later than thirty (30) days following the Closing Date, Lender
shall have received or be provided with access to an electronic database
containing true, correct and complete copies of the Leases, as amended in
existence as of the Closing Date.

(C) Ground Leases. Not later than thirty (30) days following the Closing Date,
Lender shall have received or be provided with access to an electronic database
containing true and complete copies of each of the Ground Leases, in existence
as of the Closing Date, certified by the Initial Borrower.

(D) Electionic Database. The electronic database referred to in Subsections
(B) and (D) above shall be updated by the Borrowers, or by the Manager on behalf
of the Borrowers, at least quarterly.

(E) Assignments of Leases and Rents. Not later than ninety (90) days following
the Closing Date, at its own expense, the Initial Borrower shall have caused to
be filed and/or recorded in the appropriate jurisdictions (i) assignments of
leases and rents sufficient to create for the benefit of Lender a perfected lien
on the Initial Borrower’s interest in any and all Leases now existing or
subsequently entered into in respect of the Other Pledged Sites and the right to
receive and collect the revenues, income and rents arising from the Other
Pledged Sites and (ii) assignments of the foregoing assignments from the Lender
to the Trustee sufficient to assign such lien to the Trustee for the benefit of
the Certificateholders.

 

-67-



--------------------------------------------------------------------------------

ARTICLE VI

RESERVES

Section 6.1 Security Interest in Reserves; Other Matters Pertaining to Reserves.
(A) The Borrowers hereby pledge, assign and grant to Lender a security interest
in and to all of the Borrowers’ right, title and interest in and to the Account
Collateral, including the Reserves, as security for payment and performance of
all of the Obligations hereunder and under the Notes and the other Loan
Documents. The Reserves constitute Account Collateral and are subject to the
security interest in favor of Lender created herein and all provisions of this
Loan Agreement and the other Loan Documents pertaining to Account Collateral.

(B) In addition to the rights and remedies provided in Article VII and elsewhere
herein, upon the occurrence and during the continuance of any Event of Default,
Lender shall have all rights and remedies pertaining to the Reserves and other
Account Collateral as are provided for in any of the Loan Documents or under any
applicable law. Without limiting the foregoing, upon and at all times after the
occurrence and during the continuance of an Event of Default, Lender in its sole
and absolute discretion, may use the Reserves and other Account Collateral (or
any portion thereof) for any purpose, including but not limited to any
combination of the following: (i) payment of any of the Obligations including
Administrative Fees in such order as Lender may determine in its sole
discretion; provided, however, that such application of funds shall not cure or
be deemed to cure any default and provided, further, that any payments applied
to the interest or principal of the Loan shall be made in accordance with
items (iii) and (ix) through (xi) of Section 3.3(a) of the Cash Management
Agreement; (ii) reimbursement of Lender for any actual losses or expenses
(including, without limitation, reasonable legal fees) suffered or incurred as a
result of such Event of Default; (iii) payment for the work or obligation for
which such Reserves and other Account Collateral were reserved or were required
to be reserved; and (iv) application of the Reserves and other Account
Collateral in connection with the exercise of any and all rights and remedies
available to Lender at law or in equity or under this Loan Agreement or pursuant
to any of the other Loan Documents. Nothing contained in this Loan Agreement
shall obligate Lender to apply all or any portion of the funds contained in the
Reserves and other Account Collateral during the continuance of an Event of
Default to payment of the Loan or in any specific order of priority, provided
that any payments applied to interest or principal of the Loan shall be made in
accordance with items (iii) and (ix) through (xi) of Section 3.3(a) of the Cash
Management Agreement.

Section 6.2 Funds Deposited with Lender.

(A) Interest, Offsets. Except only as expressly provided otherwise herein, all
funds of the Borrowers which are deposited with Central Account Bank as Reserves
hereunder shall be held by Central Account Bank in one or more Permitted
Investments, such Permitted Investments, prior to an Event of Default, to be
made as directed by the Borrowers. All interest which accrues on the Reserves
shall be taxable to the Borrowers and shall be added to and disbursed in the
same manner and under the same conditions as the principal sum on which said
interest accrued. The amount of actual losses sustained on a liquidation of a
Permitted Investment shall be deposited by the Borrowers into the Central
Account (with regard to losses sustained in the Central Account) no later than
three (3) Business Days following such

 

-68-



--------------------------------------------------------------------------------

liquidation. Additional provisions pertaining to investments are set forth in
Article VII. After repayment of all of the Obligations, all funds held as
Reserves will be promptly returned to, or as directed by, the Borrowers.

(B) Funding at Closing. The Borrowers shall deposit with Lender the amounts
necessary to fund each of the Reserves as set forth below. Deposits into the
Reserves at Closing may occur by deduction from the amount of the Loan that
otherwise would be disbursed to the Initial Borrower, followed by deposit of the
same into the applicable Sub-Account or Account of the Central Account in
accordance with the Cash Management Agreement on the Closing Date.
Notwithstanding such deductions, the initial Principal Amount of the Loan shall
be deemed for all purposes to be fully disbursed at Closing.

(C) Funding upon any Addition. The Borrowers shall deposit, upon the Addition of
any Additional Sites or Additional Borrower Sites, any amounts necessary to
fully fund the Reserves described below after giving effect to any increase in
the Reserves made to reflect such Addition. Deposits into the Reserves on any
Additional Closing Date may occur by deduction from the amount of the Loan
Increase that would be disbursed to the Borrowers. Notwithstanding such
deductions, the Loan Increase shall be deemed for all purposes to be fully
disbursed at the Additional Closing.

Section 6.3 Impositions and Insurance Reserve. On the Closing Date, the Initial
Borrower shall deposit with Central Account Bank $3,428,518 and, pursuant to the
Cash Management Agreement, the Borrowers shall deposit monthly, on each Due Date
commencing on the Payment Date in January 2006, the amount of charges (as
reasonably estimated by Lender) for all Impositions and all Insurance Premiums
(provided that any amounts in respect of blanket policies shall include only
that portion of Insurance Premiums allocated to the coverage provided for the
Borrowers and the Sites) payable in the ensuing calendar month with respect to
the Sites hereunder (said funds, together with any interest thereon and
additions thereto, the “Impositions and Insurance Reserve”). In connection with
the addition of any Additional Site or Additional Borrower Sites, the Borrowers
shall deposit a sum of money sufficient (together with future monthly deposits)
to make the payment of Impositions and Insurance Premiums with respect to the
applicable Sites at least ten (10) Business Days prior to the date initially
due, and deliver to Lender an Officer’s Certificate setting forth in reasonable
detail the calculation of the required sums to be deposited into the Impositions
and Insurance Reserve with respect to the Sites to be added. The Borrowers shall
also deposit with Central Account Bank within ten (10) Business Days of the
written demand by Lender, to be added to and included within the Impositions and
Insurance Reserve, a sum of money which Lender reasonably estimates, together
with such monthly deposits, will be sufficient to make the payment of all
Impositions and all Insurance Premiums (but, with respect to blanket policies,
only that portion of the Insurance Premiums allocated to the coverage provided
for the Borrowers and the Sites) at least ten (10) Business Days prior to the
date initially due. The Borrowers shall provide Lender with bills or a statement
of amounts in respect of Impositions and Insurance Premiums due for the next
calendar month which shall be accompanied by an Officer’s Certificate and such
other documents as may be reasonably required to establish the amounts required
to be paid in the following calendar month at least five (5) days prior to the
date on which each payment shall first become subject to penalty or interest if
not paid, or if paid, copies of paid bills. So long as (i) no Event of Default
has occurred and is continuing, (ii) the Borrowers have provided Lender

 

-69-



--------------------------------------------------------------------------------

with the foregoing materials in a timely manner, and (iii) sufficient funds are
held by Lender for the payment of the Impositions and Insurance Premiums
relating to the Sites, as applicable, Lender shall at the Borrowers’ election,
(x) pay said items, (y) disburse to the Borrowers from such Reserve an amount
sufficient to pay said items, or (z) reimburse the Borrowers for items
previously paid by the Borrowers. Interest shall accrue in favor of the
Borrowers on funds in the Impositions and Insurance Reserve. The Imposition and
Insurance Reserve shall be deposited into the Imposition and Insurance Reserve
Sub-Account and applied in accordance with the Cash Management Agreement.

Section 6.4 Advance Rents Reserve Sub-Account. On the Closing Date, the
Borrowers shall deposit with Central Account Bank $3,258,286 and, pursuant to
the Cash Management Agreement, the Borrowers shall deposit, or instruct Central
Account Bank to deposit on each Due Date the amount of the Advance Rents Reserve
Deposit for such Due Date, such amounts to be deposited into a sub-account of
the Central Account (said sub-account, the “Advance Rents Reserve Sub-Account”),
and such amounts (the “Advance Rents Reserve”) shall be held, allocated and
disbursed in accordance with the terms and conditions of the Cash Management
Agreement. The Advance Rents Reserve Sub-Account shall be under the sole
dominion and control of Lender and/or its designee including any Servicer, and
the Borrowers shall have no rights to control or direct the investment or
payment of funds therein except as expressly provided herein.

Section 6.5 Cash Trap Reserve. If a Cash Trap Condition shall occur, then, from
and after the date that it is determined that a Cash Trap Condition has occurred
(which shall be based upon the financial reporting required to be delivered
pursuant to Section 5.1(A)(iv)) and for so long as such Cash Trap Condition
continues to exist, all Excess Cash Flow (except as otherwise expressly provided
below) shall be deposited with Lender (or its Servicer or agent) and held in the
Central Account in accordance with the terms of the Cash Management Agreement
(said funds, together with any interest thereon, the “Cash Trap Reserve”). A
“Cash Trap Condition” shall exist at such time as the Lender determines that as
of last day of any calendar quarter the Debt Service Coverage Ratio is equal to
or less than the Cash Trap DSCR, and shall continue to exist until the Lender
determines that the Debt Service Coverage Ratio exceeds the Cash Trap DSCR for
two (2) consecutive calendar quarters. Upon the commencement of an Amortization
Period, Lender will apply any amounts in the Cash Trap Reserve on the next Due
Date (i) first, to the reimbursement or payment of the Trustee and the Servicer
for any amounts due to the Trustee or the Servicer on such Due Date and
(ii) second, in the manner provided in Section 3.3(a) of the Cash Management
Agreement for Available Funds. Any funds on deposit in the Cash Trap Reserve
shall continue to be held as additional Collateral in accordance with this
Section 6.5. Provided that no Event of Default exists and Lender determines that
the Cash Trap DSCR test has been satisfied for two (2) consecutive calendar
quarters (as determined above), any funds remaining in the Cash Trap Reserve
shall be released to the Borrowers. The existence of a Cash Trap Condition shall
be determined by Lender in its reasonable good faith determination.
Notwithstanding the foregoing, during a Cash Trap Condition or an Amortization
Period the Lender may apply Excess Cash Flow or amounts in the Cash Trap Reserve
to the payment of contingent earn-out obligations of the Borrowers, in the
Lender’s sole discretion.

 

-70-



--------------------------------------------------------------------------------

ARTICLE VII

DEPOSIT ACCOUNT;

LOCK BOX ACCOUNT; CASH MANAGEMENT

Section 7.1 Establishment of Deposit Account and Central Account.

(A) (i) Deposit Account. On or before the Closing Date, one or more deposit
accounts, which shall be Eligible Accounts, shall be established at the
Borrowers’ sole cost and expense, or designated from existing accounts of the
Borrowers, in either case with the Lender as secured party hereunder (said
accounts, and any accounts replacing same in accordance with this Loan Agreement
and the Deposit Account Agreement, collectively, the “Deposit Account”) with one
or more financial institutions reasonably approved by Lender (collectively, the
“Deposit Bank”), pursuant to one or more agreements (collectively, the “Deposit
Account Agreement”) substantially similar to Lender’s form or otherwise in form
and substance reasonably acceptable to Lender, executed and delivered by the
Borrowers and the Deposit Bank. The Deposit Account shall be under the sole
dominion and control of Lender (which dominion and control may be exercised by
Servicer). Among other things, the Deposit Account Agreement shall provide that
the Borrowers shall have no access to or control over the Deposit Account, that
all available funds on deposit in the Deposit Account shall be transferred by
wire transfer (or transfer via the ACH System) on each Business Day of each
calendar week (or if such day is not a Business day, the next such day that is a
Business Day) by the Deposit Bank into the Central Account, for application in
accordance with the Cash Management Agreement. The Deposit Bank and the Central
Account Bank shall be directed to deliver to the Borrowers copies of bank
statements and other information made available by the Deposit Bank and the
Central Account Bank concerning the Deposit Account and the Central Account,
respectively.

(ii) Each Tenant occupying space at the Sites shall be, or has been, instructed,
by irrevocable written direction, in form and substance reasonably acceptable to
Lender, to pay all Rents and other amounts owed to Borrowers directly to the
Deposit Account, unless Lender shall otherwise direct in writing. The Borrowers
shall, or shall cause Manager to, send direction letters to each Tenant until
each such Tenant commences paying all required amounts to the Deposit Account,
and, if any Tenant ceases to pay such amounts to the Deposit Account for three
(3) consecutive months, shall send additional direction letters to the
applicable Tenant, until such Tenant complies with such irrevocable written
directions. The Borrowers shall cause any and all other Receipts to be deposited
promptly into the Deposit Account and in no event later than two (2) Business
Days after receipt thereof by the Borrowers or Manager. To the extent that the
Borrowers or any Person on their behalf holds any Receipts, whether in
accordance with this Loan Agreement or otherwise, the Borrowers shall be deemed
to hold the same in trust for Lender for the protection of the interests of
Lender hereunder and under the Loan Documents.

(iii) The Borrowers shall pay all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with the transactions and other matters
contemplated by this Section 7.1, including but not limited to, Lender’s
reasonable attorneys’ fees and expenses, and all reasonable fees and expenses of
the Deposit Bank and the Central Account Bank, including without limitation
their reasonable attorneys’ fees and expenses.

 

-71-



--------------------------------------------------------------------------------

(B) Central Account. On or before the Closing Date, pursuant to the terms of the
Cash Management Agreement, the Borrowers shall establish an Eligible Account in
the name of Lender, as secured party hereunder, to serve as the “Central
Account” (said account, and any account replacing the same in accordance with
this Loan Agreement and the Cash Management Agreement, the “Central Account”;
and the depositary institution in which the Central Account is maintained, the
“Central Account Bank”). The Central Account shall be under the sole dominion
and control of Lender (which dominion and control may be exercised by Servicer);
and except as expressly provided hereunder or in the Cash Management Agreement,
the Borrowers shall not have the right to control or direct the investment or
payment of funds therein during the continuance of an Event of Default. Lender
may elect to change any financial institution in which the Central Account shall
be maintained if such institution is no longer an Eligible Bank, upon not less
than five (5) Business Days’ notice to the Borrowers. The Central Account shall
be deemed to contain such sub-accounts as Lender may designate (“Sub-Accounts”),
which may be maintained as separate ledger accounts and need not be separate
Eligible Accounts. The Sub-Accounts shall include the “Reserve Sub Accounts” as
more particularly described in the Cash Management Agreement. The “Reserve
Sub-Accounts” shall include the Sub-Accounts of the Central Account established
for the purpose of holding funds in the Reserves including: (a) the “Imposition
and Insurance Reserve Sub-Account”, (b) the “Cash Trap Reserve Sub-Account”,
(c) the “Advance Rents Reserve Sub-Account” and (d) the “Loss Proceeds Reserve
Sub-Account”.

Section 7.2 Application of Funds in Central Account. Funds in the Central
Account shall be allocated to the Sub-Accounts or the other Accounts (or paid,
as the case may be) in accordance with the Cash Management Agreement.

Section 7.3 Application of Funds After Event of Default. If any Event of Default
shall occur and be continuing, then notwithstanding anything to the contrary in
this Section or elsewhere, Lender shall have all rights and remedies available
under applicable law and under the Loan Documents. Without limitation of the
foregoing, for so long as an Event of Default exists, Lender may apply any and
all funds held by or on behalf of Lender, including but not limited to Reserves,
Receipts in the Deposit Account, the Central Account, the Cash Trap Reserve Sub
Account, the Advance Rents Reserve Sub-Account, the Imposition and Insurance
Reserve Sub-Account, the Loss Proceeds Reserve Sub-Account and any other
Accounts or Sub-Accounts against all or any portion of any of the Obligations,
in any order, provided that any payments applied to interest or principal of the
Loan shall be made in accordance with the priority set forth in items (iii) and
(ix) through (xi) of Section 3.3(a) of the Cash Management Agreement.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULT, RIGHTS AND REMEDIES

Section 8.1 Event of Default.

“Event of Default” shall mean the occurrence or existence of any one or more of
the following:

(A) Scheduled Payments. Failure of the Borrowers to pay any principal or
interest on the Loan when the same is due under this Loan Agreement, the Notes,
or any other Loan Documents; or

(B) Other Payments. Failure of the Borrowers to pay any other amount from time
to time owing under this Loan Agreement, the Notes, or any other Loan Documents
(other than amounts subject to the preceding paragraph) within ten (10) days
after such amounts become due; or

(C) Breach of Reporting Provisions. Failure of any Borrower Party to perform or
comply with any term or condition contained in Section 5.1 which continues for a
period of ten (10) days after written notice to the Borrowers; or

(D) Breach of Covenants. A default shall occur in the performance of or
compliance with any covenant contained in this Loan Agreement (other than a
default already described in another subsection of this Section 8.1) or the
other Loan Documents by any Borrower, Guarantor, or SBA Holdings and such
default is reasonably likely to cause a Material Adverse Effect and such default
is not fully cured within thirty (30) days after receipt by the Borrowers of
written notice from Lender of such default; provided, however, if such default
is reasonably susceptible of cure, but not within such thirty (30) day period,
then the Borrower, the Guarantor, or SBA Holdings as applicable, may be
permitted up to an additional one hundred twenty (120) days to cure such default
provided that the Borrower, the Guarantor, or SBA Holdings, if applicable,
diligently and continuously pursues such cure; or

(E) Breach of Warranty. Any representation, warranty, certification or other
statement made by any Borrower Party in any Loan Document or in any statement or
certificate at any time given in writing pursuant to or in connection with any
Loan Document is false as of the date made and such breach is reasonably likely
to cause a Material Adverse Effect, provided that such breach shall not
constitute an Event of Default if such breach is reasonably susceptible of cure
and within forty-five (45) days after receipt by the Borrowers of written notice
from Lender of such default, such Borrower Party takes such action as may be
required to make such representation, warranty, certification or other statement
to be true as made, which may include removing the affected Site by effectuating
a Release, Substitution or Other Pledged Site Substitution subject to the terms
of Section 11.4, Section 11.5 or Section 11.6, respectively; or

(F) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters a
decree or order for relief with respect to any Borrower Party in an Involuntary
Borrower Bankruptcy, which decree or order is not stayed or other similar relief
is not granted under any applicable federal or state law unless dismissed within
ninety (90) days; (ii) the occurrence and

 

-73-



--------------------------------------------------------------------------------

continuance of any of the following events for ninety (90) days unless dismissed
or discharged within such time: (x) an Involuntary Borrower Bankruptcy is
commenced, (y) a decree or order of a court for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Borrower Party, or over all or a substantial part of its or
their property, is entered, or (z) an interim receiver, trustee or other
custodian is appointed without the consent of any Borrower Party, for all or a
substantial part of the property of such Person; or

(G) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for relief
is entered with respect to any Borrower Party, or any Borrower Party commences a
voluntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for any Borrower Party, or for all or a substantial part of the property of any
Borrower Party; (ii) any Borrower Party makes any assignment for the benefit of
creditors; or (iii) the Board of Directors or other governing body of any
Borrower Party adopts any resolution or otherwise authorizes action to approve
any of the actions referred to in this subsection 8.1(G); or

(H) Bankruptcy Involving Ownership Interests or Sites. Other than as described
in either of Subsections 8.1(F) or 8.1(G), all or any portion of the Collateral
(other than Ground Lease Sites for which the Ground Lessor is the subject of a
bankruptcy proceeding or Easement Sites in which the grantor is the subject of a
bankruptcy proceeding) becomes property of the estate or subject to the
automatic stay in any case or proceeding under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect (provided that if the same occurs in the context of an involuntary
proceeding, it shall not constitute an Event of Default if it is dismissed or
discharged within ninety (90) days following its occurrence); or

(I) Solvency. Any Borrower Party ceases to be solvent or admits in writing its
present or prospective inability to pay its debts as they become due; or

(J) Judgment and Attachments. Any lien, money judgment, writ or warrant of
attachment, or similar process is entered or filed against any Borrower Party or
any of its assets which claim is not fully covered by insurance (other than with
respect to the amount of commercially reasonable deductibles permitted
hereunder), would have a Material Adverse Effect and remains undischarged,
unvacated, unbonded or unstayed for a period of forty-five (45) days; or

(K) Injunction. The Borrowers are enjoined, restrained or in any way prevented
by the order of any court or any administrative or regulatory agency from
conducting all or any material part of their business and such order continues
for more than thirty (30) days; or

(L) Invalidity of Loan Documents. This Loan Agreement, any Deed of Trust or any
of the Loan Documents for any reason ceases to be in full force and effect or
ceases to be a legally valid, binding and enforceable obligation of any Borrower
or any Lien securing

 

-74-



--------------------------------------------------------------------------------

the Obligations shall, in whole or in part, cease to be a perfected first
priority Lien, subject to the Permitted Encumbrances (except in any of the
foregoing cases in accordance with the terms hereof or under any other Loan
Document) which is reasonably likely to have a Material Adverse Effect, and the
Borrowers do not take all actions requested by Lender to correct such defect
within ten (10) days after the written request by Lender to take such action, or
any Borrower Party, denies that it has any further liability (as distinguished
from denial of the existence of a Default or Event of Default) under any Loan
Documents to which it is party, or gives notice to such effect; or

(M) Default under Management Agreement. Any breach or default shall occur in the
material obligations of the Borrowers under the Management Agreement, and such
breach or default either is of such a nature or continues for such a period of
time beyond applicable notice and cure periods, if any, that Manager shall have
the right to exercise material remedies as a consequence thereof; or

(N) Ground Lease. Any default by the Borrowers beyond any applicable grace
period shall occur under any Ground Lease, which such default is reasonably
likely to cause a Material Adverse Effect and the Borrowers have not effectuated
a Release or Substitution of such affected Site within forty-five (45) days of
the expiration of such grace period or, subject to Section 5.21 or Section 11.5,
any actual or attempted surrender, termination, modification or amendment of any
Ground Lease without Lender’s prior written consent; or

(O) Easements. Any default by the Borrowers beyond any applicable grace period
shall occur under any Easement, which such default is reasonably likely to cause
a Material Adverse Effect and the Borrowers have not effectuated a Release or
Substitution of such affected Site within forty-five (45) days of the expiration
of such grace period or, subject to Section 5.22 or Section 11.5, any actual or
attempted surrender, termination, modification or amendment of any Easement
without Lender’s prior written consent.

If more than one of the foregoing paragraphs shall describe the same condition
or event, then Lender shall have the right to select which paragraph or
paragraphs shall apply. In any such case, Lender shall have the right (but not
the obligation) to designate the paragraph or paragraphs which provide for
non-written notice (or for no notice) or for a shorter time to cure (or for no
time to cure).

Section 8.2 Acceleration and Remedies. (A) Upon the occurrence and during the
continuance of any Event of Default described in any of Subsections 8.1(F),
8.1(G), or 8.1(H), the unpaid principal amount of and accrued interest and fees
on the Loan and all other Obligations shall automatically become immediately due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other requirements of any kind, all of
which are hereby expressly waived by the Borrowers. Upon and at any time after
the occurrence of any other Event of Default, at the option of Lender, which may
be exercised without notice or demand to anyone, all of the Loan and all or any
portion of the other Obligations shall immediately become due and payable.

(B) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender

 

-75-



--------------------------------------------------------------------------------

against the Borrowers under this Loan Agreement (including Article X hereof) or
any of the other Loan Documents, or at law or in equity, may be exercised by
Lender at any time and from time to time, whether or not all or any of the
Obligations shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or other action for the enforcement of
its rights and remedies under any of the Loan Documents with respect to the
Sites. Any such actions taken by Lender shall be cumulative and concurrent and
may be pursued independently, singly, successively, together or otherwise, at
such time and in such order as Lender may determine in its sole discretion, to
the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein or in the other Loan Documents. Without limiting the
generality of the foregoing, if an Event of Default is continuing (i) to the
fullest extent permitted by law, Lender shall not be subject to any “one action”
or “election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against each Site and the Deeds
of Trust have been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full.

(C) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the Deeds
of Trust in any manner and for any amounts secured by the Deeds of Trust then
due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event the Borrowers
default beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose the Deed of
Trust to recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose the Deed of Trust or any of them to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Deed of Trust as Lender may elect. Notwithstanding one or more
partial foreclosures, the Site shall remain subject to the Deed of Trust to
secure payment of sums secured by the Deed of Trust and not previously
recovered.

(D) During the continuance of an Event of Default, Lender shall have the right
from time to time to sever any Note and the other Loan Documents into one or
more separate notes, mortgages and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. The
Borrowers shall execute and deliver to Lender from time to time, within ten
(10) days after the request of Lender, a severance agreement and such other
documents as Lender shall reasonably request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to Lender. The Borrowers hereby absolutely and irrevocably appoint
Lender as their true and lawful attorney-in-fact, coupled with an interest, in
their name and stead to make and execute all documents reasonably necessary to
effect the aforesaid severance if the Borrowers fail to do so within ten
(10) days of Lender’s written request, the Borrowers ratifying all that their
said attorney-in-fact shall do by virtue thereof.

(E) Any amounts recovered from the Sites or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine, provided that any

 

-76-



--------------------------------------------------------------------------------

payments applied to interest or principal of the Loan shall be made in
accordance with the priority set forth in items (iii) and (iv) through (xi) of
Section 3.3(a) of the Cash Management Agreement.

(F) The rights, powers and remedies of Lender under this Loan Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against the Borrowers pursuant to this Loan Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to the Borrowers shall not be construed to be a
waiver of any subsequent Default or Event of Default by the Borrowers or to
impair any remedy, right or power consequent thereon.

Section 8.3 Performance by Lender. (A) Upon the occurrence and during the
continuance of an Event of Default, if any of the Borrowers shall fail to
perform, or cause to be performed, any material covenant, duty or agreement
contained in any of the Loan Documents (subject to applicable notice and cure
periods), Lender may perform or attempt to perform such covenant, duty or
agreement on behalf of the Borrowers including making protective advances on
behalf of any Borrower, or, in its sole discretion, causing the obligations of
any of the Borrowers to be satisfied with the proceeds of any Reserve. In such
event, the Borrowers shall, at the request of Lender, promptly pay to Lender, or
reimburse, as applicable, any of the Reserves, any actual amount reasonably
expended or disbursed by Lender in such performance or attempted performance,
together with interest thereon at the Default Rate (including reimbursement of
any applicable Reserves), from the date of such expenditure or disbursement,
until paid. Any amounts advanced or expended by Lender to perform or attempt to
perform any such matter shall be added to and included within the indebtedness
evidenced by the applicable Notes and shall be secured by all of the Collateral
securing the applicable Loan. Notwithstanding the foregoing, it is expressly
agreed that Lender shall not have any liability or responsibility for the
performance of any obligation of the Borrowers under this Loan Agreement or any
other Loan Document, and it is further expressly agreed that no such performance
by Lender shall cure any Event of Default hereunder.

(B) Lender may cease or suspend any and all performance required of Lender under
the Loan Documents upon and at any time after the occurrence and during the
continuance of any Event of Default.

Section 8.4 Evidence of Compliance. Promptly following request by Lender, each
Borrower shall provide such documents and instruments as shall be reasonably
satisfactory to Lender to evidence compliance with any material provision of the
Loan Documents applicable to the Borrowers.

 

-77-



--------------------------------------------------------------------------------

ARTICLE IX

LIMITED-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

WARRANTIES AND COVENANTS

Section 9.1 Applicable to Borrowers. The Borrowers hereby represent, warrant and
covenant as of the Closing Date and until such time as all Obligations are paid
in full, that absent express advance written waiver from Lender, which may be
withheld in Lender’s sole discretion, that each Borrower:

(A) is and always has been duly formed, validly existing, and in good standing
in the state of its incorporation and in all other jurisdictions where it is
qualified to do business;

(B) has no judgments or liens of any nature against it except for tax liens not
yet due and those permitted by the terms of the Loan Documents;

(C) is in compliance with all laws, regulations, and orders applicable to it
and, except as otherwise disclosed in this Loan Agreement, has received all
permits necessary for it to operate;

(D) is not involved in any dispute with any taxing authority;

(E) has paid all taxes which it owes;

(F) has never owned any real property other than the property that is the
subject of the current transaction (“Property”), other similar properties that
it no longer owns and personal property necessary or incidental to its
development, ownership or operation of the Property, and has never engaged in
any business other than the development, ownership and operation of the Property
and other similar properties that it no longer owns;

(G) is not now, nor has ever been, a defendant in any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it that has not been paid in full;

(H) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition;

(I) has obtained a current Phase I environmental site assessment prepared
consistent with ASTM Practice E 1527-00 respecting the Properties and the
environmental site assessment has not identified any recognized environmental
conditions that require further investigation or remediation;

(J) has no material contingent or actual obligations not related to the
Property;

 

-78-



--------------------------------------------------------------------------------

(K) from the date of such entity’s formation (which, in the case of the Initial
Borrower, was March 15, 2000) to the date of this Agreement that it:

(i) except for capital contributions and distributions properly reflected on the
books and records of the Borrower, has not entered into any contract or
agreement with any of its Affiliates, constituents, or owners, or any guarantors
of any of its obligations or any Affiliate of any of the foregoing
(individually, a “Related Party” and collectively, the “Related Parties”),
except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party;

(ii) has paid all of its debts and liabilities from its own assets;

(iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

(iv) has maintained all of its books, records, financial statements and since
_____, its bank accounts separate from those of any other Person;

(v) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate or
other Related Party);

(vi) has corrected any known misunderstanding regarding its status as a separate
entity;

(vii) has conducted all of its business and held all of its assets in its own
name;

(viii) has not identified itself or any of its affiliates as a division or part
of the other;

(ix) has maintained and utilized separate stationery, invoices and checks
bearing its own name;

(x) has not commingled its funds or other assets with those of any other Person
and has held all of its funds or other assets in its own name other than any
improper deposits by third parties which have been promptly corrected;

(xi) has not guaranteed or become obligated for the debts of any other Person
with respect to debts that are still outstanding or will not be discharged as a
result of the Closing of the Loan other than the Loan;

(xii) has not held itself out as being responsible for the debts or material
obligations of any other Person with respect to debts or obligations that are
still outstanding or will not be discharged as a result of the Closing of the
Loan other than the Loan;

(xiii) has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

 

-79-



--------------------------------------------------------------------------------

(xiv) has not pledged its assets to secure the obligations of any other Person
with respect to obligations that are still outstanding or will not be discharged
as a result of the Closing of the Loan other than the Loan;

(xv) has maintained adequate capital in light of its contemplated business
operations;

(xvi) has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents; and

(xvii) has not had any of its obligations guaranteed by an affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents; and

(L) from the date of its formation or incorporation to the date of this Loan
Agreement and until such time as all Obligations are paid in full, that:

(i) each Tower located on one of the Properties has been and will be leased to
tenants either pursuant to a separate Lease or pursuant to an individual site
lease (or other similarly titled agreement) (“Site Lease”) under a master lease
to which only a Borrower is a party as lessor;

(ii) each such separate Lease and each Site Lease is a separate lease relating
to a single Tower;

(iii) no such separate Lease or Site Lease is cross-collateralized or
cross-defaulted with any Lease or Site Lease respecting another Tower; and

(iv) no Affiliate of Borrower has guaranteed any of Borrower’s obligations under
any such separate Lease or Site Lease.

Section 9.2 Applicable to Borrower Parties. In addition to their respective
obligations under Section 9.1, each of the Borrowers hereby represents, warrants
and covenants as of the Closing Date and until such time as all Obligations are
paid in full, that absent express advance written waiver from Lender, which may
be withheld in Lender’s sole discretion:

(A) Each of the Borrowers, SBA Holdings, and Guarantor shall not, without the
prior unanimous written consent of its board of directors, including its two
(2) Independent Directors, institute proceedings for itself to be adjudicated
bankrupt or insolvent; consent to the institution of bankruptcy or insolvency
proceedings against it; file a petition seeking, or consent to, reorganization
or relief under any applicable federal or state law relating to bankruptcy;
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) for itself or a substantial part of its
property; make any assignment for the benefit of creditors; or admit in writing
its inability to pay its debts generally as they become due; and

 

-80-



--------------------------------------------------------------------------------

(B) Each Borrower, SBA Holdings and Guarantor has elected and at all times shall
maintain at least two (2) Independent Directors on its board of directors, who
shall be selected by such Borrower, SBA Holdings, or Guarantor, as applicable.

ARTICLE X

PLEDGE OF OTHER COMPANY COLLATERAL

Section 10.1 Grant of Security Interest/UCC Collateral. The Borrowers hereby
pledge, assign and grant to Lender a security interest in and to all of the
Borrowers’ fixtures and personal property including, but not limited to all,
(i) equipment in all of its forms, now or hereafter existing, all parts thereof
and all accessions thereto, including but not limited to machinery, towers,
satellite receivers, antennas, headend electronics, furniture, motor vehicles,
aircraft and rolling stock, (ii) of the Borrowers’ fixtures now existing or
hereafter acquired, all substitutes and replacements therefor, all accessions
and attachments thereto, and all tools, parts and equipment now or hereafter
added to or used in connection with the fixtures on or above the Sites described
herein and all real property now owned or hereafter acquired by the Borrowers
and all substitutes and replacements for, accessions, attachments and other
additions to, tools, parts, and equipment used in connection with, and all
proceeds, products, and increases of, any and all of the foregoing Collateral
(including, without limitation, proceeds which constitute property of the types
described herein), (iii) accounts now or hereafter existing, (iv) inventory now
or hereafter existing, (v) general intangibles (other than Site Management
Agreements) now or hereafter existing, (vi) investment property now or hereafter
existing, (vii) deposit accounts now or hereafter existing, (viii) chattel paper
now or hereafter existing, (ix) instruments now owned or hereafter existing,
(x) Site Management Agreements now or hereafter existing (including all rights
to payment thereunder, but excluding any other rights that cannot be assigned
without third party consent under such Site Management Agreements), and (xi) the
equity interests of any subsidiary of any Borrower now owned or hereafter
existing and the proceeds of the foregoing) (collectively, the “Other Company
Collateral”), as security for payment and performance of all of the Obligations.
The Other Company Collateral is subject to the security interest in favor of
Lender created herein and all provisions of this Loan Agreement and the other
Loan Documents. The Borrowers hereby authorize Lender to file such financing
statements as Lender shall deem reasonably necessary to perfect Lender’s
interest in the Other Company Collateral. Upon the occurrence and during the
continuance of any Event of Default, Lender shall have all rights and remedies
pertaining to the Other Company Collateral as are provided for in any of the
Loan Documents or under any applicable law including, without limitation
Lender’s rights of enforcement with respect to the Other Company Collateral or
any part thereof, exercising its rights of enforcement with respect to the Other
Company Collateral or any part thereof under the UCC as amended (or under the
UCC in force in any other state to the extent the same is applicable law) and in
conjunction with, in addition to, or in substitution for, such rights and
remedies of the following:

(A) Lender may enter upon the Borrowers’ premises to take possession of,
assemble and collect the Other Company Collateral or to render it unusable.

 

-81-



--------------------------------------------------------------------------------

(B) Lender may require the Borrowers to assemble the Other Company Collateral
and make it available at a place Lender designates which is mutually convenient
to allow Lender to take possession or dispose of the Other Company Collateral.

(C) Written notice mailed to the Borrowers as provided herein at least five
(5) days prior to the date of public sale of the Other Company Collateral or
prior to the date after which private sale of the Other Company Collateral will
be made shall constitute reasonable notice.

(D) In the event of a foreclosure sale, the Other Company Collateral and the
other Sites may, at the option of Lender, be sold as a whole.

(E) It shall not be necessary that Lender take possession of the Other Company
Collateral or any part thereof prior to the time that any sale pursuant to the
provisions of this section is conducted and it shall not be necessary that the
Other Company Collateral or any part thereof be present at the location of such
sale.

(F) Prior to application of proceeds of disposition of the Other Company
Collateral to the Obligations, such proceeds shall be applied to the reasonable
expenses of retaking, holding, preparing for sale or lease, selling, leasing and
the like and the reasonable attorneys’ fees and legal expenses incurred by
Lender.

(G) Any and all statements of fact or other recitals made in any bill of sale or
assignment or other instrument evidencing any foreclosure sale hereunder as to
nonpayment of the Obligations or as to the occurrence of any default, or as to
Lender having declared all of such Obligations to be due and payable, or as to
notice of time, place and terms of sale and of the properties to be sold having
been duly given, or as to any other act or thing having been duly done by
Lender, shall be taken as prima facie evidence of the truth of the facts so
stated and recited.

(H) Lender may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Lender, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Lender.

ARTICLE XI

RESTRICTIONS ON LIENS, TRANSFERS; ASSUMABILITY;

RELEASE OF PROPERTIES

Section 11.1 Restrictions on Transfer and Encumbrance. Except as expressly
permitted under this Article XI, transfers of Sites among the Borrowers
(provided that appropriate amendments to the Loan Documents are delivered in
connection with such transfer as are necessary to continue Lender’s first
priority perfected security interest in the Collateral), and Leases entered into
as permitted hereunder, the Borrowers shall not cause or suffer to occur or
exist, directly or indirectly, voluntarily or involuntarily, by operation of law
or otherwise, any sale, transfer, mortgage, pledge, Lien or encumbrance (other
than the Permitted Encumbrances) of (i) all or any part of the Sites or any
interest therein (except in connection with a termination

 

-82-



--------------------------------------------------------------------------------

permitted pursuant to Section 5.9, 5.21(A) or 5.22(A)), or (ii) any direct or
indirect ownership or beneficial interest in any Borrower, the Guarantor or SBA
Holdings, irrespective of the number of tiers of ownership without Lender’s
consent and receipt of a Rating Agency Confirmation.

Section 11.2 Transfers of Beneficial Interests. The following voluntary or
involuntary sales, encumbrances, conveyances, transfers and pledges (each, a
“Transfer”) of a direct, indirect or beneficial interest shall be permitted
without Lender’s consent (“Permitted Ownership Interest Transfers”):

(A) A Transfer of no more than forty-nine percent (49%) of the direct or
indirect ownership interests in SBA Holdings (in the aggregate) and the related
indirect transfers of its direct or indirect subsidiaries.

(B) A Transfer or a series of Transfers that result in the proposed transferee,
together with Affiliates of such transferee, owning in the aggregate (directly
or indirectly) more than forty-nine percent (49%) of the economic and beneficial
interests in SBA Holdings and its direct or indirect subsidiaries; and, provided
that such Transfer shall not be a Permitted Ownership Interest Transfer unless
Lender receives, prior to such Transfer, both (x) evidence reasonably
satisfactory to Lender (which shall include a legal non-consolidation opinion
reasonably acceptable to Lender and the Rating Agencies) that the single purpose
nature and bankruptcy remoteness of the Borrowers, the Guarantor, and SBA
Holdings (and their members and general partners, as applicable) following such
Transfer or Transfers will be the same as prior to such Transfer or Transfers
and (y) a Rating Agency Confirmation (and during a Special Servicing Period,
Servicer consent).

(C) Any transfer or issuance of stock of SBA Parent, or the issuance of
additional capital stock of SBA Parent (including common or preferred shares).

Section 11.3 Defeasance. At any time prior to the Anticipated Repayment Date for
any Component then outstanding, the Borrowers may defease all Components of the
Loan at any time, as of the last day of an Interest Accrual Period, in
accordance with the following provisions:

(A) Lender shall have received from the Borrowers not less than thirty
(30) days’ prior written notice specifying the date proposed for such defeasance
and the amount which is to be defeased (which amount must represent the
aggregate Component Principal Balance of all then outstanding Components of the
Loan).

(B) The Borrowers shall also pay to Lender all interest due through and
including the last day of the Interest Accrual Period during which such
defeasance is being made, together with any and all other amounts due and owing
pursuant to the terms of the Loan Documents, including, without limitation, then
outstanding Administrative Fees and any costs incurred in connection with a
defeasance.

(C) No Event of Default shall have occurred and be continuing.

(D) The Borrowers shall (i) deliver Federal Obligations sufficient to make the
Scheduled Defeasance Payments to Lender and (ii) deliver to Lender (1) a
security agreement, in

 

-83-



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to Lender, creating a first priority
lien on the Federal Obligations purchased by Borrowers in accordance with the
terms of this Section 11.3 (the “Security Agreement”); (2) an Officer’s
Certificate certifying that the requirements set forth in this Section 11.3 have
been satisfied; (3) an opinion of counsel for the Borrowers in form and
substance reasonably satisfactory to Lender stating, among other things, that
Lender has a first priority perfected security interest in the Federal
Obligations; (4) a certificate, in form and substance reasonably satisfactory to
Lender from an independent certified public accountant confirming that the
requirements of Section 11.3(B) and (D)(i) have been satisfied; and (5) such
other certificates, documents, opinions or instruments as Lender may reasonably
request.

(E) Lender shall have received a Rating Agency Confirmation.

(F) If the Borrowers will continue to own any assets other than the Federal
Obligations delivered to Lender, the Borrowers shall establish or designate a
special-purpose bankruptcy-remote successor entity reasonably acceptable to
Lender (the “Successor Borrowers”), with respect to which a substantive
nonconsolidation opinion satisfactory to Lender has been delivered to Lender and
the Borrowers shall transfer and assign to the Successor Borrowers all
obligations, rights and duties under the Notes and the Security Agreement,
together with the pledged Federal Obligations. The Successor Borrowers shall
assume the obligations of the Borrowers under the Notes and the Security
Agreement and the Borrowers shall be relieved of their obligations hereunder and
thereunder. The Borrowers shall pay Ten and No/100 Dollars ($10.00) to the
Successor Borrowers as consideration for assuming such Borrowers obligations.

(G) The Borrower shall deliver an opinion of counsel to the effect that the
defeasance will not constitute a “significant modification” of the Loan or a
“deemed exchange” of the Notes under section 1001 of the IRC.

Section 11.4 Release of Sites.

(A) Defeasance; Prepayments with Loss Proceeds. If (x) the Borrowers defease all
Components pursuant to Section 11.3 hereof or (y) a prepayment is made pursuant
to Section 5.5(C) hereof, Lender shall, promptly upon satisfaction of all the
following terms and conditions execute, acknowledge and deliver to the Borrowers
a release of the applicable Loan Documents with respect to the Sites, in the
case of a defeasance, or the Sites to be released pursuant to such prepayment
with Loss Proceeds, in the case of a prepayment, in recordable form with respect
to the Sites or the applicable Site, for such Release:

(i) In the event of a prepayment of the Loan in part, but not in whole with Loss
Proceeds, Lender shall have received payment of all then outstanding
Administrative Fees together with the Release Price on the date proposed for
such prepayment, which (to the extent not applied to satisfy Administrative
Fees) shall be applied in accordance with Section 2.4(A).

(ii) Except for prepayments which are made contemporaneously with the
application of Loss Proceeds towards the payment of the Loan where such Loss
Proceeds constitute at least fifty percent (50%) of the Release Price, Lender
shall have received from

 

-84-



--------------------------------------------------------------------------------

the Borrowers evidence in form and substance satisfactory to Lender that
(1) following such release, the percentage of Operating Revenues from the
remaining Sites represented by telephony tenants and non-telephony investment
grade tenants (taken together) is 90% or greater, (2) if any of the remaining
Sites are subject to a Ground Lease, such Ground Leases will have an average
remaining term (including all available extensions) of not less than the average
remaining term of Sites subject to Ground Leases prior to such Release
(excluding any Ground Leases of an original term of 90 years or greater in
duration), (3) the Maintenance Capital Expenditures for the remaining Sites
(taken together and averaged on a per site basis) are not materially greater
than the Maintenance Capital Expenditures for the Sites (taken together and
averaged on a per site basis) prior to such Release, and (4) after giving effect
to the Release, the Debt Service Coverage Ratio is at least equal to the Debt
Service Coverage Ratio as of the date immediately preceding the Release, unless,
in each case, the Borrowers shall have delivered Rating Agency Confirmation. The
foregoing statements, calculations, and information shall be accompanied by an
Officer’s Certificate stating that the statements, calculations and information
comprising such evidence are true, correct and complete in all respects.

(iii) The Borrowers shall, at their sole expense, prepare any and all documents
and instruments necessary to effect the Release, all of which shall be subject
to the reasonable approval of Lender, and the Borrowers shall pay all costs
reasonably incurred by Lender (including, but not limited to, reasonable
attorneys’ fees and disbursements, title search costs or endorsement premiums)
in connection with the review, execution and delivery of the Release.

(iv) No Event of Default has occurred and is continuing, unless the proposed
Release will cure such Event of Default.

(B) Site Dispositions. The Borrowers shall be permitted, without Lender’s
consent, to sell or dispose (x) prior to the second anniversary of the Closing
Date, Sites having an Allocated Loan Amount of up to $10,000,000 which are
deemed necessary in accordance with prudent business practices, (y) on or after
the second anniversary of the Closing Date, any Sites which are deemed necessary
in accordance with prudent business practices, and (z) any Sites in order to
cure a breach of any representation, warranty or other Default with respect to
such Site, and Lender shall, promptly upon satisfaction of all the following
terms and conditions execute, acknowledge and deliver to the Borrowers a Release
for the applicable Site provided that, together with the payment of all then
outstanding Administrative Fees, the Borrowers prepay the Loan in an amount
equal to the Release Price on the date proposed for such sale or disposition,
together with any Yield Maintenance due on a prepayment made on such date
required by Section 2.6. Such prepayment (to the extent not applied to satisfy
Administrative Fees) shall be applied in the manner provided in Section 2.6(A).
The following additional conditions must also be satisfied:

(i) The Borrowers provide written notice to Lender of such disposition not later
than thirty (30) days prior to such sale.

 

-85-



--------------------------------------------------------------------------------

(ii) Together with such notice the Borrowers provide supporting information
reasonably acceptable to Lender that following such sale the DSCR will be equal
to or greater than the DSCR immediately prior to such sale.

(iii) If the aggregate Allocated Loan Amount of (x) each such Site for which a
sale has occurred under this Section 11.4(B), and (y) the Site for which a sale
is proposed is greater than five percent (5%) of the aggregate original
Component Principal Balances of all Components of the Loan then outstanding, the
Borrowers have delivered a Rating Agency Confirmation.

(iv) Following such sale such Site is not held by any Affiliate of the Borrowers
(unless such sale is effectuated to cure a Default, in which event the Sites so
sold may be owned by an Affiliate of the Borrowers).

(v) If the proposed sale is during a Special Servicing Period, the Servicer
approves of such sale.

(vi) The Borrowers shall, at their sole expense, prepare any and all documents
and instruments necessary to effect such disposition, all of which shall be
subject to the reasonable approval of Lender, and the Borrowers shall pay all
costs reasonably incurred by Lender (including, but not limited to, reasonable
attorneys’ fees and disbursements, title search costs or endorsement premiums)
in connection with the review, execution and delivery of such disposition.

In connection with any disposition permitted pursuant to the terms of this
Section 11.4(B), the Borrowers may sell any Other Company Collateral associated
with the applicable Mortgaged Site and no longer required in connection with the
operation of the Borrower’s business, and the net proceeds of sale (after
reasonable and customary expenses and payment of any then outstanding
Administrative Fees) of any Mortgaged Site and Other Company Collateral pursuant
to the terms of this Section 11.4 shall be deemed “Receipts” for all intents and
purposes under Loan Agreement and shall be applied in accordance with the terms
of the Cash Management Agreement.

(C) Payment in Full of Components of the Loan Having the Same Numerical
Designation. In connection with the payment in full of the Component Principal
Balance of the Components of the Mortgage Loan having the same numerical
designation, the Borrowers may sell or dispose of Sites selected by the
Borrowers, upon satisfaction of the following conditions:

(i) Lender shall have received from the Borrowers evidence in form and substance
satisfactory to Lender that (1) following such release, the percentage of
Operating Revenues from the remaining Sites represented by telephony tenants and
non-telephony investment grade tenants (taken together) is 90% or greater,
(2) if any of the remaining Sites are subject to a Ground Lease, such Ground
Leases will have an average remaining term (including all available extensions)
of not less than the average remaining term of Sites (including all available
extensions) subject to Ground Leases prior to such Release (in both cases,
excluding any Ground Leases of an original term of 90 years or greater in
duration),

 

-86-



--------------------------------------------------------------------------------

(3) the Maintenance Capital Expenditures for the remaining Sites (taken together
and averaged on a per site basis) are not materially greater than the
Maintenance Capital Expenditures for the Sites (taken together and averaged on a
per site basis) prior to such Release, and (4) after giving effect to the
Release, the Debt Service Coverage Ratio is at least equal to the Debt Service
Coverage Ratio as of the date immediately preceding the Release, or, in each
case, the Borrowers shall have delivered Rating Agency Confirmation.

(ii) No Event of Default has occurred and is continuing and no Amortization
Period that commenced as the result of the occurrence of an event described in
clause (i) of the definition thereof is continuing.

(iii) If a Special Servicing Period is in effect, Servicer consent has been
obtained.

(iv) if any Components will remain outstanding after giving effect to such
prepayment, the Borrowers shall have delivered Rating Agency Confirmation to the
Lender.

(v) Lender shall have received payment of all then outstanding Administrative
Fees.

(vi) The Borrowers shall, at their sole expense, prepare any and all documents
and instruments necessary to effect the Release, all of which shall be subject
to the reasonable approval of Lender, and the Borrowers shall pay all costs
reasonably incurred by Lender (including, but not limited to, reasonable
attorneys’ fees and disbursements, title search costs or endorsement premiums)
in connection with the review, execution and delivery of the Release.

(vii) On or prior to the date of the proposed Release, the Borrowers shall
deliver an Officer’s Certificate dated as of the date of the proposed Release
certifying that the requirements set forth in this Section 11.4(C) have been
satisfied and that the foregoing statements, calculations, and information shall
be accompanied by an Officer’s Certificate stating that the statements,
calculations and information comprising such evidence are true, correct and
complete in all respects.

(viii) Upon the satisfaction of the foregoing conditions precedent, as
reasonably determined by Lender, Lender shall execute, acknowledge and deliver
to the Borrowers a Release with respect to such Sites.

(D) Release of Borrower upon Release of Sites. Upon the Release of all Sites of
any Borrower pursuant to this Section 11.4, such Borrower may released and
discharged from all Obligations under the Loan Documents and the Notes (a
“Borrower Release”), with Rating Agency Confirmation and the consent of the
Lender (such determination to be made by the Servicer in accordance with the
Servicing Standard).

Section 11.5 Substitution of a Mortgaged Site. (A) Subject to the terms and
conditions set forth in this Section 11.5, the Borrowers shall have the right to
obtain a release of the lien of the applicable Deed of Trust (and the related
Loan Documents) encumbering one or more Mortgaged Sites and dispose of such
Mortgaged Sites (for purposes of this section only, hereinafter referred to as,
the “Substituted Sites”) by (i) substituting therefor one or more

 

-87-



--------------------------------------------------------------------------------

properties of like kind and quality (which shall include, among other things,
the geographic diversity of the Substituted Sites and markets and submarkets
with, among other similarities, similar demographics, populations, absorption
trends, accessibility and visibility) or (ii), with respect to any of the Ground
Lease Sites, subjecting the applicable Borrower’s interest in such Ground Lease
Site to the lien of a security instrument in favor of Lender as security for the
Loan (individually, a “Replacement Site” and, collectively, the “Replacement
Sites”). In addition, any such substitution (each, a “Substitution”) shall be
subject, in each case, to the satisfaction of the following conditions
precedent:

(A) No Amortization Period or Event of Default shall have occurred and be
continuing, unless the release of the Substituted Site will cure such Event of
Default.

(B) The Borrowers shall have given Lender at least forty five (45) days prior
written notice of its election to seek a Substitution.

(C) Lender shall have received a copy of the instrument conveying to the
applicable Borrower the transferred interests and, if such instrument creates a
leasehold interest or an easement interest in favor of the Borrowers, such
instrument shall be reasonably satisfactory to Lender, contain such Lender
protections as are contained in similar instruments accepted by Lender at
Closing, and is accompanied by an estoppel or similar instrument reasonably
satisfactory to Lender.

(D) The Borrowers shall have executed, acknowledged and delivered to Lender
(i) a mortgage, a deed of trust, or a deed to secure debt, as applicable, with
respect to the Replacement Sites, so as to effectively create upon recording and
filing valid and enforceable liens upon the Replacement Sites, of first
priority, in favor of Lender (or such other trustee as may be desired under
local law), subject only to the Permitted Encumbrances, (ii) an environmental
indemnity with respect to the Replacement Sites, (iii) written confirmation from
SBA Holdings and the Guarantor regarding such Substitution, (iv) modifications
to the Loan Documents as Lender deems desirable to properly reflect the
Substitution, and (v) such other documents and agreements as reasonably
requested to evidence the Substitution. The security instrument and
environmental indemnity shall be in the same form and substance as the
counterparts of such documents executed and delivered with respect to the
Substituted Sites, subject to modifications reflecting the Replacement Sites as
the property that is the subject of such documents and such modifications
reflecting the laws of the State in which the Replacement Sites are located.

(E) Lender shall have received (i) a title insurance policy (or a marked, signed
and predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the lien of the security instrument encumbering
the Replacement Sites, issued by the Title Company and dated as of the date of
the Substitution, and (ii) reasonably requested endorsements to the title
policies delivered to Lender in connection with the Deeds of Trust to reflect
the Substitution. Lender also shall have received copies of paid receipts
showing that all premiums in respect of such endorsements and title insurance
policies have been paid.

 

-88-



--------------------------------------------------------------------------------

(F) The Borrowers shall deliver or cause to be delivered to Lender resolutions,
if any are required, authorizing the Substitution and any actions taken in
connection with such Substitution.

(G) Lender shall have received such opinions as may be reasonably requested with
respect to the Loan Documents delivered with respect to the Replacement Sites,
the Borrower’s qualification, and authorization substantially in the form
delivered at Closing, together with an update of the insolvency opinion
delivered at the Closing indicating that the Substitution does not affect the
opinions set forth therein, and an opinion of counsel stating that the
Substitution does not constitute a “significant modification” of the Loan or
“deemed exchange” of the Notes under Section 1001 of the IRC.

(H) The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys fees and disbursements) in connection with the
Substitution and the Borrowers shall have paid all Rating Agency fees, recording
charges, filing fees, taxes or other expenses (including, without limitation,
mortgage and intangibles taxes and documentary stamp taxes) payable in
connection with the Substitution.

(I) Lender shall have received a new or refreshed ASTM compliant Phase I
environmental report prepared by a consultant reasonably acceptable to Lender on
the Replacement Site, together with a Phase II environment assessment report (if
any database search Phase I environmental report reveals any condition that in
Lender’s reasonable judgment warrants such a report) which concludes that any
such Replacement Site does not contain any Hazardous Materials (except for
cleaning and other products used in connection with the routine maintenance or
repair of the subject property) and is not in material violation of any
Environmental Laws.

(J) Lender shall have received a physical conditions report with respect to the
Replacement Sites from a nationally recognized structural consultant approved by
Lender in a form recognized and approved by Lender prior to such release and
Substitution stating that the Replacement Sites and its use comply in all
material respects with applicable legal requirements of the Governmental
Authorities customarily provided in such reports and that the Replacement Sites
is in good condition and repair and free of damage or waste.

(K) If (1) the aggregate Allocated Loan Amount of all Substituted Sites and
Substituted Other Pledged Sites during any calendar year exceeds five percent
(5%) of the monthly average of the Principal Amount of the Loan for such
calendar year (with any excess limit permitted to be carried over into
subsequent years, subject to an aggregate limit of 25% of the monthly average of
the principal amount of the Loan for the previous five (5) year period, provided
that, if the date of determination is less than five years from the Closing
Date, such calculation shall be based on the monthly average of the principal
amount of the Loan for the period from the Closing Date to the previous calendar
month), (2) the percentage of Operating Revenues from the applicable Replacement
Sites represented by telephony tenants and non-telephony investment grade
tenants (taken together) is not 90% or greater, (3) the Substitute Sites will be
subject to a Ground Lease with a term (including all available extensions) of
less than the average remaining term of all other Sites subject to Ground Leases
(excluding any Ground

 

89



--------------------------------------------------------------------------------

Leases of an original term of 90 years or greater in duration), (4) the weighted
average remaining term of the Leases with respect to the Replacement Sites is
not equal to or longer than the weighted average remaining term of the Leases
with respect to all other Sites, (5) the Maintenance Capital Expenditures for
the Replacement Sites (taken together and averaged on a per site basis) are
materially greater than the Maintenance Capital Expenditures for the Substituted
Sites, (6) after giving effect to the Substitution, the Debt Service Coverage
Ratio of the Loan is not at least equal to the Debt Service Coverage Ratio of
the Loan as of the date immediately preceding the Substitution or (7) the
aggregate value of the Replacement Sites, as established by the Borrowers to the
reasonable satisfaction of Lender, shall not be at least equal to the aggregate
value of the Substituted Sites as of the date immediately preceding the
Substitution (such valuation to be performed in a manner consistent with
industry standards for the valuation of tower Sites), the Borrowers shall have
delivered Rating Agency Confirmation.

(L) On or prior to the date of Substitution, the Borrowers shall deliver an
Officer’s Certificate dated as of the date of Substitution certifying that the
requirements set forth in this Section 11.5 have been satisfied and remaking the
representations and warranties set forth in Sections 4.5 through 4.8,
Section 4.25(A) (if a Substituted Site is a Ground Lease Site) and 4.26 (if a
Substituted Site is an Easement Site) with respect to the Substituted Site as of
that date.

(M) Immediately following such Substitution, the Substituted Sites will be owned
by a Person other than the Borrowers or any of their Affiliates (unless such
Substitution is effectuated to cure a Default, in which event the Substituted
Sites may be owned by an Affiliate of the Borrowers).

(N) If during a Special Servicing Period, the Servicer consents to such
Substitution.

(O) Upon the satisfaction of the foregoing conditions precedent, as reasonably
determined by Lender, (i) Lender will release its lien from the Substituted
Sites, (ii) the Replacement Sites shall be deemed to be “Mortgaged Sites”
hereunder, (iii) all references herein to the Deeds of Trust shall include the
applicable security instrument encumbering the Replacement Sites, and (iv) the
applicable Allocated Loan Amount with respect to the Substituted Sites shall be
deemed to be the Allocated Loan Amount with respect to the Replacement Sites for
all purposes hereunder.

Section 11.6 Substitution of Other Pledged Sites. Subject to the terms and
conditions set forth in this Section 11.6, the Borrowers shall have the right to
transfer Other Pledged Sites (for purposes of this section only, hereinafter
referred to as, the “Substituted Other Pledged Site”) by substituting therefor
one or more properties of like kind and quality (which shall include, among
other things, the geographic diversity of the Substituted Other Pledged Site and
markets and submarkets with, among other similarities, similar demographics,
populations, absorption trends, accessibility and visibility) (individually, a
“Replacement Other Pledged Site” and collectively, the “Replacement Other
Pledged Sites”). In addition, any such substitution (each an “Other Pledged Site
Substitution”) shall be subject, in each case, to the satisfaction of the
following conditions precedent:

(A) No Amortization Period or Event of Default shall have occurred and be
continuing, unless the release of the Substituted Other Pledged Site will cure
such Event of Default.

 

-90-



--------------------------------------------------------------------------------

(B) The Borrowers shall have given Lender at least forty-five (45) days prior
written notice of its election to seek an Other Pledged Site Substitution.

(C) Lender shall have received a copy of the instrument conveying to the
applicable Borrower the transferred interests.

(D) The Borrowers shall deliver or cause to be delivered to Lender resolutions,
if any are required, authorizing the Other Pledged Site Substitution and any
actions taken in connection with such Other Pledged Site Substitution.

(E) The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys fees and disbursements) in connection with the
Other Pledged Site Substitution.

(F) Lender shall have received a new or refreshed ASTM compliant Phase I
environmental report prepared by a consultant reasonably acceptable to Lender on
Replacement Other Pledged Site (if any database search Phase I environmental
report reveals any condition that in Lender’s reasonable judgment warrants such
a report) which concludes that the subject property does not contain any
Hazardous Materials (except for cleaning and other products used in connection
with the routine maintenance or repair of the subject property) and is not in
material violation of any Environmental Laws.

(G) Lender shall have received a physical conditions report with respect to the
Replacement Other Pledged Site from a nationally recognized structural
consultant approved by Lender in a form recognized and approved by Lender prior
to such release and Other Pledged Site Substitution stating that the Replacement
Other Pledged Site and its use comply in all material respects with applicable
legal requirements of the Governmental Authorities customarily provided in such
reports and that the Replacement Other Pledged Site is in good condition and
repair and free of damage or waste.

(H) On or prior to the date of the Other Pledged Site Substitution, the
Borrowers shall deliver an Officer’s Certificate dated as of the date of Other
Pledged Site Substitution certifying that the requirements set forth in this
Section 11.6 have been satisfied.

(I) On or prior to the date of the Other Pledged Site Substitution, the
Borrowers shall deliver an opinion of counsel stating that the Other Pledged
Site Substitution does not constitute a “significant modification” of the Loan
or “deemed exchange” of the Notes under Section 1001 of the IRC.

(J) If (1) the aggregate Allocated Loan Amount of all Substituted Other Pledged
Sites and Substituted Sites during any calendar year exceeds five percent
(5%) of the monthly average of the Principal Amount of the Loan for such
calendar year (with any excess limit permitted to be carried over into
subsequent years, subject to an aggregate limit of 25% of the monthly average of
the principal amount of the Loan for the previous five (5) year period,

 

-91-



--------------------------------------------------------------------------------

provided that, if the date of determination is less than five years from the
Closing Date, such calculation shall be based on the monthly average of the
principal amount of the Loan for the period from the Closing Date to the
previous calendar month), (2) the percentage of Operating Revenues from the
applicable Replacement Other Pledged Site represented by telephony tenants and
non-telephony investment grade tenants (taken together) is not 90% or greater,
(3) the Substituted Other Pledged Site will be subject to a Ground Lease with a
term (including all available extensions) of less than the average remaining
term of all other Sites subject to Ground Leases (excluding any Ground Leases of
an original term of 90 years or greater in duration), (4) the weighted average
remaining term of the Leases with respect to the Replacement Other Pledged Sites
is not equal to or longer than the weighted average remaining term of the Leases
with respect to all other Sites, (5) the Maintenance Capital Expenditures for
the Replacement Other Pledged Sites (taken together and averaged on a per site
basis) are materially greater than the Maintenance Capital Expenditures for the
Substituted Other Pledged Site, (6) after giving effect to the Substitution, the
Debt Service Coverage Ratio of the Loan is not at least equal to the Debt
Service Coverage Ratio of the Loan as of the date immediately preceding the
Substitution, or (7) the aggregate value of the Replacement Other Pledged Site,
as established by the Borrowers to the reasonable satisfaction of Lender, shall
not be at least equal to the aggregate value of the Substituted Other Pledged
Site as of the date immediately preceding the Other Pledged Site Substitution
(such valuation to be performed in a manner consistent with industry standards
for the valuation of tower Sites), the Borrowers shall have delivered Rating
Agency Confirmation.

(K) Immediately following such Other Pledged Site Substitution, the Substituted
Other Pledged Site will be owned by a Person other than the Borrowers or any of
their Affiliates (unless such Other Pledged Site Substitution is effectuated to
cure a Default, in which event the Substituted Other Pledged Site may be owned
by an Affiliate of the Borrowers).

(L) If during a Special Servicing Period, the Servicer consents to such
Substitution.

(M) Lender shall have received a title insurance policy (or a marked, signed and
predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the Borrower’s interest in the Replacement Other
Pledged Site for an amount equal to the aggregate Allocated Loan Amount of the
Replacement Other Pledged Site, issued by the Title Company and dated as of the
date of the Substitution, provided that a title insurance policy which is
substantially similar in form and substance to the title policies in respect of
the Substituted Other Pledged Site shall be satisfactory to the Lender, and not
require additional endorsements. Lender also shall have received copies of paid
receipts showing that all premiums in respect of such title insurance policies
have been paid.

(N) Upon the satisfaction of the foregoing conditions precedent, as reasonably
determined by Lender, the Replacement Other Pledged Site shall be deemed to be
an “Other Pledged Site” hereunder.

Section 11.7 Addition of an Additional Site or Additional Borrower Site. The
Borrowers may acquire interests in properties (including land and Improvements)
and related facilities or a subsidiary of the Guarantor that owns interests in
properties (including land

 

-92-



--------------------------------------------------------------------------------

and Improvements) and related facilities may become an Additional Borrower in
accordance with Section 2.3 (each, an “Addition”) subject, in each case, to the
satisfaction of the following conditions precedent:

(A) If the Addition is with respect to any Additional Site or Additional
Borrower Site that is to be a Mortgaged Site:

(i) No Event of Default, event that with the passage of time or the giving of
notice will become an Event of Default or Amortization Period, then exists, is
continuing, or would be caused by the Addition.

(ii) In the case of an Additional Site, Lender shall have received a copy of the
instrument conveying to the applicable Borrower the transferred interests and,
if such instrument creates a leasehold interest or an easement interest in favor
of the applicable Borrower, such instrument shall be reasonably satisfactory to
Lender, contain such Lender protections as are contained in similar instruments
accepted by Lender at the Closing, and is accompanied by an estoppel or similar
instrument reasonably satisfactory to Lender.

(iii) The Borrowers shall have executed, acknowledged and delivered to Lender
(a) a mortgage, a deed of trust, or a deed to secure debt, as applicable, with
respect to the Additional Sites or Additional Borrower Sites, so as to
effectively create upon recording and filing valid and enforceable liens upon
the Additional Sites or Additional Borrower Sites, as the case may be, of first
priority, in favor of Lender (or such other trustee as may be desired under
local law), subject only to the Permitted Encumbrances, (b) an environmental
indemnity with respect to the Additional Sites or Additional Borrower Sites,
(c) written confirmation from SBA Holdings and the Guarantor regarding such
Addition, and (d) modifications to the Loan Documents as Lender deems desirable
to properly reflect the Addition. The security instrument and environmental
indemnity shall be in the same form and substance as the counterparts of such
documents executed and delivered with respect to the Sites on the Closing Date,
subject to modifications reflecting the Additional Sites or Additional Borrower
Sites as the property that is the subject of such documents and such
modifications reflecting the laws of the State in which the Additional Sites or
Additional Borrower Sites are located.

(iv) The Borrowers shall have entered into a Loan Agreement Supplement with
respect to such Additional Sites or Additional Borrower Sites and shall have
(a) represented and warranted in such Loan Agreement Supplement with respect to
such Additional Sites or Additional Borrower Sites substantially to the effect
set forth in Sections 4.5 through 4.8, Section 4.25(A) (if any such Additional
Site or Additional Borrower Site is a Ground Lease Site) and 4.26 (if any such
Additional Site or Additional Borrower Site is an Easement Site) and (b) agreed
that they will deliver to and deposit with, or cause to be delivered to and
deposited with, the Servicer such documents and agreements as reasonably
requested to evidence the Addition or are required to be delivered by the
Borrowers pursuant to Section 2.01 of the Trust Agreement (or, if any of the
foregoing items are not in the actual possession of the Borrowers, as soon as
reasonably practical, but in any event within 90 days after the date of the
Addition).

 

-93-



--------------------------------------------------------------------------------

(v) Lender shall have received (a) a title insurance policy (or a marked, signed
and predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the lien of the security instrument encumbering
the Additional Sites or Additional Borrower Sites for an amount equal to the
aggregate Allocated Loan Amount of such Additional Sites or Additional Borrower
Sites, issued by the Title Company and dated as of the date of the Addition, and
(b) reasonably requested endorsements to the title policies delivered to Lender
in connection with the Deeds of Trust to reflect the Addition, provided that a
title insurance policy which is similar in form and substance to the title
insurance policies in respect of the Mortgaged Sites delivered on the Closing
Date shall be satisfactory to the Lender, and not require additional
endorsements. Lender also shall have received copies of paid receipts showing
that all premiums in respect of such endorsements and title insurance policies
have been paid.

(vi) The Borrowers shall deliver or cause to be delivered to Lender resolutions,
if any are required, authorizing the Addition and any actions taken in
connection with such Addition.

(vii) Lender shall have received such opinions as may be reasonably requested
with respect to the Loan Documents delivered with respect to the Addition, the
Borrower’s qualification, and authorization substantially in the form delivered
at Closing, together with an update of the bankruptcy opinion delivered at the
Closing indicating that the Addition does not affect the opinions set forth
therein, and an opinion of counsel stating that the Addition does not constitute
a “significant modification” of the Loan or “deemed exchange” of the Notes under
Section 1001 of the IRC.

(viii) The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
Addition and the Borrowers shall have paid all Rating Agency fees, recording
charges, filing fees, taxes or other expenses (including, without limitation,
mortgage and intangibles taxes and documentary stamp taxes) payable in
connection with the Addition.

(ix) Lender shall have received a new or refreshed ASTM compliant Phase I
environmental report prepared by a consultant reasonably acceptable to Lender on
the Additional Sites or Additional Borrower Sites, as the case may be, together
with a Phase II environment assessment report (if any database search Phase I
environmental report reveals any condition that in Lender’s reasonable judgment
warrants such a report) which concludes that any such Additional Sites or
Additional Borrower Sites, as the case may be, do not contain any Hazardous
Materials (except for cleaning and other products used in connection with the
routine maintenance or repair of the subject property) and are not in material
violation of any Environmental Laws.

(x) [Reserved].

(xi) On or prior to the date of the Addition, the Borrowers shall deliver an
Officer’s Certificate dated as of the date of Addition certifying that the
requirements set forth in this Section 11.7(A) have been satisfied.

(xii) If during a Special Servicing Period, the Servicer consents to such
Addition.

 

-94-



--------------------------------------------------------------------------------

Upon the satisfaction of the foregoing conditions precedent, as reasonably
determined by Lender, (a) the Additional Sites or Additional Borrower Sites
shall be deemed to be “Mortgaged Sites” hereunder and (b) all references herein
to the Deeds of Trust shall include the applicable security instrument
encumbering the Additional Sites or Additional Borrower Sites, as the case may
be.

(B) If the Addition is with respect to any Additional Site or Additional
Borrower Site that is to be an Other Pledged Site:

(i) No Event of Default, event that with the passage of time or the giving of
notice will become an Event of Default or Amortization Period then exists or
would be caused by the Addition.

(ii) In the case of an Additional Site, Lender shall have received a copy of the
instrument conveying to the applicable Borrower the transferred interests and,
if such instrument creates a leasehold interest or an easement interest in favor
of the applicable Borrower, such instrument shall be reasonably satisfactory to
Lender, contain such Lender protections as are contained in similar instruments
accepted by Lender at the Closing, and is accompanied by an estoppel or similar
instrument reasonably satisfactory to Lender.

(iii) The Borrowers shall have executed and delivered to Lender (a) an
environmental indemnity with respect to the Additional Sites or Additional
Borrower Sites, (b) written confirmation from SBA Holdings and the Guarantor
regarding such Addition and (c) modifications to the Loan Documents as Lender
deems desirable to properly reflect the Addition. The environmental indemnity
shall be in the same form and substance as the environmental indemnity executed
and delivered with respect to the Sites on the Closing Date, subject to
modifications reflecting the Additional Sites or Additional Borrower Sites as
the property that is the subject of such agreement.

(iv) The Borrowers shall have entered into a Loan Agreement Supplement with
respect to such Additional Sites or Additional Borrower Sites and shall have
(a) represented and warranted in such Loan Agreement Supplement with respect to
such Additional Sites or Additional Borrower Sites substantially to the effect
set forth in Sections 4.5 through 4.8, Section 4.25(A) (if any such Additional
Site or Additional Borrower Site is a Ground Lease Site) and 4.26 (if any such
Additional Site or Additional Borrower Site is an Easement Site) and (b) agreed
that they will deliver to and deposit with, or cause to be delivered to and
deposited with, the Servicer such documents and agreements reasonably requested
to evidence the Addition or are required to be delivered by the Borrowers
pursuant to Section 2.01 of the Trust Agreement (or, if any of the foregoing
items are not in the actual possession of the Borrowers, as soon as reasonably
practical, but in any event within 90 days after the date of the Addition).

(v) The Borrowers shall deliver or cause to be delivered to Lender resolutions,
if any are required, authorizing the Addition and any actions taken in
connection with such Addition.

 

-95-



--------------------------------------------------------------------------------

(vi) The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys fees and disbursements) in connection with the
Addition.

(vii) Lender shall have received a title insurance policy (or a marked, signed
and predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the Borrower’s or Additional Borrower’s interest
in the Additional Sites or Additional Borrower Sites for an amount equal to the
aggregate Allocated Loan Amount of such Additional Sites or Additional Borrower
Sites, issued by the Title Company and dated as of the date of the Addition,
provided that a title insurance policy which is similar in form and substance to
the title insurance policies in respect of the Other Pledged Sites delivered on
the Closing Date shall be satisfactory to the Lender, and not require additional
endorsements. Lender also shall have received copies of paid receipts showing
that all premiums in respect of such title insurance policies have been paid.

(viii) Lender shall have received a new or refreshed ASTM compliant Phase I
environmental report prepared by a consultant reasonably acceptable to Lender on
the Additional Sites or Additional Borrower Sites, as the case may be, together
with a Phase II environment assessment report (if any database search Phase I
environmental report reveals any condition that in Lender’s reasonable judgment
warrants such a report) which concludes that any such Additional Sites or
Additional Borrower Sites, as the case may be, do not contain any Hazardous
Materials (except for cleaning and other products used in connection with the
routine maintenance or repair of the subject property) and are not in material
violation of any Environmental Laws.

(ix) [Reserved]

(x) On or prior to the date of the Addition, the Borrowers shall deliver an
Officer’s Certificate dated as of the date of the Addition certifying that the
requirements set forth in this Section 11.7(B) have been satisfied.

(xi) Lender shall have received such opinions as may be reasonably requested
with respect to the Loan Documents delivered with respect to the Addition, the
Borrower’s qualification, and authorization substantially in the form delivered
at Closing, together with an update of the insolvency opinion delivered at the
Closing indicating that the Addition does not affect the opinions set forth
therein, and an opinion of counsel stating that the Addition does not constitute
a “significant modification” of the Loan or “deemed exchange” of the Notes under
Section 1001 of the IRC.

(xii) If during a Special Servicing Period, the Servicer consents to such
Addition.

Upon the satisfaction of the foregoing conditions precedent, as reasonably
determined by Lender, the Additional Site or Additional Borrower Site shall be
deemed to be an “Other Pledged Site” hereunder.

Section 11.8 Determination of Allocated Loan Amounts. On or prior to each
Allocated Loan Amount Determination Date, the Lender shall determine the
Allocated Loan Amount for each Site in accordance with the provisions set forth
on Exhibit A using the

 

-96-



--------------------------------------------------------------------------------

Annualized Run Rate Net Cash Flow for each Site and total Annualized Run Rate
Net Cash Flow for all Sites most recently provided to the Lender by the Manager
and which are as of a date which is no more than 120 days prior to such
Allocated Loan Amount Determination Date.

ARTICLE XII

RECOURSE; LIMITATIONS ON RECOURSE

Section 12.1 Limitations on Recourse. Subject to the provisions of this Article,
and notwithstanding any provision of the Loan Documents other than this Article,
the personal liability of the Borrowers (but not that of Guarantor and SBA
Holdings, which each shall remain fully liable under the Guaranty to which it is
a party) to pay any and all Obligations including but not limited to the
principal of and interest on the debt evidenced by the Notes and any other
agreement evidencing the Borrowers’ obligations under the Notes shall be limited
to (i) the Sites, (ii) the rents, profits, issues, products and income of the
Sites, received or collected by or on behalf of the Borrowers or any Borrower
Party after an Event of Default, and (iii) any other Collateral.

Notwithstanding anything to the contrary in this Loan Agreement, the Deeds of
Trust or any of the Loan Documents, Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim for the full amount of
the Obligations secured by the Deeds of Trust or to require that all collateral
shall continue to secure all of the Obligations owing to Lender in accordance
with the Loan Documents.

Section 12.2 Partial Recourse. Notwithstanding Section 12.1, the Borrowers (but,
other than SBA Holdings and Guarantor, not their members, partners, employees,
shareholders, agents, directors or officers (the “Exculpated Parties”)) shall be
personally liable to the extent of any liability, loss, damage, cost or expense
(including, without limitation, attorneys’ fees and expenses) suffered or
incurred by Lender resulting from any and all of the following: (i) fraud of any
of the Borrowers; (ii) any material misrepresentation made by the Borrowers in
this Loan Agreement or any other Loan Document; (iii) insurance proceeds,
condemnation awards, or other sums or payments attributable to the Sites that
are not applied in accordance with the provisions of the Loan Documents;
(iv) all Receipts of the Sites received by or on behalf of the Borrowers or any
Borrower Party or Manager and not deposited into the Deposit Account in
accordance with Article VII and the Cash Management Agreement; (v) failure to
turn over to Lender, after an Event of Default, or misappropriation of any
tenant security deposits or rents collected in advance (other than by Lender or
Servicer); (vi) failure to notify Lender of any change in the jurisdiction of
organization or principal place of business of any of the Borrower Parties or of
any change in the name of any of the Borrowers or if any of the Borrower Parties
take any other action which could make the information set forth in the
Financing Statements relating to the Loan materially misleading; (vii) failure
by the Borrowers to comply with the covenants, obligations, liabilities,
warranties and representations contained in the Environmental Indemnity or
otherwise pertaining to environmental matters; (viii) material waste; (ix) any
uncured default under Section 11.1; and (x) any material uncured default under
Article IX.

 

-97-



--------------------------------------------------------------------------------

Section 12.3 Miscellaneous. No provision of this Article shall (i) affect the
enforcement of the Environmental Indemnity, the Guaranty or any guaranty or
similar agreement executed in connection with the Loan, (ii) release or reduce
the debt evidenced by the Notes, (iii) impair the lien of any of the Deeds of
Trust or any other security document, (iv) impair the rights of Lender to
enforce any provisions of the Loan Documents, or (v) limit Lender’s ability to
obtain a deficiency judgment or judgment on the Notes or otherwise against any
Borrower Party but not any Exculpated Party to the extent necessary to obtain
any amount for which such Borrower Party may be liable in accordance with this
Article or any other Loan Document.

ARTICLE XIII

WAIVERS OF DEFENSES OF GUARANTORS AND SURETIES

Section 13.1 Waivers. To the extent that any of the Borrowers (in this Article,
a “Waiving Party”) is deemed for any reason to be a guarantor or surety of or
for any other Borrower Party or Affiliate or to have rights or obligations in
the nature of the rights or obligations of a guarantor or surety (whether by
reason of execution of a guaranty, provision of security for the obligations of
another, or otherwise) then this Article shall apply. This Article shall not
affect the rights of the Waiving Party other than to waive or limit rights and
defenses that Waiving Party would have (i) in its capacity as a guarantor or
surety or (ii) in its capacity as one having rights or obligations in the nature
of a guarantor or surety.

Waiving Party hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of receivership or bankruptcy of any of the
other Borrower Parties, protest or notice with respect to any of the obligations
of any of the other Borrower Parties, setoffs and counterclaims and all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance, the benefits
of all statutes of limitation, and all other demands whatsoever (and shall not
require that the same be made on any of the other Borrower Parties as a
condition precedent to the obligations of Waiving Party), and covenants that the
Loan Documents will not be discharged, except by complete payment and
performance of the obligations evidenced and secured thereby, except only as
limited by the express contractual provisions of the Loan Documents. Waiving
Party further waives all notices that the principal amount, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of the obligations of any of the other Borrower Parties to Lender is due,
notices of any and all proceedings to collect from any of the other Borrower
Parties or any endorser or any other guarantor of all or any part of their
obligations, or from any other person or entity, and, to the extent permitted by
law, notices of exchange, sale, surrender or other handling of any security or
collateral given to Lender to secure payment of all or any part of the
obligations of any of the other Borrower Parties.

Except only to the extent provided otherwise in the express contractual
provisions of the Loan Documents, Waiving Party hereby agrees that all of its
obligations under the Loan Documents shall remain in full force and effect,
without defense, offset or counterclaim of any kind, notwithstanding that any
right of Waiving Party against any of the other Borrower Parties or defense of
Waiving Party against Lender may be impaired, destroyed, or otherwise affected
by reason of any action or inaction on the part of Lender. Waiving Party waives
all rights and defenses arising out of an election of remedies by the Lender,
even though that election of

 

-98-



--------------------------------------------------------------------------------

remedies, may have destroyed the Waiving Party’s rights of subrogation and
reimbursement against the other Borrower Parties.

Lender is hereby authorized, without notice or demand, from time to time, (a) to
renew, extend, accelerate or otherwise change the time for payment of, or other
terms relating to, all or any part of the obligations of any of the other
Borrower Parties; (b) to accept partial payments on all or any part of the
obligations of any of the other Borrower Parties; (c) to take and hold security
or collateral for the payment of all or any part of the obligations of any of
the other Borrower Parties; (d) to exchange, enforce, waive and release any such
security or collateral for such obligations; (e) to apply such security or
collateral and direct the order or manner of sale thereof as in its discretion
it may determine; and (f) to settle, release, exchange, enforce, waive,
compromise or collect or otherwise liquidate all or any part of such obligations
and any security or collateral for such obligations. Any of the foregoing may be
done in any manner, and Waiving Party agrees that the same shall not affect or
impair the obligations of Waiving Party under the Loan Documents.

Waiving Party hereby assumes responsibility for keeping itself informed of the
financial condition of all of the other Borrower Parties and any and all
endorsers and/or other guarantors of all or any part of the obligations of the
other Borrower Parties, and of all other circumstances bearing upon the risk of
nonpayment of such obligations, and Waiving Party hereby agrees that Lender
shall have no duty to advise Waiving Party of information known to it regarding
such condition or any such circumstances.

Waiving Party agrees that neither Lender nor any person or entity acting for or
on behalf of Lender shall be under any obligation to marshal any assets in favor
of Waiving Party or against or in payment of any or all of the obligations
secured hereby. Waiving Party further agrees that, to the extent that any of the
other Borrower Parties or any other guarantor of all or any part of the
obligations of the other Borrower Parties makes a payment or payments to Lender,
or Lender receives any proceeds of collateral for any of the obligations of the
other Borrower Parties, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid or refunded, then, to the extent of such payment or
repayment, the part of such obligations which has been paid, reduced or
satisfied by such amount shall be reinstated and continued in full force and
effect as of the time immediately preceding such initial payment, reduction or
satisfaction.

Waiving Party (i) shall have no right of subrogation with respect to the
obligations of the other Borrower Parties; (ii) waives any right to enforce any
remedy that Lender now has or may hereafter have against any of the other
Borrower Parties, any endorser or any guarantor of all or any part of such
obligations or any other person; and (iii) waives any benefit of, and any right
to participate in, any security or collateral given to Lender to secure the
payment or performance of all or any part of such obligations or any other
liability of the other parties to Lender.

Waiving Party agrees that any and all claims that it may have against any of the
other Borrower Parties, any endorser or any other guarantor of all or any part
of the obligations of the other Borrower Parties, or against any of their
respective properties, shall be subordinate and subject in right of payment to
the prior payment in full of all obligations secured hereby.

 

-99-



--------------------------------------------------------------------------------

Notwithstanding any right of any of the Waiving Party to ask, demand, sue for,
take or receive any payment from the other Borrower Parties, all rights, liens
and security interests of Waiving Party, whether now or hereafter arising and
howsoever existing, in any assets of any of the other Borrower Parties (whether
constituting part of the security or collateral given to Lender to secure
payment of all or any part of the obligations of the other Borrower Parties or
otherwise) shall be and hereby are subordinated to the rights of Lender in those
assets.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Expenses and Attorneys’ Fees. Whether or not the transactions
contemplated hereby shall be consummated, the Borrowers agree to promptly pay
all reasonable fees, costs and expenses incurred by Lender in connection with
any matters contemplated by or arising out of this Loan Agreement, including the
following, and all such fees, costs and expenses shall be part of the
Obligations, payable on demand: (A) reasonable fees, costs and expenses
(including reasonable attorneys’ fees, and other professionals retained by
Lender) incurred in connection with the examination, review, due diligence
investigation, documentation and closing of the financing arrangements evidenced
by the Loan Documents; (B) reasonable fees, costs and expenses (including
reasonable attorneys’ fees and other professionals retained by Lender) incurred
in connection with the administration of the Loan Documents and the Loan and any
amendments, modifications and waivers relating thereto; (C) reasonable fees,
costs and expenses (including reasonable attorneys’ fees) incurred in connection
with the review, documentation, negotiation, closing and administration of any
subordination or intercreditor agreements; (D) reasonable fees, costs and
expenses (including reasonable attorneys’ fees and fees of other professionals
retained by Lender) incurred in any action to enforce or interpret this Loan
Agreement or the other Loan Documents or to collect any payments due from the
Borrowers under this Loan Agreement, the Notes or any other Loan Document or
incurred in connection with any refinancing or restructuring of the credit
arrangements provided under this Loan Agreement, whether in the nature of a
“workout” or in connection with any insolvency or bankruptcy proceedings or
otherwise; and (E) any other Administrative Fees. Any costs and expenses due and
payable to Lender after the Closing Date may be paid to Lender pursuant to the
Cash Management Agreement.

Section 14.2 Indemnity. In addition to the payment of expenses as required
elsewhere herein, whether or not the transactions contemplated hereby shall be
consummated, the Borrowers agree to indemnify, defend, protect, pay and hold
Lender, Servicer and their successors and assigns (including, without
limitation, the Trustee and/or the Trust and any other Person which may
hereafter be the holder of the Notes or any interest therein), and the officers,
directors, stockholders, partners, members, employees, agents, Affiliates and
attorneys of Lender and such successors and assigns (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, Tax Liabilities,
broker’s or finders fees, reasonable costs, expenses and disbursements of any
kind or nature whatsoever (including the reasonable fees and disbursements of
outside counsel for such Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
such Indemnitee shall be designated a

 

-100-



--------------------------------------------------------------------------------

party thereto) that are imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of (A) the negotiation,
execution, delivery, performance, administration, ownership, or enforcement of
any of the Loan Documents; (B) any of the transactions contemplated by the Loan
Documents; (C) any breach by the Borrowers of any material representation,
warranty, covenant, or other agreement contained in any of the Loan Documents;
(D) Lender’s agreement to make the Loan hereunder; (E) any claim brought by any
third party arising out of any condition or occurrence at or pertaining to the
Sites; (F) any design, construction, operation, repair, maintenance, use,
non-use or condition of the Sites or Improvements, including claims or penalties
arising from violation of any applicable laws or insurance requirements, as well
as any claim based on any patent or latent defect, whether or not discoverable
by Lender; (G) any performance of any labor or services or the furnishing of any
materials or other property in respect of the Sites or any part thereof; (H) any
contest referred to in Section 5.3(B); (I) any obligation or undertaking
relating to the performance or discharge of any of the terms, covenants and
conditions of the landlord contained in the Leases; or (J) the use or intended
use of the proceeds of any of the Loan (the foregoing liabilities herein
collectively referred to as the “Indemnified Liabilities”); provided that the
Borrowers shall not have an obligation to an Indemnitee hereunder with respect
to Indemnified Liabilities arising from the fraud, gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent
jurisdiction. The obligations and liabilities of the Borrowers under this
Section 14.2 shall survive the term of the Loan and the exercise by Lender of
any of its rights or remedies under the Loan Documents, including the
acquisition of the Sites by foreclosure or a conveyance in lieu of foreclosure.

Section 14.3 Amendments and Waivers. Except as otherwise provided herein, no
amendment, modification, termination or waiver of any provision of this Loan
Agreement, the Notes or any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender and any other party to be charged. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on the Borrowers in any case shall entitle the Borrowers or other Person
to any other or further notice or demand in similar or other circumstances.

Section 14.4 Retention of the Borrowers’ Documents. Lender may, in accordance
with Lender’s customary practices, destroy or otherwise dispose of all
documents, schedules, invoices or other papers, delivered by the Borrowers to
Lender (other than the Notes and Deeds of Trust) unless the Borrowers request in
writing that same be returned. Upon such request and at the Borrowers’ expense,
Lender shall return such papers when Lender’s actual or anticipated need for
same has terminated.

Section 14.5 Notices. Unless otherwise specifically provided herein, any notice
or other communication required or permitted to be given shall be in writing and
addressed to the respective party as set forth below. Notices shall be effective
(i) three (3) days after the date such notice is sent by certified mail, return
receipt requested, postage prepaid, (ii) on the next Business Day if sent by a
nationally recognized overnight courier service, (iii) on the date of delivery
by personal delivery and (iv) on the date of transmission if sent by telefax
(with confirmation sent by certified mail) during business hours on a Business
Day (otherwise on the next Business Day).

 

-101-



--------------------------------------------------------------------------------

Notices shall be addressed as follows:

If to the Borrowers or any Borrower Party:

With a copy to:

c/o SBA Communications Corporation

Thomas P. Hunt, Esq.

Senior Vice President and General Counsel

5900 Broken Sound Parkway N.W.

Boca Raton, Florida 33487

Facsimile: (561) 989-2941

Jeffrey A. Stoops

President and CEO

5900 Broken Sound Parkway N.W.

Boca Raton, Florida 33487

Facsimile: (561) 989-2941

If to Lender:

c/o SBA CMBS-1 Depositor LLC

5900 Broken Sound Parkway N.W.

Boca Raton, Florida 33487

Facsimile: (561) 989-2941

Attention: Tom Hunt

                  SBA Trust, Series 2005-1

With a copy to:

Midland Loan Services, Inc.

10851 Mastin, Suite 700

Overland Park, Kansas 66210

Attention: SBA Trust, Series 2005-1

Any party may change the address at which it is to receive notices to another
address in the United States at which business is conducted (and not a
post-office box or other similar receptacle), by giving notice of such change of
address in accordance with the foregoing. This provision shall not invalidate or
impose additional requirements for the delivery or effectiveness of any notice
(i) given in accordance with applicable statutes or rules of court, or (ii) by
service of process in accordance with applicable law. If there is any assignment
or transfer of Lender’s interest in the Loan, then the new Lenders may give
notice to the parties in accordance with this Section, specifying the addresses
at which the new Lenders shall receive notice, and they shall be entitled to
notice at such address in accordance with this Section.

 

-102-



--------------------------------------------------------------------------------

Section 14.6 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Loan Agreement, the making of the Loan hereunder and the
execution and delivery of the Notes. Notwithstanding anything in this Loan
Agreement or implied by law to the contrary, the agreements of the Borrowers to
indemnify or release Lender or Persons related to Lender, or to pay Lender’s
costs, expenses, or taxes shall survive the payment of the Loan and the
termination of this Loan Agreement.

Section 14.7 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of Lender in the exercise of any power, right or privilege
hereunder or under the Notes or any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Loan Agreement,
the Notes and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

Section 14.8 Marshalling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in favor of any Person or against or in payment
of any or all of the Obligations. To the extent that any Person makes a payment
or payments to Lender, or Lender enforces its remedies or exercises its rights
of set off, and such payment or payments or the proceeds of such enforcement or
set off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, and rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or set
off had not occurred.

Section 14.9 Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Loan Agreement, the
Notes or other Loan Documents shall not affect or impair the validity, legality
or enforceability of the remaining provisions or obligations under this Loan
Agreement, the Notes or other Loan Documents or of such provision or obligation
in any other jurisdiction.

Section 14.10 Headings. Section and subsection headings in this Loan Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Loan Agreement for any other purpose or be given any substantive
effect.

Section 14.11 APPLICABLE LAW. THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
WERE NEGOTIATED IN THE STATE OF NEW YORK, AND EXECUTED AND DELIVERED IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE.

 

-103-



--------------------------------------------------------------------------------

THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT TO THE DEEDS OF
TRUST AND THE ASSIGNMENT OF LEASES SHALL BE GOVERNED BY THE LAWS OF THE STATE
WHERE THE PROPERTY IS LOCATED, EXCEPT THAT THE SECURITY INTERESTS IN ACCOUNT
COLLATERAL SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK OR THE STATE
WHERE THE SAME IS HELD, AT THE OPTION OF LENDER.

Section 14.12 Successors and Assigns. This Loan Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns except that the Borrowers may not assign their rights or obligations
hereunder or under any of the other Loan Documents except as expressly provided
in Article XI, and the Lender and its successors and assigns may not assign any
interest in this Loan Agreement without notice to the Borrower or the Register
Agent (as defined below). The Borrower shall maintain at its address referred to
in Section 14.5 a register for the recordation of names and address of the
Lender and its successors and assigns and the principal amount owing to each
such person from time to time (the “Register”). Upon the assignment of an
interest in this Loan Agreement, the Borrower shall record the assignment in the
Register, including the name and address of the assignee and the principal
amount owing to the assignee. The Borrower may appoint one or more persons to
act as its agent in respect of the Register (each a “Register Agent”). The
Register shall be available for inspection by the Lender or its successors and
assigns at any reasonable time and from time to time upon reasonable prior
notice.

Section 14.13 Sophisticated Parties, Reasonable Terms, No Fiduciary
Relationship. The Borrowers, on behalf of themselves and all Borrower Parties,
represent, warrant and acknowledge that (i) they are sophisticated real estate
investors, familiar with transactions of this kind, and (ii) they have entered
into this Loan Agreement and the other Loan Documents after conducting their own
assessment of the alternatives available to them in the market, and after
lengthy negotiations in which they have been represented by legal counsel of
their choice. The Borrowers, on behalf of themselves and all Borrower Parties,
also acknowledge and agree that the rights of Lender under this Loan Agreement
and the other Loan Documents are reasonable and appropriate, taking into
consideration all of the facts and circumstances including without limitation
the quantity of the Loan, the nature of the Sites, and the risks incurred by
Lender in this transaction. No provision in this Loan Agreement or in any of the
other Loan Documents and no course of dealing between the parties shall be
deemed to create (i) any partnership or joint venture between Lender and the
Borrowers or any other Person, or (ii) any fiduciary or similar duty by Lender
to the Borrowers or any other Person. The relationship between Lender and the
Borrowers are exclusively the relationship of a creditor and a debtor, and all
relationships between Lender and any other Borrower are ancillary to such
creditor/debtor relationship.

 

-104-



--------------------------------------------------------------------------------

Section 14.14 Reasonableness of Determinations. In any instance where any
consent, approval, determination or other action by Lender is, pursuant to the
Loan Documents or applicable law, required to be done reasonably or required not
to be unreasonably withheld, then Lender’s action shall be presumed to be
reasonable, and the Borrowers shall bear the burden of proof of showing that the
same was not reasonable. In the event that a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where, by law or under this Loan Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, neither Lender nor its agents shall be liable for any monetary
damages, and the Borrowers’ sole remedy shall be limited to commencing an action
seeking injunctive relief or declaratory judgment. Any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

Section 14.15 Limitation of Liability. (A) Neither Lender, nor any Affiliate,
officer, director, employee, attorney, or agent of Lender, shall have any
liability with respect to, and each of the Borrowers hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Borrower
Parties in connection with, arising out of, or in any way related to, this Loan
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Loan Agreement or any of the other Loan Documents, other
than the gross negligence or willful misconduct of Lender. Each of the Borrowers
hereby waives, releases, and agrees not to sue Lender or any of Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Loan Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Loan Agreement or any of the
transactions contemplated hereby, except to the extent the same is caused by the
gross negligence or willful misconduct of Lender.

(B) Neither Servicer, nor any Affiliate, officer, director, employee, attorney,
or agent of Servicer, shall have any liability with respect to, and each of the
Borrowers hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Borrower Parties in connection with, arising out of, or in
any way related to, this Loan Agreement or any of the other Loan Documents, or
any of the transactions contemplated by this Loan Agreement or any of the other
Loan Documents, other than the gross negligence or willful misconduct of
Servicer. Each of the Borrowers hereby waives, releases, and agrees not to sue
Servicer or any of Servicer’s Affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Loan Agreement or any of
the other Loan Documents, or any of the transactions contemplated by this Loan
Agreement or any of the transactions contemplated hereby, except to the extent
the same is caused by the gross negligence or willful misconduct of Servicer.

Section 14.16 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any of the Borrowers or Affiliates thereof, or any other Person.

 

-105-



--------------------------------------------------------------------------------

Section 14.17 Entire Agreement. This Loan Agreement, the Notes, and the other
Loan Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties to the Loan
Documents.

Section 14.18 Construction; Supremacy of Loan Agreement. The Borrowers and
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Loan Agreement
and the other Loan Documents with its legal counsel and that this Loan Agreement
and the other Loan Documents shall be construed as if jointly drafted by the
Borrowers and Lender. If any term, condition or provision of this Loan Agreement
shall be inconsistent with any term, condition or provision of any other Loan
Document, then this Loan Agreement shall control.

Section 14.19 CONSENT TO JURISDICTION. EACH OF THE BORROWERS HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK OR WITHIN THE COUNTY AND STATE IN WHICH THE PROPERTY IS
LOCATED AND IRREVOCABLY AGREES THAT, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH OF THE BORROWERS ACCEPTS FOR ITSELF AND IN
CONNECTION WITH THE PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS LOAN AGREEMENT, THE NOTES, SUCH OTHER LOAN DOCUMENTS OR
SUCH OBLIGATION. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER TO BRING
PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

Section 14.20 WAIVER OF JURY TRIAL. EACH OF THE BORROWERS AND LENDER HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS LOAN AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR
ANY DEALINGS BETWEEN ANY BORROWER PARTY AND LENDER RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION AND THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. EACH OF THE BORROWER PARTIES AND LENDER ALSO WAIVES ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF IT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF

 

-106-



--------------------------------------------------------------------------------

DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE
BORROWERS AND LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS LOAN AGREEMENT, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS LOAN AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THE FUTURE. EACH OF THE BORROWERS AND LENDER FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS LOAN
AGREEMENT, THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENT RELATING
TO THE LOAN. IN THE EVENT OF LITIGATION, THIS LOAN AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 14.21 Counterparts; Effectiveness. This Loan Agreement and other Loan
Documents and any amendments or supplements thereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument. This Loan Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

Section 14.22 Servicer. Lender shall have the right from time to time to
designate and appoint a Servicer and special servicer, and to change or replace
any Servicer or special servicer. Provided that the Borrowers have been notified
of such Servicer’s role, all rights of the Lender hereunder may be exercised by
Servicer on behalf of Lender. Lender shall notify the Borrowers in writing as to
the identity of the Servicer and any special servicer. Lender acknowledges
Midland Loan Services, Inc. as initial Servicer for the Trust with the right to
act on behalf of Lender in the Securitization.

Section 14.23 Obligations of Borrower Parties. The Borrower Parties other than
the Borrowers are parties to this Loan Agreement only with regard to the
representations, warranties, and covenants specifically applicable to them.

Section 14.24 Additional Inspections; Reports. Notwithstanding anything
contained in this Loan Agreement to the contrary, if for any reason whatsoever
Lender suspects that any conditions exist or may exist at any Site which might
have a Material Adverse Effect, Lender shall have the right, at the Borrowers’
sole reasonable cost and expense, to cause such inspections and reports to be
prepared and performed with respect to any Site as Lender shall reasonably
determine.

Section 14.25 Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets. (A) Each of the Borrowers acknowledges that Lender has made the Loan to
each of the Borrowers upon the security of the Sites and the Other Company
Collateral and in reliance

 

-107-



--------------------------------------------------------------------------------

upon the aggregate value of the Sites and the Other Company Collateral taken
together being of greater value as collateral security than the sum of each such
Site and each of the Borrowers’ interests in the Company Collateral taken
separately. Each of the Borrowers agrees that the Deeds of Trusts and other
security agreements given hereunder are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default shall constitute
an Event of Default under each of the Deeds of Trusts and the other security
agreements given hereunder which secure the Note; (ii) subject to any
limitations contained therein, each Deed of Trust and the other security
agreements given hereunder shall constitute security for the Notes as if a
single blanket lien were placed on all of the Sites and the Other Company
Collateral as security for the Note; and (iii) such cross-collateralization
shall in no event be deemed to constitute a fraudulent conveyance.

(B) To the fullest extent permitted by law, each of the Borrowers, for itself
and its successors and assigns, waives all rights to a marshalling of the assets
of each of the Borrowers, each of the Borrower’s members and others with
interests in each of the Borrowers, and of the Sites and the Other Company
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Deeds of Trusts or the Other Company
Collateral, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Sites and the Other Company Collateral for the
collection of the Loan without any prior or different resort for collection or
of the right of Lender to the payment of the Loan out of the net proceeds of the
Sites and the Other Company Collateral in preference to every other claimant
whatsoever. In addition, each of the Borrowers, for itself and its successors
and assigns, waives in the event of foreclosure of any or all of the Deeds of
Trusts or Other Company Collateral, any equitable right otherwise available to
each of the Borrowers which would require the separate sale of the Sites and the
Other Company Collateral or require Lender to exhaust its remedies against any
such Sites and the Other Company Collateral or any combination of the Sites and
the Other Company Collateral before proceeding against any other Sites and the
Other Company Collateral or combination of Sites and the Other Company
Collateral; and further in the event of such foreclosure each of the Borrowers
do hereby expressly consent to and authorize, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Sites and the Other Company Collateral.

[signatures follow on next page]

 

-108-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Loan Agreement as of the date first written above.

 

BORROWERS:

SBA PROPERTIES, INC.

By:

  /s/ Thomas P. Hunt  

Name: Thomas P. Hunt

 

Title: Senior Vice President

LENDER:

SBA CMBS-1 DEPOSITOR LLC

By:

  /s/ Thomas P. Hunt  

Name: Thomas P. Hunt

 

Title: Senior Vice President